Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 1 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 2 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 3 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 4 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 5 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 6 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 7 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 8 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 9 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 10 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 11 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 12 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 13 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 14 of 132
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 15 of 132




                     EXHIBIT A
      Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 16 of 132




              ~ APPLICATION FOR                                                                                          r
        ZONIN   USE REGISTRATION PERMIT                                                                      CITY Of PNOAD& PH '
             P                                                                                   DEPARTMENT OP 41OBN$U AND INSPEUTlONS
                      ~j~/~(                                                  'I i:..•;,.~ ~>    MUH(C~PAL SERVICES BUBDMD-CONCWRSE
 AP
 ~PIJ T1ow                       '" q7"'                                          `_•.. 5:.          1401 JOHN K Kp(NEDY SaLSVARD
                                                                                 `v-.,.                   PTn1N18LPNV* PA 10107
 ZONING QAaa1F(W'(bM         K4 I~t ~tnSL.                                                            wwPeyn..srur wwpM44w
 PRzwo(a APPLICATION NO.                                                i
                    IS A1
             PROPERTY (Lt6Al ADDRESS) ~~I
 LOCATION DP I'd.0
  5201 Old York Road (lhfoagh to 13111 St and Wagner St.)
 PWUPERTYCNTIEWS NAME                                     PROPERTY OWNEa'a ADbfUa:
                                                           101 N. Providenop Road. PO Box 21463
  OYR Realty Partners
                                                           Wallingford, PA 190&6
 ^40140 215-329-7433                           PA      215-329-7434       LICENSEE                     RAWU

 APPIJCNn:                                                                IIODABla;
                                                                                         hr P.KG.~W.                                 ,
 Psun P. Kellen EM1                                                                      O+       OPT¢
 PDBUC011PANY:
 Stub RaneuP                                                                            fflh p ..M 910M+
PHONE/ 11f46Rf633                    VMS fl5.0TI.311 S                    ucahui/di1309   94WLI LH,en                    anemn
                                                                          tAl C~ meAQMp]]
          BWWATIONSNMTO OWNER: JENANMFUIE ¢AT(ORNBT CEaaiN PROPenaIoNAL                                    5OifTaACPOJE EXPEDITOR
                                                          TABUUIION OP JBES                                                           ~~    )
    FLOOMOPAQEI                  CURKENTUSE OF PUIWSSSPACE                                      tail previe a Us.            DOpui D¢Fu
                                                Veit                                                   Sore                       Sur       t.
4                                                                                                                                            jT
                                                                                    •                       .••


    fl.WMPACE a                                                 PROPOaaO OR /FRUnb(NWSP E
                       Uce of e¢itdn¢ aobinnn Buildim for di¢nw¢de. uaynent, edgndun.            u1q0i1, end midrn161 friUly. ToW nomk.of
                       rtsid¢nle 145:41 boawo¢n the rnof 13 sad 1S. Cosili a allow" mevl0wl9 otoroned in Pdlr Wldhwongsa.
                       Rev o(ea of     eutyuu bS4.         t

                                            STORIES AND HEIGHTS PROM440
                                                                      1 D TO ROOF
       NBPSNY          PRA            wag      BULDIND           ~ROPOSEDADD*TIONIA                             tIN I NEWCCla113
                                                                                                                              11 TI
                                        SIDE                   REAR             T                         StE                              SEAN
INFEET                 4                  4                      4
w groans
a81FF DgGtlPTION b         oniu611ANDi° lime of eaiadne Rubinson SidId(n8 for dl¢p ouie. vaunem, educal(en, roemiiorl, and ,nIdenlh(
 fecal(y. Total nwnha of wiidcros: 14$: all between the no of 13 and IS, Cadbwe d( tan a pn;vioutly approved in odie' buildings W44ATuu
           A3ot vNoei rW 4u12(5m(cac*j OF !¼'.9 Ceufit f,n' Cca. CWW.wSa •.Imo..
9*?Vekv(ts '
•
                                                                  •                                         p11 Aøt 00. W (cP I
            BK'.([. rot A901Tlt1.Vh1- Stiv:0.
                                                                                    \ 00 •                            t~Trf*9
                                                                         r                  t2/Z(1/off                       1
                                                                                                                                                  p
— 001RINUEB ON AnODIDNAL SHEET1ATVAO1ED)                          LAcmemTED AEVEW                        ONECIUNECEIPfA1.O NO
111NIa APPLICATOR IN FIPAPONaE TO AV OMTIONI 8bic-               DYES                     VIOlATIDN t.

N VP.rbuas.wa 0rewleFr pyYMna¢armnpYOa*qad plOedrsS vme PS. stS as. Damn hnn¢PnaeYIPMe.S
I *So.* ds M.S So.S.einw¢N w aa wMam¢Et wrrr             IMtwra tat s,,aC.'lzfl WO*O*reb S. S
4wr'V .,,L&. lrew. leeeainrpane a ,Si ara4¢. baS draw wamarlaw. awmAwesr¢.pina IwdSSC¢m¢1
                          wa~o¢i+wrm¢ra P+Ordarervans.
lnn4i0N Nam r/lekia+Mblay~~

APPUCANTB SIGNATURE: ey!+1                                                                                  DATE: _1
                         Pain F; Kclsea. 534.
  Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 17 of 132




                                   PREREQUISITE APPROVALS IIoR:
AOOREIt                    -.                                                AflUQAIION 1:

  IF non            AaMICT                 IWrIId.S        DATE                           REMARKS



            nimans a
            S
             W sic-S
            rftO="0EhT
                   OWNUM7
                                  SIET                               -

                               EXAMINER'S APPROVAL (OFFICE USE ONLY)


 'Pmt             iT5 .u1'IJC (q)                     ,*c reiJpn1.                    acc-t7)e s 45zôJJ1
                  c;ug-hi 4-fries pp e'c                                  uJir         pI-,c




  4,
A(e1        C-L-Ai ktL*1 oFeTcrAite14-                              04-n-ft r'C
  'Ficj- aocvt-                 IAJ4-LW      4Ct-4                       o               D     2ccat5
  94° I3FA                           .           I




icn        m*.Dit                                       NOTI                   OATt
254 GMEtSC.                      NY(         PROVrIOI                    PEE nEW                    j*ouut
                                   flYfa     ONO          QYfl
                                                                         PtUNFE1
                        ONO
                         ATS
                    I                                                    RE-INSPECTION PEE
VEXATION FOIMSU(CWW7)eJMP?d,T7                                           ZONING FEE
ONO        OflS    aa' pa iistu poEc topenwi ru                          USE pg
Vu.ATION                                                                 -!OTA. FEES
   n wscin.vo_..a*a 5ss4SSMDtIOOflWVICI I ny Dithi *nI uea's is.'ad Stad thsn bs bi,cwdsa
      Snri
lthbs p        ,                                                   MIo w ,tasU'49D4pvW,nL
                                                                  OA1E   APPROS
PERMITS                              DATE ISSUED:                               CHECKS
hit flt49teIfl
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 18 of 132




                                                      *1w IttPlfl 1W




                                                    P'
                                                    'It,-.
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 19 of 132




    AVpLIC#1&.     C Ia
                                                   —                      ('III   ftt**
                                                   S         tInUIMM
                   31fl suitLT
                                                   a         4t.i
                                                   —   ,.W*RO SIdC 't

                                                               .,c$t.c. .         , IC'
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 20 of 132




                    EXHIBIT B
     Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 21 of 132



§14-100                                                                                  9

       (66) Party Wall. A wail used or adapted for use in common, as part of 2 or more
buildings on separate lots;
      (67) Patio. See "Deck/Patio," §14-102(24);
       (67A) Penal and Correctional Institution (private). An institution operated by a
private party under contract with the City of Philadelphia, the Commonwealth of
Pennsylvania or the federal government for the confinement of offenders sentenced by a
court and still under the jurisdiction of a court;
       (6713) Penal and Correctional Institution (public). An institution operated by the
City of Philadelphia, the Commonwealth of Pennsylvania or the federal government for the
confinement of offenders sentenced by a court and still under the jurisdiction of a court;
       (68) Performance Space. Space within a lot or building which is open and
available to the public and which is designed and intended to be used for live presentations
of performing arts and/or public presentations, speeches, debates or discussions;
      (68A) Personal Communications Systems or PCS. Wireless telecommunications
service providers that include voice, data and video which occupy approximately the 2
Gigahertz spectrum;
      (69) Plaza. Space which is designed and intended to be used by the public and
which is open to the sky and directly accessible to the public street and/or public transit
concourse;
       (70) Pool Rooms. An establishment which provides 2 or more tables for the
playing of pool and/or billiards;
      (7 1)   Premises. A lot including all buildings and structures erected thereon;
       (72) Principal Building. A building in which the primary use of the lot on which
the building is located is conducted;
      (73) Principal Use, The main use and primary purpose of a lot or structure as
distinguished from an accessory use;
      (74) Public Meeting Space. Space within a lot or building which is open and
available to the public and which is designed and intended to be used for public meetings,
presentations, speeches, debates and/or discussions;
       (75) Public Room. Public space which is totally within a building, but which
allows for year-round, climate controlled use by the public and which has direct access to
the public street, transit concourses and/or transit stations;
      (76) Public Space. Space within a lot or building which is open and available to
the public and which is designed and intended to be used by the general public; such space
may consist of open space, enclosed public space, public rooms, gardens and/or connector
public space;
       (77) Public Transit Concourse. The network of interconnected spaces below the
street level which provide ingress and egress to public transit and/or railway stations from
street level and/or buildings;
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 22 of 132




                    EXHIBIT C
         Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 23 of 132




                                            CITY OF PHILADELPHIA                             I,     NUMB A
 USE PERMIT
 SUBJECT-TO REVOCATION IF FULL
 INFORMATION I$ MISREPRESENTED OR
 NOTPROVIDED
                                      140     14KENNEDYflLD
                                     PHILADELPHIA PA 19132.1667
                                                                               FEE
                                                                               $125.00
                                                                                                   fS90
                                                                                                   03126110
 LOCATION OF WORK: 05201 OLD YORK RD PHILADELPHIA, PA 19141.2900               ZONING CLASSIFICATION
 ROBINSON BUILDING                                                             R4

 OWNER                                   APPLICANT                            PLAN EXAMINER
 CIVIl REALTY PARTNERS III I.           PETER P. xisrr                        NAWAII MUIISUc
 lOt N PROVIDENCE RU                    ONE LOGAN SQUARE                       ZONING BOARD OF ADJUSTMENT DECISION
  VALLlNGFORD,I'4 I90$6 -               PHILADELPHIA. PA 19103                 CALENDAR 0 10790
                                                                               DATE 03t24/I0

  THIS PERMIT DOES NOT AUTHORIZE ANY CONSTRUCTION UNTIL RELAflD CONSTRUCTION PERMITS ARE ISSUED
 UNDER RECULATIONSOPrIIE PHILADELPHIA ZONING ORDINANCE FOR
Use ReIIIrMIUO
FOR TilE USE OF EXISTING ROBINSON BUILDING FOR DIAGNOSTIC, TREATMENT, EI)UCA11OI4AI, AND RES1DEWI1,\I. FACILITY FOR
14$ RESIDENTS BETWEEN THE AGES OF 13 AND IS. RESIDENTS NOT UNDER THE JURISDICTION OF ANY COURT. TOThLOP NINE (9)
UNITS FOR 145 RESIDENTS ON THE SECOND. 11111W, AND FOURTh FLOORS, EACH UNIT HAS LIVING AREA, CLASS AREA, OFFICE
AREA. BATHS, DINING. FIRSTFI.00R INCLUDES ACCESSORY USES AND KITCHEN AND EXCEEDS 2$%OI'OFA. All. IN THE ROBINSON
BUILDING ON THE SAME I.OT wrrx OTHER STRUCTURES, PARKING AND ALL OTHER USES AS PREVIOUSLY APPROVED (SIZE AND
LOCATION AS SHOWN IN THE APPLICATION). NO SIGNS THIS PERMIT.




SUHIFCT TO THE FOLLOWING PROVISOS AS ESTABLISHED BY THE ZONING BOARD OF ADJUSTMENT:
NONE

                                                                               ®PFI%E QPY
ANY PERSON AGGREIVED BY iRE ISSUANCE OF THIS PERMIT MAY APPEAL TO TIlIr. ZONING BOARD OF ADJUSTMENT
(ZRA). FOR INSTRUCTIONS ON FILING AN APPEAL PLEASE CONTACT THE 7.04 AT 215-686-2429 OR 2I5'656-2430.

ITS HALL BE THE OWNER'S RESPONSIBILITY 10 SECURE THE APPROVAL OF THE PHILADELPHIA HISTORICAL COMMISSION PRIOR
TO ANY ALTERATION TO A HISTORIC PROPERTY. 10 CHECK THE HISTORIC STATUS OF A PROPERTY, CAI.L THE PHII.AI)ELPHIA
HISTORICAL COMMISSION AT 215.686.7660.

FOR ESTABLISHMENTS THAT PREPARE AND SERVE FOOD; APPLICANTS MUST OBTAIN All. NECESSARY APPROVALS FROM THE
HEALTh I)RPARTMI?NT, SEPARATE PLAN REVIEWS AND FEES MAY BE REQUIRED. CONTACT THE PHILADELPHIA DEPARTMENT
OF PUBLIC HEALTH . ENVIRONMENTAL HEALTH SERVICES IOFFICE OF FOOD PROTECTION:
321 UNIVERSITY AVE. 2ND Floor, PHILADELPHIA, PA 19104 TELEPHONE NUMBER, (4I$)655-7495

LIMITATIONS,
INCASES WHERE NO CONSTRUCTION OR INTERIOR ALTERATIONS ARE INVOLVED,TlII$ PERMIT BECOMES INVALID SIIOULDTI 11$
USE NOT START ThIN I'HRE€ (3) MONTHS FROM THE DATE OF ISSUANCE,

IN CASE WHERE CONSTRUCTION OR INTERIOR ALTERATIONS ARE INVOLVED, A BUILDING PERMIT MUST BE OBTAINED WITHIN
ONE(I) YEAR FROM THE DATE OF ISSUANCE OF ThIS ZONING PERMIT OR NO LATER THAN TWO YEARS FROM THE ZONING BOARD
OF ADJUSTMENT DECSION DATE.

THIS PERM ITDOES NOT CONSTITUTE APPROVAl. FROM ANY STATE OR FEDERALAOENCY, IF REQUIRED.

Tills PERM ITIS NOT   ceR'rIncvrgopocCurANC' OR       LICENSE.

ALL PROVISIONS OF THE CODE AND OTHER CITY ORDINANCES MUST BE COMPLIED WITH, WHETHER SPECIFIED HEREIN OR NOT.
 P05'!' A TRUE COPY OF THIS PERMIT IN A CONSPICUOUS LOCATION ON THE PREMISES
  POST WITH THE ASSOCIATED BUILDING PERMIT DURING THE CONSTRUCTION ACTIVITY,
  WHEN NO CONSTRUCTION IS PROPOSED, POST FOR THE FIRST THIRTY (30) DAYS OF OCCUPANCY.
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 24 of 132




                    EXHIBIT D
              Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 25 of 132
A Guide to Children Arriving at the Border: Laws, Policies and Responses I American Iminigrati... Page 1 of 14




                       American
                      Immigration
                      Council
            (https://www.americanimrnigrationcouncil.org)


            Home (I) • Research (/topics)



            SPECIAL REPORT


            A Guide to Children Arriving at the Border:
            Laws, Policies and Responses
            June 26, 2015                                                                                         60




            Preface
            The American Immigration Council Is updating this Guide which was first Issued in summer 2014. It
            provides information about the tens of thousands of children—some travelling with their parents and
             others alone—who have fled their homes in Central America and arrived at our southern border. This
             Guide seeks to explain the basics. Who are these children and why are they coming? What basic
            protections does the law afford them? What happens to the children once they are in U.S. custody?
            What have the U.S. and other governments done in response? What additional responses have
             advocates and legislators proposed? The answers to these questions are critical to assessing the U.S.
            government's responses and understanding the ongo)ng debate about whether reforms to the
            immigration laws and policies involving children are needed.


             Background: Who are the children, why are they coming,
             and what obligations do we have?
            What does "unaccompanied children" mean?
            Children who arrive in the United States alone or who are required to appear in immigration court on
             their own often are referred to as unaccompanied children or unaccompanied minors.
            "Unaccompanied alien child" (IJAC) is a technical term defined by law as a child who IA) has no lawful
            immigration status in the United States; (B) has not attained 18 years of age; and (C) with respect to
            whom—(l) there is no parent or legal guardian in the United States; or (ii) no parent or legal guardian in
             the United states is available to provide care and physical custody." Due to their vulnerability, these
            young migrants receive certain protections under U.S. law. The immigration laws do not define the
            term 'accompanied" children, but children arriving in the United States with a parent or guardian are
             considered accompanied.

            Where are these children and families coming from?




https://www.americanimmigrationcouncil.org/research/guide-chi!dren-arriving-border-laws-polici... 4/11/2019
              Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 26 of 132
A Guide to Children Arriving at the Border: Laws, Policies and Responses I American Immigrati... Page 2 of 14
            The vast majority of unaccompanied children and families arriving at the southwest border come from
            Mexico, Guatemala, Honduras, and El Salvador, although unaccompanied children may arrive from any
            country. Over the past few years, increasing numbers of children and families have been fleeing
            violence in Guatemala, Honduras, and El Salvador—a region of Central America known as the
            "Northern Triangle." According to U.S. Customs and Border Protection (CBP
            (http://www.cbp.gov/newsroonvstats/southWest.bOrder-UnaccomPanied-children)), a component of
            the Department of Homeland Security (OHS), between October 1, 2013 and September 30,2014, CBP
            encountered 67,339 unaccompanied children. The largest number of children (27 percent of the total)
            came from Honduras, followed by Guatemala (25 percent), El Salvador (24 percent), and Mexico (23
            percent). The number of unaccompanied children arriving at the southern border has decreased since
            Its peak in the summer and fall of 2014. Between October 1, 2014 and April 30, 2015, CBP
            apprehended 3,514 unaccompanied minors from El Salvador. 6,607 from Guatemala, 1,977 from
            Honduras, and 6,519 from Mexico. This represents approximately a 45 percent decrease from the
            same time period the prior year. The apprehensions of "family units (children with a parent or legal
            guardian) also declined. There were 16,997 family unit apprehensions from October 1, 2014 to April 30,
            2015, a 35 percent decrease from 26,341 apprehensions during the same time frame the year before.
            As discussed below, this decrease in apprehensions likely is tied to increases in apprehensions in
            Mexico and increased security measures along Mexico's southern border.

                                Unaccompanied Migrant Children Encountered F'( 2009-FY 2015*


                       80,000


                       10.000

                       60,000


                       50,000
                                                                                                Mexico

                       40,000                                                                  • HOndüflS.

                                                                                               • Guatemala
                       30,000                                                                  • LI Salvador

                       20,000


                       10,000



                                  FY.2009 FY 2O10 FY 2012 FY 2013 FY 2014 ff015

                Source: OP (http://www.cbp.gov/newsroom/statslsouthwest-border-unaccompanied-children).
                                                *FY 2015 through April 30, 2015.

            Why are children and families leaving their home countries?
            Researchers consistently cite increased Northern Triangle violence as the primary motivation for
            recent migration, while identifying additional causes including poverty and family reunification. A
            report by the Assessment Capacities Project (http://acaps.orgien/news/other-sltuations.of-violence-in-
            the-northern-triangle-of-central-america/i) (ACAPS), citing 2012 United Nations Office on Drugs and
            Crime (UNODC) data, highlighted that Honduras had a homicide rate of 90.4 per 100,000 people. El
            Salvador and Guatemala had homicide rates of 41.2 and 39.9, respectively. A 2014 analysis conducted
            by Tom Wong, a University of California-San Diego political science professor took the UNDOC data
            and compared it to the data on unaccompanied children provided by OP. Wong found a positive



https ://www. americanimmigrationcouncil. org/research/guide- ehildren-arriving-border-laws-polici... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 27 of 132
A Guide to Children Arriving at the Border: Laws, Policies and Responses I American Immigrati... Page 3 of 14
            relationship between violence and the flow of children: "meaning that higher rates of homicide in
            countries such as Honduras, El Salvador, and Guatemala are related to greater numbers of children
            fleeing to the United States."

            While a child may have multiple reasons for leaving his or her country, children from the Northern
            Triangle consistently cite gang or cartel violence as a primary motivation for fleeing. Research
            conducted in El Salvador on child migrants who were returned from Mexico found that 60 percent
            listed crime, gang threats, and insecurity as a reason for leaving. In a United Nations High
            Commissioner for Refugees (UNHCR) survey of 404 unaccompanied children from El Salvador,
            Guatemala, Honduras, and Mexico, 42 percent of the children "shared experiences of how they had
            been personally affected by the ... violence In the region by organized armed criminal actors, including
            drug cartels and gangs or by State actors." Furthermore, the violence frequently targets youth.
            Recruitment for gangs begins in adolescence—or younger—and there are incidents of youth being
            beaten by police who suspected them of gang membership.

            Are children coming to the United States because of DACA?
            No. U.S. immigration enforcement policy, Including deferred action programs that would allow certain
            undocumented immigrants to remain In the United States temporarily, is not a primary cause of the
            migration. Notably, the rise in violence and corresponding increase In unaccompanied child arrivals
            precede both the Deferred Action for Childhood Arrivals (DACA) program and Senate passage of an
            immigration reform bill S.744—positive developments that are sometimes cited as pull factors by
            Obama Administration critics. intact, in its 2012 report, the Office of Refugee Resettlement (ORR)
            stated that "in a five month period between March and July 2012, the UAC program received almost
            7,200 referrals - surpassing P1201 1's total annual referrals.' showing that the rise in UACs predated the
            implementation of the DACA program. Furthermore, individuals who arrived In the country after
            January 1, 2007 would not be eligible for DACA.

            Would more Border Patrol resources deter border crossers?
            There is little evidence to support the proposition that the border must be further fortified to deter an
            influx of children and families. Treating the current situation as simply another wave of unauthorized
            Immigration misses the broader policy and humanitarian concerns driving these children and families'
            migration. in fact, many women and children are turning themselves over to Border Patrol agents
            upon arrival and are not seeking to evade apprehension.

            Furthermore, CBP's resources along the southwest border are already significant There
            were 18,156 Border Patrol agents stationed along the southwest border as of Fiscal Year (Pt') 2014. The
            annual Border Patrol budget stood at$3.6 billion
            (http://www.cbp.gov/sites/defaultlfiles/documents/BP%206udget%2oHistory%201 990-201 3.pdfl in P1
            2014, The Border Patrol has at its command a wide array (http:/Iwww.isn.ethz.ch/Digital-
            Library/Publicatlons/Detail/?ing=en&id=1 46454) of surveillance technologies: ground radar, cameras,
            motion detectors, thermal imaging sensors, stadium lighting, helicopters, and unmanned aerial
            vehicles.

            What are our obligations under International law?
            The United States has entered Into treaties (http:/Iwww.unhcr.orglpagesl49daOe466.html) with other
            countries to ensure the protection and safe passage of refugees. Among the most important are the
            1951 United Nations Convention Relating to the Status of Refugees and the 1967 Protocol. Under these
            treaties, the United States may not return an individual to a country where he or she faces persecution
            from a government or a group the government is unable or unwilling to control based on race, religion,



https://www.aniericanimniigrationcoundil.org/researchlguide-children-arriving-border-laws-poliei... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 28 of 132
A Guide to Children Arriving at the Border: Laws, Policies and Responses j American Imniigrati... Page 4 of 14
            nationality, political opinion, or membership in a particular social group. A separate treaty, known as
            the Convention Against Torture (http:/Iwww.hrWeb.orgflegallcat.htmi), prohibits the return of people
            to a country where there are substantial grounds to believe they may be tortured.

            The United States has implemented these treaties in various laws and regulations. They form the basis
            for both our refugee program and asylum program. (An asylee Is simply a refugee whose case is
            determined in the United States, rather than outside it.) In fact, under our laws, anyone in the United
            States may seek asylum, with some exceptions, or protection from torture with no exceptions. It can be
            difficult and complicated to determine whether an individual has a valid claim for asylum or protection
            from torture. To meet its protection obligations, the United States should ensure that children are safe,
            have an understanding of their situation and their rights, and have adequate representation when they
            tell their stories to a judge.

            Do Central American children qualify for protections under international and
            U.S. law?
            Many of the children fleeing to the United States have international protection needs and could be
            eligible for humanitarian relief. According to UNHCRs survey
            (http://www.unhcrwashington.org/sites/default/fIleS/1_UAC• Chlldren%20on%2Othe%2ORun_Eull%
            2OReport.pdf) of 404 unaccompanied children from Mexico, El Salvador, Honduras, and Guatemala, 58
            percent were forcibly displaced because they suffered or faced harms that indicated a potential or
            actual need for international protection.0 Notably, of those surveyed, UNHCR thought 72 percent of the
            children from El Salvador, 57 percent from Honduras, and 38 percent from Guatemala could merit
            protection. While international protection standards are in some cases broader than current U.S. laws,
            the fact that over 50 percent of the children UNHCR surveyed might qualify as refugees suggests that a
            thorough and fair review of these children's claims Is necessary to prevent them from being returned
            to danger.

            Moreover, children may qualify for particular U.S. forms of humanitarian relief for victims of trafficking
            and crime, or for children who have been abused or abandoned by a parent. A 2010 survey conducted
             by the Vera Institute of justice indicated that 40 percent of children screened while in government
            custody could be eligible for relief from removal under U.S. laws. Given their age, the complexity of
            their claims, and the trauma that general' accompanies their journey, determining whether these
             children qualify for some form of protection can be a time-consuming process.

            What types of U.S. Immigration relief do children potentially qualify for?
            The most common types of U.S. immigration relief for which children potentially are eligible include:

                  • Asylum: Asylum is a form of international protection granted to refugees who are present in
                    the United States. In order to qualify for asylum, a person must demonstrate a well-founded
                    fear of persecution based on one of five grounds: race, religion, nationality, political opinion,
                     or membership in a particular social group.
                   • Special lmmigrantJuvenile Status (SIJS): SljS is a humanitarian form of relief available to
                    noncitizen minors who were abused, neglected, or abandoned by one or both parents. To be
                     eligible for SiJS, a child must be under 21, unmarried, and the subject of certain dependency
                     orders issued by a juvenile court.
                  • U visas: A U visa is available to victims of certain crimes. To be eligible, the person must have
                     suffered substantial physical or mental abuse and have cooperated with law enforcement in
                    the investigation or prosecution of the crime.




https://www.americanhnmigrationcouncil.org/researchlguide-ehildren-arriving-border-laws-poliei... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 29 of 132
A Guide to Children Arriving at the Border: Laws, Policies and Responses j American Immigrati... Page 5 of 14
                  • T visas: AT visa is available to individuals who have been victims of a severe form of
                    trafficking. To be eligible, the person must demonstrate that he or she would suffer extreme
                    hardship involving unusual or severe harm if removed from the United States.

            What is the Trafficking Victims Protection Reauthorization Act (TVPRA)?
            The original Trafficking Victims Protection Act was signed into law in 2000 to address human trafficking
            concerns. it was subsequently reauthorized during both the Bush and Obama Administrations In 2003,
            2005, 2008, and 2013.

            The TVPRA of 2008, signed by President Bush, responded to concerns that unaccompanied children
            apprehended by the Border Patrol "were not being adequately screened" for eligibility for protection or
            relief in the United States. The TVPRA also directed the development of procedures to ensure that If
            unaccompanied children are deported, they are safely repatriated. At the outset, unaccompanied
            children must be screened as potential victims of human trafficking. However, as described further
            below, procedural protections for children are different for children from contiguous countries (I.e.,
            Mexico and Canada) and non-contiguous countries (all others). While children from non-contiguous
            countries are transferred to the Department of Health and Human Services (HHS) for trafficking
            screening, and placed into formal immigration court removal proceedings, Mexican and Canadian
            children are screened by CBP for trafficking and, If no signs of trafficking or fear of persecution are
            reported, may be summarily returned home pursuant to negotiated repatriation agreements. The
            TVPRA in 2008 also ensured that unaccompanied alien children are exempt from certain limitations on
            asylum (e.g., a one-year filing deadline). It also required HHS to ensure "to the greatest extent
            practicable" that unaccompanied children in HHS custody have counsel, as described further
            below—not only "to represent them in legal proceedings," but to "protect them from mistreatment,
            exploitation, and trafficking."

            Can new arrivals obtain a grant of Temporary Protected Status?
            Although Salvadorans and Guatemalans in the United States have been eligible for Temporary
            Protected Status (TPS) in the past there currently is no category that would include children or families
            arriving today or at any point since the spring of 2014. TPS Is limited immigration status that allows
            an individual to remain temporarily in the United States because of civil war, natural disasters, or other
            emergency situations that make it difficult for a country to successfully reintegrate people. TN
            requires a formal designation by the Secretary of Homeland Security, in consultation with the Secretary
            of State, and requires, among other things, that a country formally request this designation from the
            U.S. government.

            How have other countries In the region responded to the increase in child
            migrants?
            Mexico, with support from the United States, has responded to the Increasing number of children and
            families fleeing Central America by expanding its security measures along its southern border as well
            as its internal enforcement. Part of the Mexican government's southern border security plan is funded
            through the Mérida Initiative and as of October 2014, about $1.3 billion dollars in U.S. assistance went
            to Mexico through this Initiative.

            According to the Migration Policy Institute, migrants report an "increased presence of immigration
            officials In pickup trucks patrolling the roads and bus stations en route to the train line. Raids on hotels
            and restaurants where migrants shelter In traditional cities (i.e., cities along previously established
            migrant routes) have occurred. And immigration agents, in raids supported by federal police and the
            military, are targeting the trains, removing migrants from the train cars and detaining them. The



https://www.americanimmigrationcouncil.org/research/guide-children-arriving-border-laws-polici... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 30 of 132

A Guide to Children Arriving at the Border: Laws, Policies and Responses I American Immigrati... Page 6 of 14
            companies that run the cargo trains on whose roofs migrants travel (referred to as "La Bestial also are
            working with the Mexican government to increase train speed in order to prevent migrants from riding
            on them.

            Deportations from Mexico to the Northern Triangle countries increased significantly over the course of
            2014, and this trend has continued into 2015. Mexico apprehended more than 15,795 minors between
            January and August of 20141 compared to 9,727 minors for all of 2013. According to a Pew Research
            Center analysis of data from the Mexican government Mexico deported 3,819 unaccompanied minors
            from Central America during the first five months of FY 2015- a 56% Increase over the same period
            from P1 2014.

            A report by the Human Rights Institute at Georgetown Law School found that while "Mexican officials
            are supposed to screen unaccompanied children for international protection needs, they often tail to
            meet this responsibility." The report also found that the detention conditions deterred children from
            accessing the asylum process and that the Mexican government is failing to consistently Inform
            children of their rights or screen them for International protection eligibility. Without these practices,
            the report argued, "current practices place a burden on migrant children to investigate the law and
            procedures and affirmatively apply for asylum."

            What Is in-country processing?
            In November 2014, the U.S. Department of State announced the launch of its In-country refugee
            processing program in El Salvador, Guatemala, and Honduras. The program is intended "to provide a
            safe, legal, and orderly alternative to the dangerous Journey that some children are currently
            undertaking to the United States." The new program allows parents from El Salvador, Guatemala, and
            Honduras who are lawfully present in the United States to submit an application to have their children
            join them In the United States if they qualify for refugee status or humanitarian parole.

            Parents may submit applications for this program to the State Department. Once the application is
            submitted, the International Organization for Migration (IOM) will work with the child In country and
            invite them to pre-screening interviews. Both the child and the parent will have to submit to DNA
            testing to ensure the biological relationship, and OHS will conduct an interview for refugee eligibility. As
            with all refugees, the children will have to submit to and pass security checks to be eligible for refugee
            status. If they do not qualify for refugee status, It is possible that they may qualify for humanitarian
            parole on a case-by-case basis. Although humanitarian parole permits a person to travel safely to the
            United Sates to reunite with a parent, unlike refugee status, it does not provide a path to citizenship.

            While this program will help some eligible children and their parents, its impact is expected to be
            limited, Any refugees admitted under this program would count against the current limit of 4,000
            refugee admissions for Latin America and the Caribbean. In contrast, 68,541 children crossed the
            border In N 2014. The program itself is rigorous, and its requirements—a parent with legal status and
            DNA and security checks—will limit who qualifies. Eleanor Acer of Human Rights First argued
            (http:/fwww.humanrlghtsfirst.org/blog/country-refugee-processing-risk-chlldren-central-america-
            potential-benefits-and-risks) that "[p]ractically speaking, the program will need to actually extend
            protection in a timely manner to a meaningful number of applicants if it is to be viewed as a credible
            alternative to some families with at-risk children." Additionally, Acer note that in the past, U.S. officers
            have used "the existence of in-country resettlement ... to limit access to protection."


            Procedures and Policies: What happens to children and
            families when they arrive at the border?
            How are unaccompanied children treated compared to adults and children

https://www.americanimmigrationcouncil.org/research/guide-children-arriving-border-Iaws-polici... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 31 of 132

A Guide to Children Arriving at the Border: Laws, Policies and Responses I American Immigrati... Page 7 of 14
            arriving in families?
            How a noncitizen is treated upon apprehension depends on where the person is apprehended (near
            the border or in the interior), what country he or she is from (a contiguous country or a noncontiguous
            country), and whether he or she is an unaccompanied minor.

            Adults and families, when apprehended in the interior, typically are placed In removal proceedings
            before an immigration Judge. However, that Is not necessarily the case for adults or families
            apprehended at or near the border. In F'( 2013, 83 percent of adults removed by the U.S. were
            deported through summary, out-of-court removal proceedings (httpi/www.immlgrationpollcy.org/just-
            facts/removal-without-recourse-growth-summary-deportations-united-states) by a OHS officer rather
            than appearing before an Immigration judge. The most common summary removal processes
            are expedited removal (http://lmmigrationpolicy.orgljust-facts/removal-without-recourse-growth-
            summary-deportations-united-states), used when a noncitizen encounters Immigration authorities at
            or within 100 miles of a U.S. border with insufficient or fraudulent documents, and reinstatement of
            removal, used when a noncitizen unlawfully reenters after a prior removal order.

            As discussed in detail below, unaccompanied children receive greater protections under U.S. law.

            What happens to unaccompanied children once they are in U.S. custody?
            The majority of unaccompanied children encountered at the border are apprehended, processed, and
            Initially detained by COP. Unlike adults or families, though, unaccompanied children cannot be placed
            into expedited removal proceedings.

            Children from non-contiguous countries, such as El Salvador, Guatemala, or Honduras, are placed into
            standard removal proceedings in Immigration court. COP must transfer custody of these children to
            Health and Human Services (HHS), Office of Refugee Resettlement (ORR), within 72 hours, as described
            below.

            Each child from a contiguous country—Mexico or Canada—must be screened by a COP officer to
            determine If he or she is unable to make Independent decisions, is a victim of trafficking, or fears
            persecution in his home country. If none of these conditions apply, COP will immediately send the child
            back to Mexico or Canada through a process called "voluntary return." Return occurs pursuant to
            agreements with Mexico and Canada to manage the repatriation process.

            Non-governmental organizations (NGO5) have expressed concern that COP is the 'wrong agency" to
            screen children for signs of trauma, abuse, or persecution. The public justice group Appleseed Issued a
            report that stated, "as a practical matter COP screening "translates into less searching inquiries
            regarding any danger they are in and what legal rights they may have," Appleseed also expressed
            concern that the U.S.-Mexico repatriation agreement has been geared towards "protocols of
            repatriations logistics," rather than best practices for child welfare.

            Do children get attorneys?
            In general, children facing deportation—just like adults facing deportation—are not provided
            government-appointed counsel to represent them in immigration court Under the immigration laws,
            all persons have the "privilege" of being represented "at no expense to the Government." This means
            that only those individuals who can afford a private lawyer or those who are able to find pro bono
            counsel to represent them free of charge are represented in immigration court. And, although
            Congress has directed the Secretary of Health and Human Services (HHS) to ensure the provision of
            counsel to unaccompanied children "to the greatest extent practicable," Congress further explained
            that the Secretary "shall make every effort to utilize the services of pro bono counsel who agree to
            provide representation to such children without charge."


https://www.americanimmigrationcoundil.orgfresearch/guide-children-arriving-border-laws-polici... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 32 of 132

A Guide to Children Arriving at the Border: Laws, Policies and Responses I American ImmigratL.. Page 8 of 14
            Avast network of pro bono legal service providers has responded to the call, and during the past year,
            the Obama Administration provided some funding to legal service providers in order to increase
            representation for unaccompanied children. The justice AmerlCorps program, announced In June 2014,
            awarded $1.8 million for representation of certain children in Immigration court, and HHS
            subsequently provided an additional $9 million for representation in F? 2014 and FY 2015.

            But while pro bono legal service providers represent many children nationwide they still are unable to
            meet the need. As of April 2015, children In over 38,000 pending cases remained unrepresented. These
            children are forced to appear before an immigration judge and navigate the Immigration court
            process, including putting on a legal defense, without any legal representation. In contrast OF-IS, which
            acts as the prosecutor in Immigration court and argues for the child's deportation, Is represented in
            every case by a lawyer trained in immigration law. As a result advocates, Including the American
            Immigration Council, filed a nationwide class-action lawsuit challenging the federal government's
            failure to provide children with legal representation In immigration court. The case,JEFM v. Holder
            (http:t/www.legalactloncenter.org/lltigatiOn/appolnted-counsel-Children.immigratlOn-proceedingS), is
            currently pending before a federal district court in Washington State.

            How have Immigration courts responded to the Increased volume of cases?
            In the summer of 2014, the Executive office for Immigration Review (EOIR), the division within the
            Department of justice which houses the immigration courts, adopted a new policy with respect to
            prioritizing cases for adjudication. The stated goal of this new policy was to 'f)ocus the departments
            Immigration processing resources on recent border crosser? (i.e., individuals who arrived on or after
            May 1, 2014). Underthe policy, the immigration courts are to prioritize the following cases: (1)
            unaccompanied children who recently crossed the southwest border; (2) families who recently crossed
            the border and are held in detention; (3) families who recently crossed the border but are on
            "alternatives to detention" and (4) other detained cases. Immigration courts now schedule a first
            hearing for unaccompanied children within 21 days of the court's receiving the case. Given the speed
            at which these cases progress, the expedited children's dockets often are referred to as "rocket
            dockets." Children on the rocket dockets may be provided with less time to find attorneys before
            immigration courts move forward with their cases—and, as a result, may be required to explain why
            they should not be deported without the help of an attorney. If they are unable to do so,
            unrepresented children may be ordered removed or required to "voluntarily" depart from the United
            States.

            Can unaccompanied children be detained?
            Yes, but special laws govern the custody of children based on child welfare standards that take the
            "best Interests" of the child into account. Unaccompanied children must be transferred by DHS to the
            custody of I-il-IS within 72 hours of apprehension, under the Homeland Security Act of 2002 and TVPRA
            of 2008. HHS's Office of Refugee Resettlement (ORR) then manages custody and care of the children
            until they can be released to family members or other Individuals or organizations while their court
            proceedings go forward.

            Under the TVPRA of 2008, HHS Is required to "promptly place' each child in Its custody "In the least
            restrictive setting that is in the best interests of the child?' As such, children in ORR care are generally
            housed through a network of state-licensed, ORR-funded care providers, who are tasked with
            providing educational, health, and case management services to the children.




https://www.americanimmigrationcouncil.org/researchlguide-.children-aniving-border-Iaws-polici... 4/11 12019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 33 of 132

A Guide to Children Arriving at the Border: Laws, Policies and Responses J American Immigrati.. Page 9 of 14
            Under International law, children 'should in principle not be detained at all," according to UNHCR
            Detention, if used, should only be a "measure of last resort" for the "shortest appropriate period of
            time," with an overall "ethic of care." Detention has "well-documented" negative effects on children's
            mental and physical development, Including severe harm such as anxiety, depression, or long-term
            cognitive damage, especially when It is indefinite in nature.

            Children who arrive with a parent may be detained by OHS in family detention centers, described
            below.

            Can unaccompanied children be released from custody?
            Yes. ORR seeks to reunify children with family members or release them to other individual or
            organizational sponsors whenever possible, on the grounds that children's best interests are served by
            living in a family setting. ORR also is required to ensure that individuals taking custody of the children
            are able to provide for their well-being. Federal regulations, following a court settlement
            (https:/Iwww.aclu.org/flles/pdfsllmrnigrants/flores_v_meese_agreementpdf) in the case Flores V. Rena,
            outline the following preferences for sponsors: (1) a parent; (2) a legal guardian; (3) an adult relative: (4)
            an adult individual or entity designated by the child's parent or legal guardian; (5) a licensed program
            willing to accept legal custody; or (6) an adult or entity approved by ORR. The sponsor must agree to
            ensure that the child attends Immigration court.

            As of May 2014, ORR reported that the average length of stay in its facilities was approximately 35 days
            and that about 85 percent of the children served are released while their deportation proceedings are
            in progress.

            Does the Government detain families?
            Yes. The Increase in families fleeing violence and arriving at the southwest border—frequently mothers
            with children—has reignited a debate over the appropriate treatment of families In the immigration
            system. Family Immigration detention has a complicated and troubled history in the U.S.

            Prior to 2006, ICE commonly detained parents and children separately. In FY 2006 appropriations
            language, however, Congress directed ICE to either "release families," use "alternatives to detention
            such as the Intensive Supervised Appearance Program," or, if necessary, use "appropriate" detention
            space to house families together. ICE responded by opening the T. Don Hutto Residential Center In
            Texas, with over 500 beds for families. But, as the Women's Refugee Commission explained, the
            "Residential Center' was a "former criminal facility that still look(edj and [felt] like a prison" The Hutto
            detention center became the subject of a lawsuit, a human rights Investigation, multiple national and
            International media reports, and a national campaign to end family detention. In 2009, ICE ended the
            use of family detention at Hutto, withdrew plans for three new family detention centers, and said that
            detention would be used more "thoughtfully and humanely."

            Yet, in the summer of 2014, in response to the increase in families fleeing violence and arriving at the
            southwest border, the federal government established a makeshift detention center on the grounds of
            the Federal Law Enforcement Training Center In Artesia, New Mexico, a remote location more than
            three hours' drive from the nearest major city. According to the DHS Secretary, the detention and
            prompt removal of families was intended to deter others from coming to the United states.

            Over the course of the summer and fail 2014, over hundreds of women and children were detained in
            Artesia. The facility was ultimately closed several months later, but the government has continued its
            policy of detaining women and children. Currently families are housed in three facilities: the South
            Texas Family Residential Center in Oiliey, Texas, Karnes County Residential Center in Karnes City, Texas,




https://www.americanimmigrationcouncil.org/research/guide-children-arriving-border-laws-polici... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 34 of 132
A Guide to Children Arriving at the Border: Laws, Policies and Responses I American Imniigr... Page 10 of 14
            and Berks Family Residential Center in Leesport, Pennsylvania. Both the Dilley and Karnes facilities are
            owned and operated by private prison companies. By the end of May 2015, Dilley's capacity will be
            2,400, making it by far the largest family detention center in the United States.

            Family detention is rarely In the "best interests of the child," as opposed to community-based
            alternatives. Detaining children leads to serious mental health problems and chronic Illnesses, and
            detaining families can have long-lasting effects on the psychological well-being of both parents and
            children.

            In 2014 and 2015, several detained families tiled lawsuits to challenge various aspects of family
            detention. One case challenges the government's policy of detaining families as a means to deter
            others from coming to the United States. In this case, RItA' v. Johns on (https://www.aclu.org/cases/rlir-
            v-johnson), a federal court issued a preliminary injunction to prevent the government from using
            deterrence as a factor in making a bond determination. In a second case, lawyers for children held in
            family detention facilities have claimed
            (http:/Icentej-forhumanrights.orgIPDFs/FloresPressReieaseO202l S.pdt) that the government Is violating
            the terms of the settlement agreement inFlores; discussed above. This settlement established national
            standards for the detention, release and treatment of children detained by DHS for deportation.

            Can alternatives to detention be used for families?
            Yes. ICE operates two alternatives to detention (ATD) programs for adult detainees—a "full service"
            program with case management supervision, and monitoring (either by GPS or telephone check-in),
            and a "technology-only" program with monitoring only. According to U.S. government data, 95 percent
            of participants In ICE's full service program appeared at scheduled court hearings from fiscal years
            2011 to 2013. Further, In P12012 only 4 percent were arrested by another law enforcement agency.
            ICE's alternatives program, as well as being more humane, is also less expensive than
            detention—$10.55/day as opposed to $1 58/day. As to asylum seekers, a prior U.S. government-
            commissioned study found that "asylum seekers do not need to be detained to appear," and "[t]hey
            also do not seem to need intensive supervision." Bipartisan support has emerged for alternatives to
            immigration detention. ICE, In early 2015, issued requests for proposals for "family case management
            services" for up to 300 families apiece in Baltimore/Washington, NYC/Newark, Miami, Chicago and Los
            Angeles.


            U.S. Government Response and Proposed Solutions
            During the summer of 2014, the Obama Administration's response to Central American children and
            families arriving in the U.S. focused largely on enforcement measures, rather than humanitarian
            measures that had previously received legislative support, and would have been more tailored towards
            the vulnerable arriving population.

            The Administration requested significant funding to support an "aggressive deterrence strategy" and
            implemented family detention and "rocket docketsr for children and families. its in-country refugee
            processing program has been expected to assist relatively few people. Congressional legislative
            proposals, at the time and since, have largely focused on rolling back procedural protections for
            children. That said, proposals also exist to more holistically protect children and families reaching the
            United States, several of which passed the Senate In 2013 as part of Its comprehensive Immigration
            reform bill.

            U.S. Government Response—Administration's and Congress' Actions
            The following table summarizes the Administration's and Congress' major actions since summer 2014:



https://www.americanimmigrationcounciLorg/research/guide-children-arriving-border-laws-polici... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 35 of 132
A Guide to Children Arriving at the Border: Laws, Policies and Responses I American Ininrigr... Page 11 of 14

             Date         Who                   Action Taken


             June 2,      president             Declared "urgent humanitarian situation (https;ltwww,whitehouse.gov/the-pres5-
             2014         Obamna                offlceIZOl 4/06/02/presldential-rnemorandum-response-influx.unaccompanied-allen
                                                act!" and directed a coordinated federal response under emergency homeland secu
                                                authorities.


             June 20,     OHS
                                            FAnnounced intention to detain families at the Border Patrol training center in Artesi
             2014                           I   NM. Detainees arrived in Artesia around the beginning of July.


             June 30,     President             Sent letter thttps//www.whltehouse..gpv/the-oress-offlte/201 4/O6/30/letter-oresIder
             2014         Obarna                address.humanitarian-situation-rio-erandP-valleto Congressional leaders declaring
                                                seek emergency funding for "an aggressive deterrence strategy focused on the rem(
                                                repatriation of recent border crossers."


             July 8,      President             Sent Jetter
              2014        Obania                thttps:Ifwww whitehouse.govfsitysfdefaultffllesfomb/assetsfbudget arpendmentsle
                                                ctpplemental-reoiist-to-tongress.0708201 4.pdfI to Speaker Boehner (attaching ON
                                            I analysis) requesting $3.7 billion in emergency appropriations. Request included:
                                                      HHS: $1.8 billion for care of unaccompanied children
                                                        DNS-ICE: $1.1 billion (Incl. $879 million for detention and removal)
                                                        DHS-CDP: $432 million (incl. $364 million for additional apprehensions)
                                                        State: $295 mill Ion In Central American foreign aid
                                                        DOJ-EOIR: $45 million for additional Immigration Judges, $15 million to prov
                                                        lawyers for children.


             July 9,      DOJ.EOIR              immigration courts prioritized cases of recent border crossers who are unaccompar
              2014                              children, families in detention, and families on alternatives to detention.


             July 11,     OHS                   Modified contract with Karnes County, TX to detain families at ICEs existing detentio
              2014                          I for adults there.

             July 31,     Senate                Bill to provide $2.7 billion in emergency appropriations failed in procedural vote.
              2014


              August 1,   House of                    . Passed legislation to repeal DACA.
              2014        Representatives             . Also passed legislation to provide $694 million in emergency appropriations
                                                        the "Secure the Southwest Border Act" to roll back procedural protections
                                                        for Central American unaccompanied children.


              August 1•   OHS                         • Announced intent to transfer $405 million from other OHS programs to addi
              2014                                      humanitarian challenge. Congressional Appropriations Committees finished
                                                        approving transfers to ICE on August 6.
                                                        ICE began to detain families at Karnes, TX detention facility.


              September   OHS               I Agreed to pay town of Eloy, AZ to modify its existing agreement with ICE so that the
              22, 2014                      I company CCA can build a new family detention facility in Dilley, TX. UI-IS publicly cot
                                                the opening of Dilley the next day.



https://www.americanimnhigrationcoundil.oTg/research/guide-children-arriving-border-laws-polici... 4/11/2019
              Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 36 of 132
A Guide to Children Arriving at the Border: Laws, Policies and Responses I American Immigi... Page 12 of 14

             Date           Who              I Action Taken


             November       OHS                  Announced ICE will close the Artesia, NM family detention facility and transfer the df
             18, 2014                            the new Dilley, TX family detention facility.


             December       State Dept           Launched in-country refugee processing program in El Salvador, Guatemala, and Ho
             3, 2014


             December       Congress and         FY 2015 "CromnibuC appropriations bill, signed by President, provided:
             16, 2014       President
                                             I           HHS: $80 million increase to care for unaccompanied children
                                             I
                            Obama                        State: $260 million to implement a "prevention and response strategy" In Ce
                                                         America
                                                         DOJ-EOIR: $35 million increase for immigration courts
                                                       • Education: $14 million to assist state and local educational agencies experie
                                                         Increases in immigrant youth.


             February       President            The Administration's request for DHS funding for Ft 2016 Included:
             2, 2015        Obama and        I           DHS-ICE: $893 million for salaries and expenses over Ft '15 request, Ind. $6'
                            DHS                          million increase for detention ($435 million for family detention)
                                                         DHS-CBP: $743 million Increase for salaries and expenses over Ft 115 reque


             March 4,       Congress and         Ft 2015 OHS Appropriations bill, signed by President, provided:
             2015           President                  • DHS-ICE: $703 million increase for salaries and expenses, mci. $539 million li
                            Obama                        for detention ($362 million for family detention)
                                                         DHS-CBP: $314 million Increase for salaries and expenses over FY'14.


              May 27        House and            136 Representatives and 33 Senators wrote letters asking DHS Secretary Johnson to
             and June       Senate           j family detention.
             1,2015


            Recent Legislative Proposals
            Since the summer of 2014, most legislative proposals have focused on rolling back the procedural
            protections that the TVPRA affords to Central American unaccompanied children. For example, the
            House's 2014 "Secure the Southwest Border Act" would have amended the TVPRA to (1) treat children
            from non-contiguous countries similarly to Mexican and Canadian children, but (2) strike the current
            requirement that the child be able to make an "independent decision to withdraw the child's
            application for admission" before proceeding with voluntary return; (3) require those children who may
            have been trafficked or fear return [or require the remaining children] to appear before an
            Immigration Judge for a hearing within 14 days of screening and (4) impose mandatory detention until
            that hearing.

            Other proposals have offered variations on these themes. For example, the "Protection of Children Act
            of 20157 which the House Judiciary Committee moved forward on March 4, 2015, would enact the
            above four changes—but additionally, expand from 72 hours to 30 days the time limit for CBP to
            transfer remaining unaccompanied children to HHS custody. That bill, among others, also proposes
            restricting i-IllS' ability to provide counsel to unaccompanied children. Or, the "HUMANE Act,"
            sponsored by Sen. John Cornyn (R-TX) and Rep. Henry Cuellar (D-TX) In 2014, would have gone further




https://www.americaninimigrationcouncil.orglresearch/guide-children-arriving-border-laws-polici... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 37 of 132
A Guide to Children Arriving at the Border: Laws, Policies and Responses I American Immigr... Page 13 of 14
            to place children with a fear of return into a new 7-day expedited process, during which the child would
            be required to prove her eligibility for immigration relief to an immigration judge while mandatorily
            detained, before moving on to a standard removal proceeding in immigration court.

            Proposed Solutions
            Before summer 20141 bipartisan support existed for legislative reforms to more holistically protect
            children and families reaching the United States. Since then, NGOs and advocacy groups have
            reiterated support for those reforms, as well as for aid to address root causes of child and family
            migration from Central America.

            These reforms include:

                    Incorporating a "best interests of the child" standard Into all decision-making, notjust
                    custody decisions. Bipartisan immigration reform legislation which passed the Senate in
                    2013(5.744) would have required the Border Patrol, in making repatriation decisions, to give
                    "due consideration" to the best interests of a child, "family unity," and "humanitarian
                    concerns." Amendment 1340 to S. 744, which was not voted on as part of a compromise,
                    would have made the best Interests of a child the "primary consideration" In all federal
                    decisions involving unaccompanied immigrant children. Organizations have also
                    recommended adopting more child-specific procedures.
                    Child welfare screening to replace or augment Border Patrol screening. Border Patrol
                    agents are currently tasked with screening Mexican and Canadian children for trafficking and
                    persecution and preventing their return to persecutors or abusers. NGOs have uniformly
                    questioned Border Patrol's ability to do so adequately, and reform proposals have ranged
                    from improved training for CBP officers (included in S. 744). to pairing CBP screeners with
                    child welfare experts (also In S. 744) or NGO representatives, to replacing CBP screeners with
                    USCIS asylum officers. CBP Commissioner Kerflkowske recently expressed openness towards
                    similar proposals.
                    Due process protections and resources. NGOs have advocated for a system that provides
                    procedural protections and resources to appropriately protect children and families from
                    violence, under international and U.S. laws, without unduly delaying decision making.
                    Proposals include appointed counsel, additional resources to legal orientation programs and
                    additional resources to backlogged Immigration courts (all included in S. 744). More recent
                    proposals also Include additional U.S. Citizenship and Immigration Services (USCIS) asylum
                    officers, and additional post-release caseworker services, to protect children, assist families,
                    and ensure attendance at proceedings.
                    Detention reforms NGOs have proposed that children be detained as little as possible,
                    released to families or other sponsors whenever appropriate, and if detained, supervised In
                    a community-based setting because of detention's severe impact on children. At least one
                    Senator has promised legislation to end the detention of asylum-seeking families if no family
                    member poses a threat to the public or a flight risk. Along these lines, organizations and
                    legislators have recommended improving detention conditions, and expanding alternatives
                    to detention (as S. 744 proposed), by reallocating detention funding to those cheaper
                    alternatives.
                    Aid to sending countries. NGOs have proposed aid to sending countries and Mexico, to
                    Invest in systems that protect and care for children, help youth live productive lives, and
                    ultimately reduce violence and address root causes of flight. In January 2015, the White
                    House announced it was seeking $1 billion in Central American assistance in its FY 2016
                    budget.



httpsilwww.americanimsnigrationcouncil.org/researehlguide-children-arriving-border-laws-po}icL,. 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 38 of 132
A Guide to Children Arriving at the Border: Laws, Policies and Responses I American Imnilgr... Page 14 of 14




                                   1331 G St. NW, Suite 200, WashIngton. D.C., 20005 1202-507-7500
                                      Copyright American Immigration Council. MI rights reserved.
                        Photo Credits (content/photo-credits) I Sltemaç (/sltemap) I Terms of Use (Iterms-of-use)




hltps://www.americanimmigrationcounciLorg/research/guide-children-arriving-border-laws-polici... 4/11/2019
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 39 of 132




                    EXHIBIT E
         Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 40 of 132




                     Congressional
           * •t      Research Service
                       Informing the legislative debate since 1914




    Unaccompanied Alien Children: An Overview
    William A. Kandel
    Analyst in Immigration Policy
    January 18, 2017




                                                                     Congressional Research Service
                                                                                           7-5700
                                                                                      www.crsgov
                                                                                            R43599
CRS REPORT
Prepared for Members and
Committees of Congress
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 41 of 132



                                                          Unaccompanied Allen Children: An Overview




Summary
In FY2014, the number of unaccompanied alien children (UAC, unaccompanied children) that
were apprehended at the Southwest border while attempting to enter the United States without
authorization reached a peak, straining the system put in place over the past decade to handle
such cases. Prior to FY2014, UAC apprehensions were steadily increasing. For example, in
FY201 I, the U.S. Border Patrol (IJSBP) apprehended 16,067 unaccompanied children at the
Southwest border, whereas In FY2014 more than 68,500 unaccompanied children were
apprehended. In FY20 IS, UAC apprehensions declined 42% to 39,970. At the close of FY20 16
they increased to 59,692, roughly 20,000 more than in FY20I5, and 9,000 less than the peak of
FY2014. During the first two months of FY2017 (October and November, 2016), USEP
apprehended 14,128 unaccompanied children. Apprehensions in the first two months of FY2015
and FY2016 were 5,143 and 10,588, respectively.
UAC are defined in statute as children who lack lawful immigration status in the United States,
who are under the age of 18, and who either are without a parent or legal guardian in the United
States or without a parent or legal guardian in the United States who is available to provide care
and physical custody. Two statutes and a legal settlement directly affect U.S. policy for the
treatment and administrative processing of UAC: the Trafficking Victims Protection
Reauthorization Act of 2008 (P.L. 110-457); the Homeland Security Act of 2002 (P.L. 107-296);
and the Ficres Settlement Agreement of 1997.
Agencies in the Department of Homeland Security (DHS) and the Department of Health and
Human Services (HHS) share responsibility for the processing, treatment, and placement of UAC.
DHS's Customs and Border Protection (CBP) apprehends and detains unaccompanied children
arrested at the border. DHS's Immigration and Customs Enforcement (ICE) handles custody
transfer and repatriation responsibilities, apprehends UAC in the interior of the country, and
represents the government in removal proceedings. HI-IS's Office of Refugee Resettlement (ORR)
coordinates and implements the care and placement of unaccompanied children in appropriate
custody.
Foreign nationals from El Salvador, Guatemala, Honduras, and Mexico accounted for almost all
UAC cases in recent years, especially in FY2014. In FY2009, Mexico accounted for 82% of the
19,688 UAC apprehensions at the Southwest border, while the other three Central American
countries accounted for 171/6. In FY2014, the proportions had almost reversed, with Mexican
nationals comprising 23% of UAC apprehensions and the three Central American countries
comprising 770/6. In FY20 16, Mexican nationals made up 20% of all UAC apprehensions.
To address the crisis at its peak in 2014, the Obama Administration developed a working group to
coordinate the efforts of federal agencies involved. It also opened additional shelters and holding
facilities to accommodate the large number of UAC apprehended at the border, In June 2014, the
Administration announced plans to provide funding to the affected Central American countries
for a variety of programs and security-related initiatives to mitigate the flow of unaccompanied
migrant children. In July 2014, the Administration requested, and Congress debated but did not
approve, $3.7 billion in FY2014 supplemental appropriations to address the crisis.
For FY201 5, Congress appropriated nearly $1.6 billion for the Refugee and Entrant Assistance
Programs in ORR, most of which was directed toward the UAC program (P1. 113-235). For
DHS agencies, Congress appropriated $3.4 billion for detection, enforcement, and removal
operations, including for the transport of unaccompanied children for CBP. The Department of
Homeland Security Appropriations Act, FY20 15 (P.L. 114-4) also allowed the Secretary of
Homeland Security to reprogram funds within CBP and ICE and transfer such funds into the two



Congressional Research Service
 Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 42 of 132



                                                        Unaccompanied Alien Children: An Overview




agencies "Salaries and Expenses" accounts for the care and transportation of unaccompanied
children. The act also allowed for several DHS grants awarded to states along the Southwest
border to be used by recipients for costs or reimbursement of costs related to providing
humanitarian relief to unaccompanied children. Congress continued to provide base funding at
comparable levels for FY20 16, but did not appropriate funds for contingency funding that was
requested by the Administration to address potential surges in UAC flows.
Congress has passed two continuing resolutions to fund ORR for FY20 17 (RL. 114-223 and P.L.
114-2541 both of which maintain funding at levels and conditions comparable to FY20 16. For
both resolutions, Congress has granted HHS the authority to transfer funds from other ELlIS
budget accounts to address higher than anticipated caseloads. The second CR also contains a
special "anomaly" provision authorizing HHS to transfer $300 million to fund ORB. programs
dedicated to unaccompanied children as of February 1, 2017. After March 1, 2017, if the UAC
caseload for FY20 17 exceeds by 40% the UAC caseload for the comparable FY20 16 period, the
CR will appropriate an additional $200 million in new funding.




congressional Research SeMce
 Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 43 of 132



                                                    Unaccompanied Allen Children: An Over/few




Contents
Background
Scope of the Issue                                                                         2
Current Policy                                                                             3
Processing and Treatment of Apprehended UAC                                                4
   Customs and Border Protection                                                           5
    Immigration and Customs Enforcement                                                    7
   Office of Refugee Resettlement                                                          8
    U.S. Citizenship and Immigration Services                                             10
   The Executive Office for Immigration Review                                            11
Administrative and Congressional Action                                                   13
    Administrative Action                                                                 13
    Congressional Action                                                                  14
        Appropriations                                                                    15
Going Forward                                                                             17


Figures
Figure 1. UAC Apprehensions at the Southwest Border by Country of Origin, FY2008 -
  FY20!?                                                                                    2
Figure 2. UACS Apprehended and Referred to ORR Custody, FY2008 - FY2016                     9


Tables
Table 1. UAC Initial Case Completion by Outcome and Legal Representation                   12


Contacts
Author Contact Information                                                                 18




Congressional Research Service
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 44 of 132



                                                                       Unaccompanied Alien Children: An Overview




Background
After several years of increases, the number of unaccompanied alien' children (UAC)
apprehended at the Southwest border by the Department of Homeland Security's (DHS's)
Customs and Border Protection (CBP) peaked at 68,541 in FY2014. Some Members of Congress
as well as the Obama Administration have characterized the issue as a humanitarian crisis.2
The reasons why they migrate to the United States are often multifaceted and difficult to measure
analytically. The Congressional Research Service (CRS) has analyzed several out-migration-
related factors, such as violent crime rates, economic conditions, rates of poverty, and the
presence of transnationat gangs. 3 CRS also has analyzed in-migration-related factors, such as the
search for economic opportunity, the desire to reunite with family members, and U.S.
immigration policies.
Some have suggested that the sizable increase in UAC flows in recent years results from a
perception of relaxed U.S. immigration policies toward children under the Obama
Administration.4 These critics also cite a 2008 law' that treats UAC from contiguous countries
differently than those from noncontiguous countries (see the section "Customs and Border
Protection").
Unaccompanied alien children are defined in statute as children who: lack lawful immigration
status in the United States;' are under the age of 18; and are without a parent or legal guardian in
the United States or without a parent or legal guardian in the United States who is available to
provide care and physical custody.' They most often arrive at U.S. ports of entry or are
apprehended along the southwestern border with Mexico. Less frequently, they are apprehended
in the interior of the country and determined to be juveniles and unaccompanied! Although most
are age 14 or older, apprehensions of UAC under age 13 have increased.'



'Alien, a technical term appearing throughout the Immigration and Nationality Act (INA), refers to a foreign national
who is not a citizen or national of the United States.
2 Senate Judiciary Committee hearing on Oversight of the Department of Homeland Security, June 11, 2014
(hereinafter referred to as Senate Oversight Nearing).
      CRS Report R43628, Unaccompanied Alien Children: Pati ida! Factors Contributing to Recent Immigration.
4 flese critics often cite the Border Security, Economic Opportunity, and Immigration Modernization Act (S. 744,
113 Congress), passed by the Senate in 2013, which would allow certain unlawfully present aliens to adjust to a
lawful immigration status; and the administrative policy entitled Deferred Action for Childhood Arrivals (DACA),
which grants certain aliens who arrived in the United States as children prior to a certain period some protection from
removal for at least two years. For an example of these arguments, see U.S. Congress, Senate Committee on the
Judiciary, Oversight of the Department ofHomeland Security, 113' Cong., 2 seas June 11.2014. For a discussion of
S. 744, see archived CRS Report R43099, Comprehensive Immigration Reform in the 113th Congress: Short Summary
ofSenate-Passed 8. 744. For a diwnssion of DACA, see CRS Report RL33863, Unauthorized Alien Students: Issues
and "DRRAMAct" Legislation.
  The William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (P.L 110.457).
6
  The child may have entered the country illegally or been admitted legally but overstayed his or her duration of
admittance (i.e., a visa overstay.)
'6 U.S.C. §279(gX2). Although these children may have a parent or guardian who lives in the United States, they are
classified as unaccompanied if the parent or guardian cannot provide imn,edlale en
'A juvenile is classified as unaccompanied if neither a parent nor a legal guardian is with the juvenile alien at the time
of apprehension, or within a geographical proximity to quickly provide care for the juvenile. 8 CFR §236.3(b)(l
9 White Houses DUS and FIBS, 'Press Call Regarding the Establishment of the Inter-Agency Unified Coordination
Group on Unaccompanied Mien Children," press release, June 3, 2014.




Congressional Research Service
 Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 45 of 132



                                                                 Unaccompanied Allen Children: An Overview



This report opens with an analysis of UAC apprehension data. It then discusses current policy on
the treatment, care, and custody of the population and describes the responsibilities of each
federal agency involved with the population. The report then discusses both administrative and
congressional actions to deal with the UAC surge in FY2014 and action since then to address
possible future surges.

Scope of the Issue
Since FY20I I, UAC apprehensions increased each year through FY2014: from 16,067 in FY201I
to 24,481 in FY2012 to 38,759 in FY2013 and 68,541 in FY2014 (Figure 1). At the close of
FY2014, the Border Patrol had apprehended more UAC than in any of the previous six years and
close to four times as many UAC as in FY20I 1. In FY20 IS, apprehensions numbered 39,970, a
42% drop from FY2014 apprehensions.'° At the close of FY2016 they stood at 59,692, roughly
20,000 more than in FY2015, and 9,000 less than the peak of FY2014. During the first two
months of FY20I 7 (October and November, 2016), USBP apprehended 14,128 unaccompanied
alien children," As a basis for comparison, apprehensions in the first two months of FY20 15 and
FY2016 numbered 5,143 and 10,588, respectively
     Figure I. UAC Apprehensions at the Southwest Border by Country of Origin,
                                 FY2008-FY20 17
 'U1 UU'I

 6000

 51 000

 40,000




 20,000

 i%000                                                     II I           'a


       n                                               —       --I—       --          lam


     Sources: For FY2008.FY20 13: U.S. Department of Homeland Security, United States Border Patrol, Juvenile and
     Adult Apprehensions—Fiscal Year 2013. For FY2014-FY20I7, Customs and Border Protection, "Southwest Border
     Unaccompanied Mien Children," http:llww.cbp.govinewsroo.nlstatsisouthwest-border-unaccompanled-
     children.
     NoteE FY20 17 data include data on only the first two months of the fiscal year.


° Customs and Border Protection, "Southwest Border Unaccompanied Alien Children," httprJlwww.cbp.gov/
"
newsroomistats/southwest.border-unaccompanied-childreflhfy-201 5.
"Customs and Border Protection, "Southwest Border Unaccompanied Alien Children," http://www.cbp.govl
newsroom/stats/southwt-unaccompanied-childrenhfy-2017.




Congressional Research Service                                                                                  2
 Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 46 of 132



                                                                    Unaccompanied Alien Children: An Overview



Nationals of Guatemala, Honduras, El Salvador, and Mexico account for the majority of
unaccompaiiied alien children apprehended at the Mexico-U.S. border (Figure 1). Flows of UAC
from Mexico rose substantially in FY2009 and have fluctuated since then between roughly
11,000 and 17,000. In contrast, UAC from Guatemala, Honduras, and El Salvador increased
sizably starting in FY20 Il. In FY2009, Mexican UAC accounted for 82% of 19,668 UAC
apprehensions, while the other three Central American countries accounted for 17%. By
September 30, 2014, those proportions had almost reversed, with Mexican UAC comprising 23%
of the 68,541 UAC apprehensions and UAC from the three Central American countries
                   t2
comprising 75%. In FY20 15 and FY20 16, the percentages of unaccompanied children
originating from Mexico were 28% and 20%, respectively.
The majority of UAC apprehensions have occurred within the Rio Grande and Tucson border
sectors (62% and 11%, respectively, in FY20 16)) The proportions of UAC who were female or
who were under the age of 13 also increased in FY20 14, and ORR data on UAC referred to the
agency indicate an increase in the female UAC proportion from 23% in FY201 ito 33% in
FY20 16.14 Apprehensions of family units (unaccompanied children with a related adult) increased
from 14,855 in FY2013 to 68,445 in FY2014, declined to 39,838 in FY20I5 and increased to
77,674 in FY20 16. In the first two months of FY20 17, family unit apprehensions totaled 28,691.15
Of these apprehended family units in FY20 16 and FY20 17, 95% originated from Guatemala, El
Salvador, and Honduras.


Current Policy
Two laws and a settlement most directly affect U.S. policy for the treatment and administrative
processing of UAC: the Flares Settlement Agreement of 1997; the Homeland Security Act of
2002; and the Trafficking Victims Protection Reauthorization Act of 2008.
During the 1980s, allegations of UAC mistreatment by the former Immigration and
Naturalization Service (INS)'5 caused a series of lawsuits against the government that eventually
resulted in the Flores Settlement Agreement (Flores Agreement) in 1997.17 The Flores Agreement
established a nationwide policy for the detention, treatment, and release of UAC and recognized
the particular vulnerability of UAC as minors while detained without a parent or legal guardian
present.'8 It required that immigration officials detaining minors provide (1) food and drinking

12
   The surge in the number of children migrating to the United States minors a similar increase among adults. From
FY20I I through FY2015, the number of Border Patrol apprehensions of third-country nationals increased almost
threefold from 54,098 to 148,995. Over the same period, those apprehended from Mexico decreased from 286,154 to
188,122. United States Border Patrol, Total Illegal Alien Apprehensions by Fiscal Year, FY2000-FY2015, data
provided by CBP to CRS.
I)
   Customs and Border Protection, "Southwest Border Unaccompanied Alien Children," http://www.cbp.govf
newsroom/stats/soutbwest-border-unaccompanied-chlldren/fy-2016.
'U.S. Department of Health and Human Services, Office of Refugee Resettiemens, "Facts and Data,"
https://www.acf.bhs.gov/crrfabout/ucs/facts-and-data.
IS
   Customs and Border Protection, "Southwest Border Unaccompanied Alien Children," http'J/www.cbp.gov/
newsroom/statsfsouthwest-border-unaccompanied-children/fy-201 7.
"The Homeland Security Act of 2002 dissolved the Immigration and Naturalization Service (INS) and its functions
were split in the Departments of Homeland Security, Justice, and Health and Human Services.
"Elopes v. liteese—SiipulaiedSettlernentAgreernent (U.S. District Court, Central District of California, 1997). Many
of the agreement's terms have been codified at 8 CER §*236.3, 1236.3.
"Sea DHS Office of Inspector General, CBF 's Handling of Unacco,npaniedAlien Children, 010-10-117,
Washington, DC, September 2010.



Congressional Research Seivice                                                                                         3
 Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 47 of 132



                                                                 Unaccompanied Alien Children: An Overview




water, (2) medical assistance in emergencies, (3) toilets and sinks, (4) adequate temperature
control and ventilation, (5) adequate supervision to protect minors from others, and (6) separation
from unrelated adults whenever possible. For several years following the Flores Agreement,
criticism continued over whether the INS had fully implemented the drafted regulations.19
Five years later, the Homeland Security Act of 2002 (USA; P.L. 107-296) divided responsibilities
for the processing and treatment of UAC between the newly created Department of Homeland
Security (DHS) and the Department of Health and Human Services' (killS's) Office of Refugee
Resettlement (ORR)c To DHS, the law assigned responsibility for the apprehension, transfer, and
repatriation of UAC. To HHS, the law assigned responsibility for coordinating and implementing
the care and placement of UAC in appropriate custody, re;iniing UAC with their parents abroad
if appropriate, maintaining and publishing a list of legal services available to UAC, and collecting
statistical information on UAC, among other responsibilities?6 The USA also established a
statutory definition of UAC as unauthorized minors not accompanied by a parent or legal
guardian. Despite these developments, criticism continued that the Flores Agreement had not
been fully implemented.
In response to ongoing concerns that UAC apprehended by the Border Patrol were not being
adequately screened for reasons they should not be returned to their home country, Congress
passed the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
(TVPRA, P.L. 110-457). The TVPRA directed the Secretary of DHS, in conjunction with other
federal agencies, to develop policies and procedures to ensure that UAC in the United States are
safely repatriated to their country of nationality or of last habitual residence. The section set forth
special rules for UAC from contiguous countries (i.e., Mexico and Canada), allowing such
children, under certain circumstances, to return to Mexico or Canada without additional penalties,
and directing the Secretary of State to negotiate agreements with Mexico and Canada to manage
the repatriation process. The TVPRA mandated that unaccompanied alien children from countries
other than Mexico or Canada—along with UAC from those countries who are apprehended away
from the border—are to be transferred to the care and custody of HHS and placed in formal
removal proceedings. The TVPRA required that children from contiguous countries be screened
within 48 hours of being apprehended to determine whether they should be returned to their
country or transferred to HHS and placed in removal proceedings.

Processing and Treatment of Apprehended UAC
Several DHS agencies handle the apprehension, processing, and repatriation of UAC, while 11115
handles the care and custody of UAC. The Executive Office for immigration Review (EOIR) in
the U.S. Department of Justice conducts immigration removal proceedings.
CBP apprehends, processes, and detains the majority of UAC arrested along U.S. borders. DUS's
Immigration and Customs Enforcement (ICE) physically transports UAC from CBP to ORIt
custody. ORR is responsible for detaining and sheltering UAC who are from noncontiguous
countries and those from contiguous countries (i.e., Canada and Mexico) who may be victims of
trafficking or have an asylum claim, while they await an immigration hearing, DHS's U.S.
Citizenship and Immigration Services (USCIS) is responsible for the initial adjudication of


   See U.S. Department of Justice, Office of the Inspector General, Un accompanied Juveniles in INS Custody,
Executive Summary, Report no. 1-2001-009, September 28, 2001.
20 01tR assumed care of UAC on March 1, 2003, and created the Division of Unaccompanied Children's Services
(DUCS) for addressing the requirements of this population. P.L. 107-296, Section 462.




Congressional Research ServIce                                                                                 4
     Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 48 of 132



                                                                    Unaccompanied Alien Children: An Overview



asylum applications filed by UAC. DOJ's EOIR conducts immigration proceedings that
determine whether UAC may be allowed to remain in the United States or must be deported to
their home countries. ICE is responsible for returning UAC who are ordered removed from the
United States to their home countries. The following sections discuss the role of each of these
federal agencies in more detail.       -

Customs and Border Protection
The Office of Border Patrol (OBP)2 ' and the Office of Field Operations (OFO)22 are responsible
for apprehending and processing UAC that come through a port of entry (POE) or are found at or
near the border.2 UAC that are apprehended between POEs are transported to Border Patrol
stations, and if they are apprehended at POEs, they are escorted to CBP secondary screening
areas. In both cases, when CBP confirms ajuvenile has entered the country illegally and
unaccompanied, he or she is classified as a UAC and processed for immigration violations, and
the appropriate consulate is notified that the juvenile is being detained by DHS.
The Border Patrol apprehends the majority of UAC at or near the border. They also process
UAC.24 With the exception of Mexican and Canadian UAC who meet the criteria discussed
below, the Border Patrol has to turn UAC over to ICE for transport to ORR within 72 hours of
determining that the children are UAC.25 Until 2008, the Border Patrol, as a matter of practice,
returned Mexican UAC to Mexico. Under this practice, Mexican UAC were removed through the
nearest POE and turned over to a Mexican official within 24 hours and during daylight.
As mentioned, the TVPRA required the Secretary of Homeland Security, in conjunction with the
Secretary of State, the Attorney General, and the Secretary of Health and Human Services, to
develop policies and procedures to ensure that UAC are safety repatriated to their country of
nationality or last habitual residence. Of particular significance, the TVPRA required CBP to
follow certain criteria for UAC who are nationals or habitual residents from a contiguous country
(i.e., Canada and Mexico).26 In these cases, CBP personnel must screen each UAC within 48
hours of apprehension to determine the following:
      •   the UAC has not been a victim of a severe form of trafficking in persons and
          there is no credible evidence that the minor is at risk should the minor be
          returned to his/her country of nationality or last habitual residence;
      •   the UAC does not have a possible claim to asylum; and




21 OBP includes the Border Patrol. OBP and the Border Patrol are used interchangeably throughout this section. OBP is
responsible for immigration and customs enforcement between ports of entry.
   Ile OFO oversees CBP officers who inspect travelers and goods at ports of entry.
   When OBP and (*0 are both referenced together in this section, "CBP" is used.
   The processing of UAC includes gathering biographic information such as their name and age as well as their
citizenship and whether they are unaccompanied. Border Patrol agents also collect biometrics on UAC and query
relevant immigration, terrorist, and criminal databases.
25
   The 72-hour time period was established in statute by the TVPRA.
26
   g U.S.C. §ll01 et seq. Although the screening provision only applies to UAC from contiguous countries, in March
2009 OHS issued a policy that, in essence, made the screening provisions applicable to all UAC. Testimony of Office
of Immigration and Border Security Acting Deputy Assistant Secretary Kelly Ryan, in U.S. Congress, Senate
Committee on the Judiciary, Trafficking Victims Protection Reauthorization Act: Renewing the Commitment to Victims
of Human Trafficking, 112th Cong.,l't sees., September 13, 2011.



Congressional Research Service                                                                                      5
     Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 49 of 132



                                                                        Unaccompanied Allen Children: An Overview




      •   the UAC is able to make an independent decision to voluntarily return to his/her
          country of nationality or last habitual residence. 27
If CBP personnel determine the minor to be inadmissible under the Immigration and Nationality
Act, they can permit the minor to withdraw his/her application for admission2' and the minor can
voluntarily return to his/her country of nationality or last habitual residence.
The TVPRA contains specific safeguards for the treatment of UAC while in the care and custody
of CBP, and it provides guidance for CBP personnel on returning a minor to his/her country of
nationality or last habitual residence. It also requires the Secretary of State to negotiate
agreements with contiguous countries for the repatriation of their UAC. The agreements serve to
protect children from trafficking and, at minimum, must include provisions that (1) ensure the
handoff of the minor children to an appropriate government official; (2) prohibit returning UAC
outside of "reasonable business hours"; and (3) require border personnel of the contiguous
countries to be trained in the terms of the agreements.
As mentioned, UAC apprehended by the Border Patrol are brought to a Border Patrol facility,
where they are processed. In 2008, the agency issued a memorandum entitled "Hold Rooms and
Short Term Custody."" Since the issuance of this policy, non-governmental organizations
(NGOs) have criticized the Border Patrol for failing to Filly uphold provisions in current law and
the Flores Agreement,3° Indeed, the DRS Office of Inspector General (01(3) issued a report in
2010 concluding that while CBP was in general compliance with the Flares Agreement, it needed
to improve its handling of UAC."
The 2010 016 report, however, did not address whether CBP was in compliance with the
TVPRA. As highlighted above, the TVPRA requires CBP personnel to screen UAC from
contiguous countries for severe forms of trafficking in persons and for fear of persecution if they
are returned to their country of nationality or last habitual residence. At least one NGO that
conducted a two-year study on UAC32 asserted in its report that CBP does not adequately do this
nor has it established related training for their Border Patrol agents. 33




27 P.L. 110-457, §235(a)(2)(A).
25 Under the INA, apprehension at the border constitutes an application for admission to the United States. In this ease,
the UAC is permitted to return immediately to Mexico or Canada, and does not face administrative or other penalties.
INA §235(a)(4); 8 U.S.C. §1225(a)(4).
29 UAC are held in "bold moms" at Border Patrol stations. The 2008 memorandum, which is publicly available but
redacted, outlines agency policy on the care and treatment of individuals in CBP care and custody. See U.S. Customs
and Border Patrol, Memorandum on "Hold Rooms and Short Term Custody," June 2, 2008, http:I/foiarr.cbp.govf
streemingWord.nsp?i=378, accessed by CBS on January 10, 2017.
3°
   See for example, Children at the Border: The Screening Protection and Repatriation of Unaccompanied Mexican
Minors, by Betsy Cavendish and Marts Cortazar, Appleseed, Washington DC, 2011 (hereinafter referred to as Children
at the Border).
3t Depnrtment of Homeland Security, Office of Inspector General, CDI'S Handling of UnaccompanledAlien Children,
016-10-117, Washington, DC, September 2010.
'2 Children at the Border.

" Relatedly, the 2010010 study was unable to determine whether CBP personnel had sufficient training to comply
with the provisions in the Flares Agreement Notably, the Avpleseed study (Children at the Bonier) included site visits
to ten Border Patrol facilities as well as site visits to locales in Mexico and interviews with government officials in both
countries and minors in custody and who have been repatriated. Whether this limited site visit sample is sufficiently
varied to be adequately generalizable to all Border Patrol facilities on the U.S-Mexico border is unclear.



Congressional Research Service                                                                                            5
     Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 50 of 132



                                                                      Unaccompanied Allen Children: An Overview




Immigration and Customs Enforcement
ICE is responsible for physically transferring UAC from CBP to ORR custody. ICE also may
apprehend UAC in the U.S. interior during immigration enforcement actions. In addition, ICE
represents the government in removal procedures before EOIR. Unaccompanied alien children
who are not subject to TVPRA's special repatriation procedures for some children from Mexico
or Canada (i.e., voluntary departure) may be placed in standard removal proceedings pursuant to
INA Section 240. The TVPRA specifies that in standard removal proceedings, UAC are eligible
for voluntary departure under NA Section 240B at no cost to the child.
ICE is also responsible for the physical removal of all foreign nationals, including UAC who have
final orders of removal or who have elected voluntary departure while in removal proceedings. To
safeguard the welfare of all UAC, ICE has established policies for repatriating UAC, including
      •   returning UAC only during daylight hours;
      •   recording transfers by ensuring that receiving government officials or designees
          sign for custody;
      •   returning UAC through a port designated for repatriation;
      •   providing UAC the opportunity to communicate with a consular official prior to
          departure for the home country; and
      •   preserving the unity of families during removal.31
ICE notifies the country of every foreign national being removed from the United States."
Implementing a removal order depends on whether the U.S. government can secure travel
documents for the alien being removed from the country in question.TM As such, the United States
depends on the willingness of foreign governments to accept the return of their nationals. Each
country sets its own documentary requirements for repatriation of their nationals.37 While some
allow ICE to use a valid passport to remove an alien (if the alien gossesses one), others require
ICE to obtain a travel document specifically for the repatriation.' According to one report, the
process of obtaining travel documents can become problematic, because countries often change
their documentary requirements or raise objections to a juvenile's return.39
Once the foreign country has issued travel documents, ICE arranges the UAC's transport. If the
return involves flying, ICE personnel accompany the UAC to his or her home country. ICE uses
commercial airlines for most UAC removals. ICE provides two escort officers for each UAC.41
Mexican UAC are repatriated in accordance with Local Repatriation Agreements (LRA), which
14
   Email from ICE Congressional Relations, May 16,2014.
" ICE uses a country clearance to notify a foreign county, through a U.S. Embassy abroad, that a foreign national is
being repatriated. In addition, when ICE personnel escort the alien during his or her repatriation, the county clearance
process notifies the U.S. Ambassador abroad that U.S. government employees will be travelling to the county.
"Conversation with Doug Henkel, Associate Director, ICE Removal and Management Division, February 20, 2012.
"Depending on the country and depending on where the UAC is housed, the consular officers will conduct in-person
or phone interviews. Olga Byrne and Elise Miller, The Flow of Unaccompanied Children Through the Immigration
System, Vera Institute of Justice, Washington, DC, March 2012, p. 27 (hereinafter referred to as The Flow of
Unaccompanied Children).
" Annex 9 of the Civil Aviation Convention requires that countries issue travel documents, but the convention lacks an
enforcement mechanism.
   The Flow of Unaccompanied Children, p. 27.
4° An additional officer is added for each group that exceeds five UAC. The gender or the officers corresponds to the
gender of the children repatriated. Email from ICE Congressional Relations, May 16, 2014.




Congressional Research Service                                                                                         7
  Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 51 of 132



                                                                      Unaccompanied Allen Children: An Overview



require that ICE notify the Mexican Consulate for each UAC repatriated. Additional specific
requirements apply to each LRA (e.g., specific hours of repatriation)."

Office of Refugee Resettlement
The Unaccompanied Alien Children Program in ORRIHHS provides for the custody and care of
unaccompanied alien minors who have been apprehended by ICE or CUP or referred by other
federal agencies. The TVPRA directed that HHS ensure that UAC "be promptly placed in the
least restrictive setting that is in the best interest of the child."" The USA requires that ORR
develop a plan to ensure the timely appointment of legal counsel for each UAC, ensure that the
interests of the child are considered in decisions and actions relating to the care and custody of a
UAC, and oversee the infrastructure and personnel of UAC residential facilities, among other
responsibilitiesY ORR also screens each UAC to determine if the child has been a victim of a
severe form of trafficking in persons, if there is credible evidence that the child would be at risk if
he or she were returned to his/her country of nationality or last habitual residence, and if the child
has a possible claim to asylum."
 OUR arranges to house the child either in one of its shelters or in foster care; or the UAC program
 reunites the child with a family member. According to ORR, the majority of the youth are eared
 for initially through a network of state-licensed, ORR-funded care providers that offer classroom
 education, mental and medical health services, case management, and socialization and recreation.
 ORR oversees different types of shelters to accommodate unaccompanied children with different
 circumstances, including nonsecure shelter care, secure care, and transitional foster care
 facilities.45 Ajuvenile may be held in a secure facility only if he or she is charged with criminal or
•delinquent actions, threatens or commits violence, displays unacceptably disruptive conduct in a
 shelter, presents an escape risk, is in danger and is detained for his/her own safety, or is part of an
 emergency or influx of minors that results in insufficient bed space at nonsecure facilities.46
The same care providers also facilitate the release of UAC to family members or other sponsors
who are able to care for them.47 The Flares Agreement outlines the following preference ranking
for sponsor types: (I) a parent; (2) a legal guardian; (3) an adult relative; (4) an adult individual or
entity designated by the child's parent or legal guardian; (5) a licensed program willing to accept
legal custody; or (6) an adult or entity approved by OUR48


 ' Ibid.
 42
   §235(a).235(< of TVPRA; S U.S.C. §1232QX2).
   Section 235(c) of the TVPRA and Section 462(h) of the Homeland Security Act of 2002 (USA, F.L. 107.296)
describe conditions fir the care and placement of UAC in federal custody.
44
   As noted previously, all UAC are initially screened by CBP for trafficking victimization or risk as well as possible
claims to asylum, regardless of country of origin.
 ' Shelter care refers to a minimally restrictive level of care, for most UAC without special needs. Secure care facilities
arc generally reserved for children with behavioral issues, a history of violent offenses or who pose a threat to
themselves or others. Transitional foster care, which involves placement with families, is prioritized for children under
age 13, sibling groups with one child younger than 13, pregnant and parenting teens, and children with special needs,
including mental health needs. CRS briefing on unaccompanied children with ORR, May 5, 2014.
   Flores v. Meese—Siipulated Settlement Agreement (TJ.& District Court, Central District of California, 1997), Exhibit 2.
 ' Administration for Children and Families, Office of Refugee Resettlement, Unaccompanied Alien Children Program,
U.S. Department of Health and Human Services, Fact Sheet, January 2016, (hereinafter referred to as OR!? UAC Fact
Sheet, January 2016.)
41 Flom v. Meese—Stiprdated Settlement Agreement (U.S. District Court, Central District of California, 1997), p. 10.




Congressional Research Service                                                                                         8
 Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 52 of 132



                                                                      Unaccompanied Allan Children: An Overview



In making these placement determinations, ORR conducts a background investigation to ensure
the identity of the adult assuming legal guardianship for the UAC and that the adult does not have
a record of abusive behavior. ORB. may consult with the consulate of the UAC's country of origin
as well as interview the UAC to ensure he or she also agrees with the proposed placement. If such
background checks reveal evidence of actual or potential abuse or trafficking, ORR may require a
home study as an additional precaution.49 In addition, the parent or guardian is required to
complete a Parent Reunification Packet to attest that they agree to take responsibility for the UAC
and provide him/her with proper care. °
Figure 2 shows both annual UAC apprehensions and annual referrals of unaccompanied children
to ORB. since FY2008. As expected, a positive relationship exists between the two measures, but
in recent years, as children from non-contiguous countries have dominated the share of all UAC
apprehensions, the correspondence between apprehensions and referrals has increased. In FY2009,
when unaccompanied children from the three Northern mangle countries comprised 17% of all
UAC apprehensions, the proportion of children referred to ORR was 34% of total apprehensions.
In FY20 16, when iinnccompanied children from those countries dominated the flow with 80% of
all UAC apprehensions, the proportion referred to ORB. was 99%.
     Figure 2. UACs Apprehended and Referred to ORR Custody, FY2008 - FY20 16




     Source: A1bprehenslonr. See sources for Figure I above; Reftnalx frY2008-FY20 Ic: CM, Fiscal Year 2017,
     Administration for Children and Families, justification of Estimates for Appropriations Committees p 243 fY20 16:
     CRS presentation of unpublished data from the HI-IS Office of Refugee Resettlement.


45 A home study is an in-depth investigation of the potential sponsor's ability to ensure the child's safety and well-
being and involves background checks of both the sponsor and any adult household members, one or more home visits,
a face-to-face interview with the sponsor and potentially with other household members, and post-release services.
Pursuant to the TVPRA of 2008, home studies are required for certain UAC considered especially vulnerable.
5° Office of Refugee Resettlement, Unaccompanied Children's Services, ORRJDCS Family Reunification Packet/or
Sponsors (English/Espaflol), bttp://www.acf.hhs.govfprograms/orr/resourcs/unaccompanied-childrens-
services#Fan1ily%20Reunif:cation%Z0Packct%2Ofor%20Sponsors, accessed by CRS on January 10, 2017.



Congressional Research Serqlce                                                                                           9
     Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 53 of 132



                                                                     Unaccompanied Alien Children: An Overview



ORR reports that most children served are reunified with family members.5 ' Between FY2008
and FY20 10, the length of stay in ORR care averaged 61 days and total time in custody ranged
from less than 1 day to 710 days.52 ORR reported that children spent about 34 days on average in
the program as of January 2016.53 Removal proceedings continue even when ILIAC are placed
with parents or other relatives.54 As noted above, not all UAC are referred to ORR; for instance,
many UAC from contiguous countries voluntarily return home.
The sizable increases in UAC referrals since FY2008 have challenged ORR to meet the demand
for its services while maintaining related child welfare protocols and administrative standards.55
These challenges reached a crescendo in January 2016 when a Senate investigation indicated that
in FY2014, some ILIAC who had originally been placed with distant relatives and parentally-
approved guardians ended up being forced to work in oppressive conditions on an Ohio farm.TM
The report outlined a range of what it characterized as serious deficiencies related to the safe
placement of children with distant relatives and unrelated adults as well as post-placement
follow-up. During the Senate Homeland Security Committee hearing that followed, fillS officials
acknowledged limitations of their screening and post-placement follow-up procedures for such
sponsors. They also reiterated the legal basis for the termination of UAC custody and HHS
liability once custody of the unaccompanied minor was handed over to the sponsor.51

U.S. Citizenship and Immigration Services
As mentioned, U.S. Citizenship and Immigration Services (USCIS) is responsible for the initial
adjudication of asylum applications filed by UAC.38 If either CBP or ICE finds that the child is a
ILIAC and transfers him/her to ORR custody, USCIS generally will take jurisdiction over any
asylum application, even where evidence shows that the child reunited with a parent or legal
guardian after CBP or ICE made the UAC determination. USCIS also has initial jurisdiction over

SI
   In FY2014, 96% of discharged UAC were released to a sponsoring family member. Of this group 58% were parents
or legal guardians, 290/a were other relatives, and 9% were non-relatives. The remaining 4% of UAC were discharged
for other reasons, such as a transfer to 1)1-48 due to aging-out of UAC status. Source: unpublished data provided to CRS
by Office of Legislative Aflhirs, Administration for Children and Families, Office of Refugee Resettlement, U.S.
Department of Health and Human Services, March 20,201 S.
32
   The Flow of Unaccompanied Children, p. 17.
   ORR UAC Fact Sheet, January 2016. An earlier May 2014 version of this fact sheet cited an average of 35 days.
" Some communities and states have objected to unaccompanied children being located in their jurisdictions (either in
shelters or in family placements) as well as the lack of notification by 01W. For more information, see U.S. Congress,
House Committee on the Judiciary, Subcommittee on Immigration and Border Security, Impact on Local Communities
of the Release of UnaccompaniedAlien Minors and the Needfor Consultation and Notification, 113 Cong., 2" sass.,
December ID, 2014.
"A recent report by the Government Accountability Office (GAO) raised concerns about ORR's lack of a planning
process for its capacity needs, inconsistent monitoring of service provision by its nonprofit grantee organizations that
provide shelter services, limited contact with children following their placement, and administrative recording of post-
placement follow-up procedures. See U.S. Government Accountability Office, Unaccompanied Children: HE'S Can
Take Father Actions to Monitor Their Care, GAO-16-180, February 2016.
56 United States Senate, Committee on Homeland Security and Governmental Affairs, Permanent Subcommittee on
Investigations. Protecting UnaccompaniedAlien Children from Trafficking and Other Abuses: The Role of the Office of
Refigee Resettlement, January 28, 2016.
"U.S. Congress, Senate Committee on Homeland Security and Governmental Affairs, Permanent Subcommittee on
Investigations, Adequacy of the Department ofHealth and Human Services' Efforts to Protect Unaccompanied Allen
Children From Human Trafficking, 110 Cong., 2" sees., January 28,2016.
   For information on UAC and asylum, see archived CRS Report R43664, Asyiwn Polk/es for Unaccompanied
Children Compared with Expedited Removal Policies for UnauthorizedAdults: In Brief.




Congressional Research Service                                                                                       10
 Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 54 of 132



                                                                       Unaccompanied Alien Children: An Overview




asylum applications filed by UAC with pending claims in immigration court, with cases on
appeal before the Board of Immigration Appeals, or with petitions under review with federal
courts as of enactment of the TVPRA (December 23, 2008). UAC must appear at any hearings
scheduled in immigration court, even after petitioning for asylum with USCIS.

The Executive Office for Immigration Review
The Executive Office for Immigration Review (EOIR) within the U.S. Department of Justice is
responsible for adjudicating immigration cases and conducting removal proceedings. Generally,
during an immigration removal proceeding, the foreign national and the U.S. government present
testimony so that the immigration judge can make a determination on whether the foreign
national is removable or qualifies for some type of relief from removal (i.e., the alien is permitted
to remain in the United States either permanently or temporarily). The TVPRA requires that TillS
ensure, to the greatest extent possible, that UAC have access to legal counsel, and it also permits
ElliS to appoint independent child advocates for child trafficking victims and other vulnerable
unaccompanied alien children.
EOIR has specific policies for conducting removal hearings of UAC to ensure that UAC
understand the nature of the proceedings, can effectively present evidence about their cases, and
have appropriate assistance. The policy guidelines discuss possible adjustments to create "an
atmosphere in which the child is better able to present a claim and to participate more fully in the
proceedings." Under these guidelines, immigration judges should:
     •    establish special dockets for UAC that are separated from the general population;
     •    allow child-friendly courtroom modifications (e.g., judges not wearing robes,
          allowing the child to have a toy, permitting the child to testify from a seat rather
          than the witness stand, allowing more breaks during the proceedings);
     •    provide courtroom orientations to familiarize the child with the court;
     •    explain the proceedings at the outset;
     •    prepare the child to testify;
     •    employ child-sensitive questioning; and,
     •    strongly encourage the use of pro bono legal representation if the child is not
          represented.
On July 9, 2014, in response to the UAC surge, EOIR issued new guidelines that prioritized
unaccompanied children and non-detained families above other cases in the immigration courts
and on the same level as detained aliens.39 On July 18, 2014, EOIR initiated a new case recording
system that coincided with its announcement of its revised adjudication priorities.60 The new
system allows EOIR to track legal outcomes of UAC with greater precision.6 '

'9 Immigration and children's advocacy groups have criticized these policies for rushing the adjudication process. See
for example, Wendy Feltz, "Immigration Courts Are Ordering Unrepresented Children Deported," immigration impact,
March 10,2015; and Walter Ewing, "Why More immigration Judges Are Needed," Immigration Impact, May II,
2015. See also U.S. Congress, House Committee on the Judiciary, Subcommittee on Immigration and Border Security,
Oversight of the Executive Office for Immigration Review, statement of Ranking Member Zoe Lofgren, 114" Cong., V'
sess., December 3, 2015, pp. 34-35.
60 The four priority categories are: I) unaccompanied child; 2) adults with a child or children detained; 3) adults with a
child or child:en released on alternatives to detention; and 4) recently detained border crossers. See statement of Juan P.
Osuna, Director of Executive Office of Immigration Review, U.S. Department of Justice, The President's Emergency
Supplemental Requestfor Unaccompanied Children and Related Matters, in U.S. Congress, Senate Committee on
(continued...)



Congressional Research Service                                                                                          11
      Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 55 of 132



                                                                            Unaccompanied Allen Children: An Overview




     CRS reviewed almost two years of EOIR data covering July 18, 2014 through June 28, 2016.62 Of
     the 69,540 UAC who were given Notices to Appear (NTA)63 by DHS over this period, 55,793 had
     at least one master calendar ("scheduling") hearing. Of the total cases scheduled, EOIR classified
     3 1,091 as completed. Of the total completed cases, 12,977 resulted in removal orders, of which
     11,528 (89%) were issued in absentia, meaning that the UAC had not shown up to the hearina. Of
     the other total completed cases that did not result in a removal order, 7,799 were terminated,
                                                                                '66
     906 resulted in voluntary departure,65 8,846 were administratively closed and 477 resulted in
     other administrative outcomes61 (Table 1).

            Table I. UAC Initial Case Completion by Outcome and Legal Representation
                                   ijuly 18, 2014, through June 28, 2016)
                                                                                With Legal                    Without Legal
                                                    Total                      Representation                 Representation
              Outcome                      Cases         % of Total         Cases        % of Total        Cases        % of Total

Removal                                       12,977            41.7%           2,583            13.4%       10,394           88.2%
Termination                                    7,799            25.1%           7,317           37.9%           482               4.1%
Voluntary Departure                              906             2,9%            619              3.2%          281               2.4%
Administrative Closure                         8,846            28.5%           8,277           42.9%           569               4.8%
Other Administrative Outcome                     477              1.5%            431             2.2%           46               0.4%
Immigration Relief                                 86            0.3%              83             0.40A            3              0.0%
    Total                                    31,091            100.0%         19,310           100.0%       11,181           100.0%

           Source: Executive Office for Immigration Review, Unaccompanied Children Priority Code Adjudication, July 18,
           2014-June 28, 2016, unpublished data provided to CRS, August 31, 2016.
           Notes: Numbers may not sum to totals presented because of rounding.
     Outcomes varied considerably depending upon whether children received legal representation. Of
     the 11,781 children without legal representation, 10,394 (or 88.2%) were ordered removed. Of the
     19,310 children with legal representation, 2,583 (or 13.4%) were ordered removed. Cases that did

      (...continued)
      Appropriations, hearings, 1136 Cong., 2" sees., July 10, 2014.
      6! Prior to this system, EOIR tracked only the number ofjuveniles it processed and could not distinguish between UAC

      and other minors.
      '3 Executive Office for Immigration Review, Unaccompanied Children Priority Code Adjudication, July 18, 2014-June
      28,2016, unpublished data provided to CRS, August 31, 2016.
          A Notice Ic Appear is a charging document that initiates immigration removal proceedings.
            case termination refers to a decision by an inimigrationjudge to dismiss the case associated with a particular
      charging document. The conventional charging document given to a UAC who is put into removal proceedings is the
      Notice to Appear. If a case is terminated in this situation, the child is not subject to removal related to the dismissed
      charging document If OHS chases to subsequently pursue the case, it must issue a new charging document.
         A UAC may elect to leave the United States voluntarily at any point during his or her removal proceedings. For more
      information on voluntary departure, see CRS Report R43892, Alien Removals and Returns: Overview and Thendr.
        administrative closing refers to the temporary removal of a case from an immigrationjudge's calendar or docket
      ' An
      by the court. If OHS chosen to pursue the case it may ultimately be placed back on the judge's calendar or docket.
      67 According to LOla., other administrative outcomes refers to "administrative closure for reasons other than
      prosecutorial discretion, by joint motion or otherwise in accordance with applicable precedent decisions of the Board of
      Immigration Appeals (BIA)." An example could include a change of venue at a more advanced stage of the case.




     Congressional Research Service                                                                                         12
  Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 56 of 132



                                                                  Unaccompanied Allen Children: An Over-view



not result in a removal order concluded by children having their cases administratively closed or
terminated. In 86 cases (0.3% of all initial case completions for this period), children received
some form of immigration relief. Generally, the most usual forms of immigration relief for UAC
include asylum, special immigrant juvenile status for abused, neglected, or abandoned children
who are declared dependent by state juvenile courts and '1 nonimmigrant status" for victims of
traflicking.


Administrative and Congressional Action
The Obama Administration and Congress have both taken action since 2014 to respond to the
UAC surge. The Administration developed a working group to coordinate the efforts of the
various agencies involved in responding to the issue, temporarily opened additional shelters and
holding facilities to accommodate the large number of UAC apprehended at the border, initiated
programs to address root causes of child migration in Central America, and requested funding
from Congress to deal with the crisis. In turn, Congress considered supplemental appropriations
for FY20 14 and increased funding for UAC-related activities in ORR and DHS appropriations for
subsequent fiscal years.

Administrative Action
In response to the UAC surge, the Obama Administration announced in June 2014 that it had
developed a Unified Coordination Group comprised of representatives from key agencies and
headed by the Administrator of the Federal Emergency Management Agency (FEMA), Craig
Fugate.1° The FEMA administrator's rote was to "lead and coordinate Federal response efforts to
ensure that Federal agency authorities and the resources granted to the departments and agencies
under Federal law ... are unified in providing humanitarian relief to the affected children,
including housing, care, medical treatment, and transportation."7'
From the outset, CHP maintained primary responsibility for border security operations at and
between ports of entry and, working with ICE, provided for the care of unaccompanied children
in temporary DHS custody.72 DHS coordinated with the Departments of Health and Human
Services, State, and Defense, as well as the General Services Administration and other agencies,
to ensure a coordinated and prompt response within the United States in the short term, and in the
longer term to work with migrant-sending countries to undertake reforms to address the causes
behind the recent fiows. In June 2014, DHS initiated a program to work with the Central




  For more information, see CRS Report R43703, Special Immigrant Juveniles: In Brief.
  For more information, we CRS Report RL34317, Trafficking in Persons: U.S. Policy and Issues for Congress.
  Department of Homeland Security, "Statement by Secretary Johnson on Increased Influx of Unaccompanied
Immigrant Children at the Border," press release, June 2,2014; and Alejandro Mayorkas, Deputy Secretary of the
Department of Homeland Security, "Press Call Regarding the Establishment of the Inter-Agency Unified Coordination
Group on Unaccompanied Allen Children," press release, June 3, 2014,
  The White House, Office of the Press Secretary. "Presidential Memorandum - Response to the Influx of
Unaccompanied Alien Children Across the Southwest Border" press release, June 2, 2014.
  As one or its missions, ICE works to dismantle organizations that smuggle UAC into the United States.
  Department of Homeland Security, "Statement by Secretary Johnson on Increased Influx of Unaccompanied
Immigrant Children at the Border," press release, June 2, 2014.



Congresslonel Research Service                                                                                 13
     Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 57 of 132



                                                                  Unaccompanied Alien Children: An Overview




American countries on a public education campaign to dissuade UAC from attempting to migrate
illegally to the United States.14
To manage the influx of UAC, ORR used group homes operated by nonprofit organizations with
experience providing UAC-oriented services (e.g., medical attention, education). HHS also
coordinated with the Department of Defense (DOD), which temporarily made facilities available
for UAC housing at Lacldand Air Force Base in San Antonio, TX, and at Naval Base Ventura
County in Oxnard, CA. Arrangements at both sites ended August 2014.75
To address the legal needs of large numbers of children entering the immigration court system,
the Corporation for National and Community Service (CNCS), which administers AmeriCorps, 76
partnered with BOIR to create "Justice AmeriCorps," a grant program that enrolled approximately
100 lawyers and paralegals as AmeriCorps members to provide UAC with legal representation
during removal proceedings.77
DOJ's Office of Legal Access Programs established the Legal Orientation Program for
Custodians of Unaccompanied Children (LOPC), the goals of which are "to improve the
appearance rates of non-detained children at their immigration court hearings, and to protect
children from mistreatment, exploitation, and trafficking by increasing access to legal and other
services." In FY20 14 the LOPC served over 12,000 custodians for children released from ORR
custody.78 The LOPC operates a national call center that provides scheduling assistance and basic
legal information to UAC custodians.'9Additional Administration initiatives include partnering
with Central American governments to combat gang violence, strengthen citizen security, ssur
economic development, and support the reintegration and repatriation of returned citizens, The
Administration also initiated a collaborative information campain with Central American
governments to inform would-be migrants on a variety of issues.

Congressional Action
As the UAC crisis unfolded in 2014, congressional attention initially focused on whether the
various agencies responding to it had adequate funding. As the crisis began to wane,
congressional attention shifted to mechanisms to prevent such a surge from reoccurring.




7' Alejandro Mayorkas, Deputy Secretary of the Department of Homeland Security, "Press Call Regarding the
Establishment of the Inter-Agency Unified Coordination Group on Unaccompanied Alien Children," press release,
June 3, 2014.
7' Leslie Berestein Rojas, "Emergency Shelter for Unaccompanied Migrant Kids Opening in Ventura County," 89.3
KPCC, Southern California Public Radio, June 5, 2014.
7' For more information on the CNCS and AmeriCorps, see CRS Report RL3393 1, The Corporation for National and
Community Service: Overview ofPrograms and Funding.
17 Department or Justice and the Corporation for National and Community Service, "Justice Department and CNCS
Announce New Partnership to Enhance Immigration Courts and Provide Critical Legal Assistance to Unaccompanied
Minors," press release, June 6, 2014.
'5 FY2014 inrormation is the most recent available as of April 29, 2016. See United States Department of Justice,
 Administrative Review and Appeals, $72017 Per brmance Budget Congressional Budget Submission, p.4.
79 1b1d, pp. 34.
'° White House, Office of the Press Secretary, "Fact Sheet: Unaccompanied Children from Central America."
   Ibid.




Congressional Research Service                                                                                  14
     Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 58 of 132



                                                                    Unaccompanied Alien Children: An Overview




Appropriations
In the Obama Administration's original FY20 15 budget that was released in March 2014 for the
agencies directly responsible for the UAC population (i.e., within ORR and DHS budgets), no
funding increases were requested to help address the UAC surge. However, on May 30, 2014, the
Office of Management and Budget updated its cost projections for addressing the growing UAC
population and requested $2.28 billion for FY20 15 for ORR's UAC program and $166 million for
1)1-IS for CBP overtime, contract services for care and support of UAC, and transportation costs. 82
On July 8, 2014, the Administration requested a $3.7 billion supplemental appropriation, almost
all of which was directly related to addressing the UAC surge, including $433 million for CBP,
$1.1 billion for ICE, $1.8 billion for HHS, $64 million for the Department of Justice (DOD, and
$300 million for the Department of State (DOS)." On July 23, 2014, Senator Mikulski introduced
the Emergency Supplemental Act, 2014 (S. 2648) which, among other provisions, would have
provided supplemental finding of $1.2 billion to HHS's Administration for Children and
Families' Refugee and Entrant Assistance Program; $320.5 million and $22.1 million,
respectively, for CBP and CBP's air and marine operations; and $762.8 million to ICE for
transportation and enforcement and removal costs. S. 2648 would have appropriated $124.5
million to DOJ for court activities related to UAC processing, and $300 million to DOS's and the
U.S. Agency for International Development's (USAID's) unaccompanied alien-related activities,
the same amount the Administration requested. Congress did not pass S. 2648.
In December 2014, the Consolidated and Further Continuing Appropriations Act 2015 (EL. 113-
235) provided nearly $1.6 billion for ORR's Refugee and Entrant Assistance Programs for
FY20 15, with the expectation that most of these funds would be directed toward the UAC
program.' In addition, P.L. 113-235 included a new provision allowing HHS to augment
appropriations for the Refugee and Entrant Assistance account by up to 10% through transfers
from other discretionary HHS funds.85
In March 2015, the Department of Homeland Security Appropriations Act, 2015 (EL. 114-4)
provided $3.4 billion to ICE for detection, enforcement, and removal operations, including $23.7
million for the transport of unaccompanied children for CEP. The act required that DUS estimate
FY20 15 UAC apprehensions and the number of necessary agent or officer hours and related
costs. It also provided for budgetary flexibility through the optional reprogramming of funds.86
In its FY20 16 budget, the Obama Administration requested contingency funding as well as base
funding for several agencies in the event of another surge of unaccompanied children. For ORR's

82 Executive Office of the President, Office of Management and Budget. Memorandum to Representative Nita Lowey,
May 30, 2014.
   The White House, 'Pact Sheet Emergency Supplemental Request to Address the Increase in Child and Adult
Migration from Central America in the Rio Grande Valley Areas of the Southwest Border," press release, July 8, 2014.
84 1n addition to the UAC program, the Refugee and Entrant Assistance Program administers the following programs:
Transitional/Cash and Medical Services, Victims of Trafficking, Social Services, Victims of Torture, Preventive
Health, and Targeted Assistance. For additional information, see CRS Report RL3 1269, Refugee Adntisstons and
Resettlement Policy.
"This paragraph was excerpted from CRS Report R43967, Labor, Health and Human Services, and Education:
FY2015 Appropriations.
'6 Section 511 of the act permitted the Secretary to reprogram funds within CBP and ICE and transfer such fluids into
the two agencies' "Salaries and Expenses" accounts for the cart and transportation of UAC. Section 572 of the act
allowed for State Homeland Security Program and Urban Area Security Initiative grants that are awarded to states
along the Southwest border to be used by recipients for costs or reimbursement of costs for providing humanitarian
relief to unaccompanied children.




Congressional Research Seivlce                                                                                     16
  Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 59 of 132



                                                                     Unaccompanied Allen Children An Overview



Unaccompanied Children Program (within the Refugee and Entrant Assistance Program), the
Administration requested $948 million for base funding (the same as FY20 IS) and $19 million
for contingency funding.87 Congress met the base funding request but appropriated no monies for
contingency funding.
For FY20 16 DHS funding, the Administration requested $203.2 million in base funding and
$24.4 million in contingency funding for CR? for costs associated with the apprehension and care
                            SS
of unaccompanied children. The Administration requested $2.6 million in contingency funding
for ICE to be used for transportation costs associated with UAC apprehensions if such
apprehensions exceeded those in FY20 15 89 Neither the Senate90 nor the House" committee-
reported FY20 16 DHS appropriations bills would have funded these requests. For DOJ, the
Administration requested an additional $50 million (two-year funding) for BOIE. to process
UACY2 Congress provided CBP with $204.9 million in base funding but not the contingency
funding requested. Congress provided ICE with $24.3 million in UAC transportation funding but
                                           93
not the contingency transportation request.
For FY20I 7, within the Administration's $2.185 billion Refugee and Entrant Assistance request,
the Administration requested $1,321 million for unaccompanied children that included $1,226
million in base funding and contingency funding which if triggered by larger than expected
caseloads, would start at $95 million and expand to $400 million.94 For UAC operations within
DHS, the Administration requested $13.2 million for ICE's Transportation and Removal Program,
including $3 million in contingency funding; and $217.4 million for CRP, including $5.4 million
in contingency funding.
 Congress, in turn, has passed two continuing resolutions (CRs) to fund ORR for FY20 17.
 Congress first passed the Continuing Appropriations and Military Construction, Veterans Affairs,
and Related Agencies Appropriations Act, 2017, and the Zika Response and Preparedness Act
(RL. 114-223), which funded ORR from October I, 2016, through December 9, 2016, at the same
level and under the same conditions as FY20 16, less an across-the-board reduction of 0.496%.
 Under the terms of the CR, tillS retained its authority to augment this account by up to 10%
 using transfers from other HI-IS accounts. tillS reportedly used this authority to transfer $167
 million into the account in November 2016, due to a surge in the UAC caseload.95

17 Department   of Health and Human Services, Administration for Children and Families, Fiscal Year 2016,
Justification of Estimates for Appropriations Committees, p. 21.
    The total CBP contingency request was for $134.5 million for costs associated with the apprehension and care of up
 to 104,000 UAC. Based on the anticipated low probability of such a high number of UAC apprehensions, the FY2016
 budget scored the requested increase at $24.4 million.
"Base finding for ICE to transport UAC was not separated out from other transportation activities within the budget.
 The total ICE contingency request was for $27.6 million for costs associated with transportation of up to 104,000 UAC.
 Based on the anticipated low probability of such a high number of UAC requiring such transportation, the FY20 16
 budget scored the requested increase at $2.6 million.
' ° S. 1619, S.Rept. 114-68.
"FIR. 3128, }LRept 114-215.
    See U.S. Department of Homeland Security, FF2016 Congressional Budget Justification, U.S. Department of
 Justice, Administrative Review and Appeals, Executive 0111cc for Immigration Review (EOIR), FF2016
 Congressional Budget Justification; Department of Health and Human Services, Administration for Children and
 Families, Fiscal Year 2016, Justj/Ication of Estimates for Approprtations Committees.
' See U.S. Department of Homeland Security, FF2017 Congressional Budget Justification.
' Department of Health and Human Services, Administration for Children and Families, Fiscal Year 2017,
 Justification ofEstimates for Appropriations Committee, p. 237.
 95 Letter from Sylvia M. Burwell, Secretary of Health and Human Services, to the Honorable Roy Blunt, Chairman of
(continued_.)


Congressional Research Sertca                                                                                       16
  Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 60 of 132



                                                                     Unaccompanied Alien Children: An Overview



Prior to congressional consideration of a second CR, the Administration requested that any new
CR include a provision providing a higher operating level for the Refugee and Entrant Assistance
account. This stems from an increased caseload resulting from the growth in the number of
unaccompanied children from Central American countries who have been apprehended at the
U.S.-Mexico border. The Administration requested funding for the account at an annual rate of
$1874 billion, of which $2.823 billion would be used for unaccompanied children. However, the
Administration separately noted that it might be possible to meet caseload demands at a lower
level than requested, indicating that at a minimum this would require $500 million for the
Refugee and Entrant Assistance account, of which $430 million would be used for
unaccompanied children, as well as additional transfer authority in the event of higher than
anticipated costs?6
More recently, Congress passed a second FY2017 CR, the Further Continuing and Security
Assistance Appropriations Act, 2017 (P.L. 114-254), which funds most federal agencies through
April 28, 2017. The second FY2017 CR generally funds ORR programs at the same level and
under the same conditions as in FY20 16, minus an across-the-board reduction of 0.1901 %?6
However, this CR also contains a special provision authorizing HHS to transfer additional funds
into the Refugee and Entrant Assistance account to support the UAC program under certain
circumstances. Specifically, the CR authorizes HHS to transfer $300 million to fund ORR
programs dedicated to unaccompanied children as of February 1, 2017? After March 1, 2017, if
the UAC caseload for FY2017 exceeds by 40% or more the UAC caseload for the comparable
period in FY20 16, the CR would appropriate an additional $200 million in new funding.


Going Forward
In response to the UAC surge in the spring and summer of 2014, the Administration announced
initiatives to unify efforts among federal agencies with UAC responsibilities and to address the
situation with programs geared toward unaccompanied children from several Central American
countries. Additionally, Congress increased funding for the HHS program responsible for the care
of unaccompanied children, and permitted the Secretary of DHS to transfer funds from within a
specific OP and ICE account for the care and transportation of unaccompanied children, among
other actions taken. Since FY20 14, the Administration has continued to request additional
funding for programs geared toward unaccompanied children, and Congress has appropriated for
some but not all such requests.


(...continued)
the Labor, Health and Human Services, Education, and Related Agencies Subcommittee of the Senate Committee on
Appropriations, November 9, 2016, provided by HHS to CRS. The general 11118 transfer authority provision is located
in Division H, Title II, Section 205 of the Consolidated Appropriations Act, 2016 (FL. 114-113).
 ' The Administration's anomaly requests for the second CR were based on the assumption that the CR would run
through the end of March 2017, one month less than the duration of the CR that was ultimately enacted.
   H.R. 2028. An exception is that the agencies fended by the Military Construction, Veterans AIThirs, and Related
Agencies appropriations act already received fell-year fending in P.L. 114-223.
 ' Further Continuing and Security Assistance Appropriations Act, 2017, §101(a)(2).
   See §170 of the CR (H.R. 2028). The CR specifies that this transfer comes from the 1-1118 Nonrecurring Expenses
Fund (NEF). The NEF was created by the Consolidated Appropriations Act, 2008 (FL. 110-161, Division (3, Title U,
§223) to enable the HHS Secretary to collect certain unobligated balances of expired discretionary fluids appropriated
to HHS from the General Fund. Funds transferred into the NEF typically support capital acquisitions across 11118, such
as facilities infrastructure and information technology. The FY2017 CR also includes a provision rescinding $100
million from the NEF (see §170(d).



Congressional Research ServIce                                                                                      17
  Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 61 of 132



                                                        Unaccompanied Alien Children: An Overview




Apprehensions of unaccompanied children rose substantially between FY20 ii and FY20 14
before declining considerably in FY20 IS. However, the increased number of apprehensions in
FY20 16 and the most recent apprehension data for the first few months of FY20 17 suggest that
the flow of unaccompanied children to the United States has not abated.
Once in the United States, the number of unaccompanied children who will ultimately qualify for
asylum or other forms of immigration relief that may allow them to remain in the United States
remains unclear. Many unaccompanied children have family members in the United States, many
of whom may not be legally present. Such circumstances raise challenging policy questions that
may pit what is in the "best interests of the child" against what is permissible under the
Immigration and Nationality Act and other relevant laws.


Author Contact Information

William A. Icandel
Analyst in Immigration Policy
wkandelcrs.loc.gov, 7-4703




Congressional Reseamh Service                                                                    18
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 62 of 132




                     EXHIBIT F
                Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 63 of 132




 &
                    FACT SHEET - March 2019


                    SUBJECT: Unaccompanied Alien Children Program




  ACF
The Unaccompanied Alien Children (UAC) Program is managed by the Office of Refugee Resettlement
(ORR) within the Administration for Children and Families, an operational division of the U.S.
Department of Health and Human Services (HHS).

Current Law -

Bylaw, the U.S. Department of Health and Human Services (HHS) has custody and must provide care for
each UAC, defined as a child who has no lawful immigration status in the United States; has not attained
18 years of age; and, with respect to whom, there is no parent or legal guardian in the United States, or
no parent or legal guardian in the United States available to provide care and physical custody. See 6
U.S.C. § 279(g) (2).

Program Foundation -

Under the Homeland Security Act of 2002, Congress transferred the care and custody of these children
to ORR from the former Immigration and Naturalization Service (INS) to move away from the adult
detention model. In the Trafficking Victims Protection Reauthorization Act of 2008, which expanded and
redefined HHS's statutory responsibilities, Congress directed that each child must "be promptly
placed in the least restrictive setting that is in the best interest of the child." See 8 U.S.C. § 1232(b)(2).

Program Development -

UAC are referred to ORR by another federal agency, usually the Department of Homeland Security. Most
children are placed into ORR care because they were apprehended by immigration authorities while
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 64 of 132



trying to cross the border; others are referred after coming to the attention of immigration authorities
at some point after crossing the border. HHS plays no role in the apprehension or initial detention of
UAC prior to their referral to HHS custody and HHS is not a party to the child's immigration
proceedings.

ORR has provided care for and found suitable sponsors for over 340,000 UAC. For its first nine years at
ORR, fewer than 8000 children were served annually in this program. Since Fiscal Year 2012 (October 1,
2011 - September 30, 2012), this number has jumped dramatically, with a total of 13,625 children
referred to ORR by the end of FY 2012. The program received 24,668 UAC referrals from DHS in FY 2013,
57,496 referrals in FY 2014, 33,726 referrals in FY 2015, 59,170 in FY 2016, and 40,810 in FY 2017. In FY
2018 49,100 UAC were referred. Because of the large fluctuations in arrival numbers throughout the year,
ORR maintains a mix of "standard" beds that are available year-round, and "temporary" beds that can
be added or reduced as needed. This bed management strategy provides the ability to accommodate
changing flows.

In FY 2018, approximately 73 percent of all children referred were over 14 years of age, and over 71
percent were boys. In FY 2018, countries of origin of youth in this program were approximately as follows:
Guatemala (54%); El Salvador (12%); Honduras (260/6); and other (8%).

Today, HHS operates a network of just over 100 shelters in 17 states and has a proven track record of
accountability and transparency for program operations, as well as being a good neighbor in the
communities where shelters are located. In Qi of FY 2019 the overall average length of care for UAC in
the program was 89 days. The overwhelming majority of UAC are released to suitable sponsors who are
family members within the United States (U.S.) to await immigration hearings.

All potential sponsors for UAC are required to undergo background checks and complete a sponsor
assessment process that identifies risk factors and other potential safety concerns. Ma part of the
release process, all potential sponsors must undergo a criminal public records check and a sex
offender registry check. ORR also conducts background checks on adult household members and
individuals identified in a potential sponsor's care plan. In addition ORR policy requires that all
proposed UAC sponsors be fingerprinted to enhance the safety checks on potential sponsors and
UAC home. The fingerprints are cross-checked with the Federal Bureau of Investigation's (FBI)
national criminal history and state repository records and also includes a search of DHS arrest
records. As of December 18, 2018 HHS no longer requires household members to submit to
fingerprint background checks. ORR will continue to do public records checks on all adult household
members to ensure child safety.


In some instances ORR also requires a home study before releasing a child. Home studies are mandatory for
certain cases identified in law, including for: a child who is a victim of trafficking; a child with a disability;
where the child has been a victim of physical or sexual abuse under circumstances that indicate that the
child's health or welfare has been significantly harmed or threatened; and where the child's sponsor
clearly presents a risk of abuse, maltreatment, exploitation or trafficking, to the child based on all available
objective evidence. Additionally, per ORR policy, a home study is required for any child to a non-relative
sponsor who is seeking to sponsor multiple children, or has previously sponsored or sought to sponsor a
child and is seeking to sponsor additional children. ORR requires a home study for children who are 12
years and under before releasing to a non-relative sponsor.
              Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 65 of 132



Since the beginning of the program, ORR has notified immigration and Customs Enforcement (ICE) 24
hours before and 24 hours after the release of all UAC. The notification includes the name of the
sponsor and their current address.

Program Services -

Consistent with federal law, ORR places children while in ORR custody in the least restrictive setting
that is in the best interest of the child, taking into account potential flight risk and danger to self and
others. State-licensed ORR-funded facility services includes:
• Classroom education
• Mental and medical health services
• Case management
• Recreation
    Family reunification services that facilitate safe and timely release to family members or other
    sponsors who can care for them. We conduct home studies prior to release if safety is in question,
    and fund follow-up services for at-risk children after their release.

Program Responsibilities -

    Making and implementing placement decisions for the UAC
a   Ensuring that the interests of the child are considered in decisions related to the care and custody of
    UAC
• Providing home assessments for certain categories of children
a   Conducting follow-up services for certain categories of children
• Overseeing the infrastructure and personnel of ORR-funded care provider facilities
•   Conducting on-site monitoring visits of ORR-funded care provider facilities and ensuring compliance
    with ORR national care standards
• Collecting, analyzing, and reporting statistical information on UAC
• Providing training to federal, state, and local officials who have substantive contact with UAC
•   Developing procedures for age determinations and conducting these determinations
• Cooperating with the Department of Justice's Executive Office for Immigration Review to ensure that
  sponsors receive legal orientation presentations
• Ensuring, to the greatest extent practicable, that all UAC in custody have access to pro bono legal
  representation or counsel
• Releasing UAC to qualified sponsors and family members who are determined to be capable of
  providing for the child's physical and mental well-being

Updated: March 2019
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 66 of 132




                    EXHIBIT G
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 67 of 132

"It's Hell There": This Is What It's Like For Immigrants Being Held In A Pen Underneath An El ... Page 1 of Ii




              BuzzFecd News                                               REPORTING TO YOU




              It's Hell There": This Is
              What It's Like For
              Immigrants Being Held In
              A Pen Underneath An El
              Paso Bridge
              US immigration officials are holding hundreds of people in a
              temporary outdoor detention camp under a Texas bridge, where
              migrants are surrounded by fencing and sleeping on dirt.



              0
                         Adolfo Flares
                          BuzzFeed News Reporter

              t   •      Reporting From
                      al El Paso, Texas
              Last updated on March 30, 2019, at 12:30 p.m. ET
              Posted on March 29, 2019, at 7:11 p.m. El




https://www.bnzzfeednews.comlarticle/adolfoflores/border-bridge-migrants-detained-camp-el-pas... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 68 of 132

"It's Hell There": This Is What It's Like For Immigrants Being Held In A Pen Underneath An El ... Page 2 of 11




              Families are seen inside a temporary migrant holding area set up by Customs and
              Border Protection under the Paso del Norte International Port of Entry between
              Juarez, Mexico, and El Paso, March 27, 2019, in El Paso, Tens,
              Ivan Pierre Aguirre for BuzzFeed News


              EL PASO, Texas - Hundreds of migrants being held in an
              outdoor camp underneath a bridge that connects the US
              and Mexico told BuzzFeed News that had they known
              they'd face such harsh conditions at the Texas border
              before they left, they may not have made the journey.

              The immigrants, held behind a chain-link fence topped
              with razor wire, said they've endured cold and windy nights
              sleeping on bare, rocky dirt underneath the Paso Del Norte
              International Bridge that links Ciudad Juarez and El Paso.
              Most of the immigrants had nothing but thin, mylar
              blankets. Above, roosting pigeons dropped feces on them.

              US immigration officials said they have been overwhelmed
              by the influx of migrant families trying to enter the
              country, filling facilities to capacity, and forcing officials to

https://www.buzzfeednews.conilarticle/adolfoflores/border-bridge-migrants-detained-camp-el-pas... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 69 of 132
"It's Hell There": This Is What It's Like For Immigrants Being Held In A Pen Underneath An El ... Page 3 of 11

              temporarily house people under the bridge in what they
              describe as a transitional shelter.

              On Thursday morning, as cars and travelers went back and
              forth across the two border cities on the bridge above, a
              group of immigrant men and a young boy talked and
              pointed to the razor wire that encircled them. Behind them
              was a line of portable toilets. On the floor were the
              metallic-looking plastic blankets they were given to brave
              the shivering cold.

              Reporters were able to view immigrants inside the pen for a
              brief time before Border Patrol agents asked that they leave
              the area. Several immigrants at a nearby Greyhound bus
              station said they spent nights under the bridge before they
              were released pending scheduled appearances before
              immigration judges.

              N. Rosales, a woman from Honduras who crossed into the
              US with her son, spent about three days under the bridge
              until she was moved to a Border Patrol holding cell at the
              adjacent processing facility. She asked that her full name or
              age not be used, fearing retaliation from immigration
              authorities.

              Officials installed a large tent underneath the bridge, but it
              wasn't large enough to hold everyone. Those who couldn't
              fit inside the tent slept outside on the ground littered with
              rocks, Rosales said. Whether they were inside or outside the
              tent, Rosales said people had to sleep on the gravel.



https://www. bunfeednews.com/article/adolfoflores/border-bridge-xnigrants-detained-camp-el-pas... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 70 of 132

"It's Hell There": This Is What It's Like For Immigrants Being Held In A Pen Underneath An El Page 4 of 11




             Ivan Pierre Aguirre for BuzzFced News



             Immigration agents would wake them up before sunrise for
             breakfast, she said.

             "I see it as a punishment for entering the country illegally,"
             Rosales told BuzzFeed News. "Time moved so slow, it
             seemed like an eternity."

             Four other immigrants at the Greyhound station in El Paso
             who were waiting for a bus to Miami, Chicago, or Boston
             corroborated the description of the conditions, but declined
             to use their names out of fear of authorities.

             Andrew Meehan, CBP assistant commissioner for public
             affairs, said Border Patrol had issued warnings for several
             months that "the immigration system is broken" and at
             "critical capacity levels" along the southern border.



https:/twww. buzzfeednews.eom/artiele/adolfofiores/border-bridge-migrants-detained-camp-el-pas... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 71 of 132
"It's Hell There": This Is What It's Like For Immigrants Being Held In A Pen Underneath An El ... Page 5 of 11

             "CBP's facilities and manpower cannot support this
             dramatic increase in apprehensions of family units and
             unaccompanied children," Meehan said in a statement to
             BuzzFeed News. "TJSBP temporary holding facilities were
             simply not designed to process and care for a population of
             this size and of this demographic."

              Meehan said the number of families and children has
              forced CBP to seek every possible temporary solution to
              house, process, and care for people in their custody. The
              agency said it was providing full-time, onsite medical
              providers, as well as blankets, access to shower facilities,
              water, three meals a day with additional snacks, restrooms,
              and access to telephones.

              Nearly every sector across the southwest border has
              exceeded their capacity, Meehan said. As a result Border
              Patrol has begun processing "non-criminal" families for
              immediate release under their own recognizance.

                          Adolfo Flares
                          @aftores


                 Border Patrol facilities at or over 100% capacity: El Paso 283%- 3,426 in custody
                 Rio Grande Valley 174% - 5,355 in custody Yuma 149% - 522 in custody Rio Grande
                 Valley Centralized Processing Center 132% - 1,977 in custody RVG McAllen Station
                 358% - 1,369 in custody


                 04:23 PM - 30 Mar 2019

                    Reply      Retweet       Favorite




              Roger Maier, a spokesperson for CBP, previously said
              officials set up the enclosure and tent underneath the

https://www.buzzfeednews. com/artiele/adolfoflores/border-bridge-migrants-detained-camp-el-pas... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 72 of 132

"It's Hell There": This Is What It's Like For Immigrants Being Held In A Pen Underneath An El ... Page 6 of 11

              bridge because of the large number of apprehensions in the
              area.

              "As illegal aliens arrive at the processing facility, they are
              placed at the 'tent' to await theft turn to be processed,"
              Maier said in a statement "This tent serves only as a
              transitional shelter and is not a temporary housing facility.
              It was established within the last month."

              The images of women, men, and children detained by
              authorities under the Paso del Norte Bridge were seen after
              Kevin McAleenan, the commissioner of CBP, held a press
              conference nearby to discuss the "unprecedented
              humanitarian crisis" the agency was facing as more
              unaccompanied minors and a record number of families
              arrive.

              Immigration officials said they've been overwhelmed by
              the number of Central American children and families they
              are holding in facilities originally built to detain single
              Mexican immigrants.

              In the past, CBP would turn over migrants apprehended at
              the border to Immigration and Customs Enforcement -
              but both agencies said they don't have the space to hold the
              number of people they're seeing at the border.

              As a result, officials said, Border Patrol has been forced to
              directly release migrant families in Texas's Rio Grande
              Valley instead of waiting for ICE to pick them up. A Border
              Patrol official said the agency was planning to expand the
              practice of directly releasing migrant families to other

https: //www.buzzfeednews.com/artiele/adolfoflores/border-bridge-migrants.detained-camp-el-pas... 4/1112019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 73 of 132
"It's Hell There": This Is What ft's Like For Immigrants Being Held In A Pen Underneath An El ... Page 7 of 11

              areas of the border in El Paso, Yuma, San Diego, and
              possibly Del Rio because of overcapacity at facilities.

              M. Gonzalez, a Honduran who crossed the border with his
              teenage brother and asked that his full name not be used,
              said riding on "The Beast" - a system of freight trains
              migrants use to traverse Mexico quickly - was easier than
              the conditions they faced under the bridge. The train is
              infamous for the number of lives and limbs it has claimed
              from migrants who fall off or are attacked by criminals.

              "It's hell there," Gonzalez told BuzzFeed News. "The bridge
              is one of the worst things I've ever experienced."




              A young boy is seen under the Paso del Norte International Port of Entry between
              Juarez and El Paso.
              Ivan Pierre Aguirre / Ivan Pierre Aguirre


              Gonzalez, who spent about four days under the bridge, said
              the wind would funnel underneath it at night, making it

kzttps://www.buzzfeednews.conilarticleladolfofloreslborder-bridge-znigrants-detained-camp-el-pas,.. 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 74 of 132
"It's Hell There": This is What It's Like For IMmigrants Being Held In A Pen Underneath An El Page 8 of 11

             feel dramatically colder. Their lips would chap and crack, he
             said, pointing to the pieces of peeling skin on his lips.

             Droppings from the pigeons perched on the inside of the
             bridge fell on detainees, he said. Gonzalez said kids were
             constantly crying and some looked like they were about to
             faint.

             "I regretted coming," Gonzalez said. "I'm not sure I
             would've come if I had known."

             During the days they could hear shouts from people they
             assumed were walking overhead.

             "You're not alone."

             "You're with God."

             Others were less supportive.

             "You're not welcomed."

             "Go back to your country."




https://www.bl'77feednews.com/article/adolfoflores/border-bridge-migrants-detained-camp-eJ-pas... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 75 of 132
"It's Hell There": This Is What It's Like For Immigrants Being Held In A Pen Underneath An El Page 9 of 11




             A pair of socks hang on the fence surrounding a temporary migrant holding area set
             up by CBP under the Paso del Norte International Port of Entry.
             Ivan Pierre Aguirre for BuzzFeed News


             Not everything was so horrible. The portable toilets were
             clean, the walls around them disinfected, and the water at
             the plastic portable sinks to wash their hands was refilled.

             Rosales and Gonzalez said that before they made the
             journey to the US, they didn't hear from friends or family
             who had successfully entered about the conditions they
             faced in detention.

             Rosales thinks people are too ashamed to describe their
             experience. Then again, she said, some migrants are so
             desperate that warnings about conditions in immigration
             detention would do little to stop them.




https://www.buzzfeednews.com/article/adolfofloreslborder-bridge-migrants-detained-canip-eI-pas... 4/11/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 76 of 132
"It's Hell There": This Is What It's Like For Immigrants Being Held In A Pen Underneath An ... Page 10 of 11

             Gonzalez said he had been told by undocumented people in
             the US it was safe to make the journey and nothing bad
             would happen to him.

             "They said they let people with children pass," Gonzalez
             said.

             After spending days under the bridge, Gonzalez said he
             would be forthcoming with others back home about his
             journey.

             "I'd tell people what it's like," he said. "If they want to risk
             it, that's on them."




             Ivan Pierre Aguirre

             TOPICS IN THIS ARTICLE

             (Immigration)



                        Adolfo Flores is a reporter for BuzzFeed News and is based in Los
                        Angeles.
                •


https://www.buzzfeednews.com/article/adolfoflores/border-bridge-nilgrants-detained-carnp-el-pas... 4/11/2019
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 77 of 132




                   EXHIBIT H
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 78 of 132




                       Written Testimony of:

                     J. J. Mulligan Septl'veda

                         Clinical Fellow,
                      UC Davis School of Law
                      Immigration Law Clinic




                         Submitted to the:

                  U.S. House of Representatives
                   Committee on Appropriations
         Subcommittee on Labor, Health and Human Services,
                 Education and Related Agencies


                         For a Hearing on:

   Reviewing the Administration's Unaccompanied Children Program


                          February 27, 2019
    Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 79 of 132




Chairwoman DeLauro and Ranking Member Cole, thank you for the opportunity to testify before

the subcommittee today. My name is J. J. Mulligan. I am the clinical fellow at UC Davis School

of Law's Immigration Law Clinic and I am honored to be here representing the Immigration Law

Clinic.



The Immigration Law Clinic has been co-counsel in the Flores settlement agreement since 2016.

We were asked to join the Flores legal team because of our expertise in working with detained

immigrants and ;innccompanied minors. The Immigration Law Clinic at UC Davis was one of the

first of its kind in the United States and it remains one of the only clinics in the country dedicated

to representing detained immigrants before immigration courts and challenging conditions of

confinement in federal court. We are also located in very close proximity to a secure facility for

unaccompanied minors, the Yolo County Juvenile Detention Facility (one of only two secure

facilities in the entire country), and have worked extensively with unaccompanied minors detained

at the Yolo facility.



The history of the Flores settlement agreement is unique and uniquely important in the legal field.

In the 1980's, Jenny Flores and other immigrant youth were detained by the Immigration and

Naturalization Service, the precursor to the Department of Homeland Security. They were held in

a dilapidated former motel complex that had been enclosed with a chain link fence. It was, at best,

a makeshift facility. Though I was not around to see the facility where Jenny Flores was held, it is

not difficult to imagine: the physical setting described is similar in many ways to the one I saw

recently in Homestead, Florida. In Jenny's situation, however, the government made no provisions

at all for the special needs of children in its care. Inside the fence, Jenny co-mingled with unrelated
    Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 80 of 132




adults, no special services were provided to meet her health or educational needs, and strip searches

were regularly conducted. All of these practices were, simply put, not in the best interest of the

child. Yet, there was also no legal instrument governing the conditions of their confinement.



When the Flores case settled 13 years later in 1997, the settlement agreement that was created

began applying to children who are detained by the federal government. The agreement applied

many principles of child welfare law to the treatment of immigrant children in the government's

custody. Importantly, it created a sort of bill of rights for detained immigrant children so that no

one would again be subject to the conditions to which Jenny Flores had been. The settlement was

also an acknowledgement by the federal government, most recently re-stated last December by

Lynn Johnson, Assistant Secretary for Health and Human Services' Administration for Children

and Families that "children should be home with their parents" because "the government makes

lousy parents." In other words, the federal government has no experience or expertise in providing

foster care. For this reason, the agreement established first and foremost, that children should be

with their families, not held in custody. The agreement requires the government to release children

without unnecessary delay to a sponsor, generally a family member, unless detention is necessary

for the child's safety or to ensure their appearance at an immigration proceeding. For those children

who are detained, the agreement requires that they be placed in facilities licensed by the state in

which they are located, to provide congregate care for children. In addition, the facilities must meet

a detailed set of requirements regarding the provision of health, mental health, educational and

legal services. The only exception to these requirements, which we have heard repeatedly from the




'John Burnett, "Several Thousand Migrant Children in U.S. Custody Could Be Released Before Christmas" Dec.
18, 2018 available at https://www.npr.org(2018/12/1 8/677894942/sevcral-thousand-migrant-cbildren-in-u-s-
custody-could-be-released-before-christ
    Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 81 of 132




Trump Administration, is a brief grace period when there is an emergency or influx of children

exceeding the number of available licensed placements.2 Importantly, however, the Flores

Settlement Agreement contains no exception for government fabricated emergencies or self-

created influxes.



As part of Flores counsel's legal team, we have been granted access to any and all facilities where

children are detained. This is important because Congressional or media tours of detention

facilities rarely reveal the flit! story. By speaking with the detained immigrant children, we uncover

information that is not visible to the naked eye. As our co-counsel from the National Center for

Youth Law, Leecia Welch, put it: "We see a very different picture. We see extremely traumatized

children, some of whom sit across from us and can't stop crying over what they're experiencing."3

This distinctive insight we obtain is the difference between believing a detention center is a

"summer camp" and knowing that it is a house of horrors.4 Throughout the course of these visits

to facilities, we have uncovered numerous violations of the Flores Settlement Agreement through

our countless conversations with detained immigrant children, which have led us to file several

successful Motions to Enforce. Most recently, on July 30, 2018, Judge Dolly Gee in the Central

District of California ordered the federal government to not medicate immigrant children in its

care with psychotropic drugs without parental consent or a court order.' While these visits have

long revealed issues with the implementation of Flores, in the Fall of 2017 we began to encounter



2 See Exhibit 3 of the Flares Settlement Agreement, defining an emergency as "an act or event, such as a natural
disaster.. .civil disturbance or medical emergency" and an influx as when the number of minors eligible for
placement in licensed programs exceeds a certain number (which is to be determined each year).
  Leecia Welch, quoted by John Burnett, "Florida Shelter Is Scrutinized for the Way it Handles Migrant Children,"
February 13, 2019.
  Michael Garcia Bochenek, "US Family Detention Centers Not 'Like Summer Camp," August 1, 2018, Human
Rights Watch.
  Flares v. Sessions, No. 2;85-cv-04544-DMG-AGR (C.D. Cal. July 30, 2018) (ECF No. 470), at 23-24.
    Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 82 of 132




a new phenomenon. The children we interviewed described policies and practices that prolonged

their detention—everything from requiring a backup sponsor in case the original sponsor is

deported, to requiring entire households of roommates with no connection to the child to be

fingerprinted. As one child told us, "Who is the federal government to decide if my parent is good

enough or not?" Decisions regarding the fitness of a sponsor are often made informally by ease

workers, or else require final ORR director approval--a lengthy bureaucratic process. The

decisions themselves are based on misguided policies that have rapidly expanded the population

of detained immigration children, swelling to a record 15,000 in late 2018, before a policy change

only requiring the fingerprints of the sponsor and not everyone in the home resulted in more than

4,000 children being released from ORR custody within a span of four weeks - the largest decrease

in the program's history. The change in policy also displayed a clear causal link to ORR policy:

once fingerprints for every household member were no longer required, the Tornillo "influx"

facility was no longer needed and promptly closed.



The results of these policies not only caused the growth of the detained population of

unaccompanied minors, thereby self-creating an "emergency" or "influx," but they also prolonged

the detention of immigrant children, in some cases for well over a year. Prolonged detention of

children, as I'm sure the distinguished doctor of psychiatry on the panel with me today will explain

better than I can, causes irreparable harm to the developing minds of children. For the

unaccompanied minors that we speak with specifically, these are children that have suffered

intense trauma and abuse either in their home countries, on the journey here, or both. This is a

population that has much in common with the forced child soldiers of civil wars past and the

federal government is responding to their PTSD with steel cages, causing them to act out until they
    Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 83 of 132




are detained under ever-harsher conditions, creating a continuum of trauma that these children are

ill-equipped to endure.



One child told us she wanted to live with her sister. She said "I don't fully understand why ORR

won't let me live with my sister, but I think it is because ORE. thinks she doesn't have enough

money. I would prefer to live with my sister or family over foster care, and I believe even poor

families have the right to live together."



Another child told us he was waiting to be reunited with his mother, "My mom has done

everything the government has asked her to do. . . . My case manager has told me that they are

waiting on the fingerprints for my brother to clear because he lives with my mother. It has been a

month since they had the fingerprinting done."



A mother told us that her son's caseworker "kept asking me for more and more documents:

among them, files from doctors to verify that my cancer would not hinder me from taking care of

my son. These., . Caused me great sorrow, and they did not seem necessary to have my son. I

believe that a mother has the right to take care of her child even though she is incapacitated,

although I am not. It occurred to me that they were looking for an excuse to deny me my son."



Another mother said this about her daughter who was administered powerful psychotropic

medication while in custody, without her mother's consent: "Since last year, when my daughter

became a prisoner, I have noticed that she is more and more depressed... She tells me that she

doesn't want to be in the detention center. When my daughter and I lived together in Honduras,
    Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 84 of 132




we never had mental problems. . In my opinion, detention is affecting her a lot, and she would

quickly get better if they were to return her to me."



In addition to these examples, we heard from sponsors who were told that children will not be

released to their care unless they comply with the following requirements: that they move to a

different neighborhood, move to a larger apartment or house, reduce the total number of children

living in their home, produce a photo establishing a prior relationship with the child (despite the

fact that many families do not have access to this technology), and that they show they can afford

the psychotropic medications that the government has prescribed. Each additional requirement

moved the finish line for sponsor approval and family reunification, thus prolonging detention.

There is also the Memorandum of Agreement between ICE, CBP and ORB. which provides for the

information collected by ORR on potential sponsors to be shared with ICE. This has had a chilling

effect on sponsors and has serious consequences: I spoke with one youth detained at Homestead

whose father was picked up by ICE shortly after being fingerprinted by ORB. and whose detention

was being prolonged by his father's own ICE detention. I cannot stress enough the courage and

selflessness that it takes for an undocumented person to submit to fingerprinting under this

administration.



Further, ORR "steps up" youth to more restrictive settings, from shelters to medium-secure, secure,

and psychiatric facilities without the most rudimentary procedural fairness or transparency. Youth

housed in shelters report being awakened in the small hours of the morning and soon thereafter

finding thems.lves confined in juvenile halls or psychiatric facilities for months on end. Some are

told they are being moved closer to their parents, only to be moved across the country in the
    Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 85 of 132




opposite direction. Once ORR steps up a youth to a residential treatment center ("RTC"), an RTC

doctor must authorize release if they are "stable," certifying that they are not a danger to

themselves or others. In effect, the act of summarily dispatching a child to a psychiatric facility

converts immigration-related custody into indefinite commitment. The irony, of course, is that the

child's mental distress is almost always due to their detention and separation from family, so that

keeping them confined leads to further destabilization, perpetuating a circle of trauma that can take

months and sometimes years to break.




Tornillo and likewise the Homestead facility are products of these policies that prolong detention,

thereby manufacturing a "crisis." The steadily increasing numbers of detained youth have

exceeded the supply of licensed child care facilities to care for them, despite the fact that there has

not been an increase in the number of arriving unaccompanied minors. In response to its inability

to release children to their family members, ORR has established unlicensed temporary influx

shelters, first in Tornillo, Texas, and now in Homestead, Florida. These facilities have held

thousands of children. At Homestead, for example, when I visited earlier this month, 1,600

immigrant children were housed there. The director of the facility told us that it had the capacity

to hold 2,350 children, even though some rooms already held over two hundred children in the

same room. Both Tornillo and Homestead are unlicensed facilities that do not meet the standards

of care in the states where they are located, nor do they comply with the Flores agreement. This

includes the failure to perform basic background checks on facility staff, much less the onerous

scrutiny to which they have been subjecting would be sponsors.
    Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 86 of 132




These unmet standards are the minimum necessary to provide a safe and healthy environment for

children in the government's care. But the harm to children first at Tomillo and now at Homestead

goes further and includes the denial of basic freedoms and the human contact vital to developing

children. The treatment of detained immigrant youth at these facilities is not an issue of

immigration law and policy, but of human dignity. Deterrence by mistreatment should no longer

be the leading immigration policy of this administration.



The children I interviewed at Homestead commented on their inability to have any freedom of

movement. All youth, including 17-year-olds, have to get escorted to go to the bathroom. Youth

move throughout the campus walking in single file military-style lines led by a youth care worker.

A girl held at Tomillo told us "There are about 31 girls in the tent with me. There is no privacy.

We aren't allowed to hug each other or touch in any way. Every thy I feel sad. I don't have freedom

to leave here. All I want is to be with my family." We heard a similar story from a girl at Homestead.

She said "I also get huge headaches because I feel like I can't cry here. I wish I could cry here but

I can't cry comfortably. I have to hold my tears because if not they send me to the clinician. I don't

want to go to the clinician because they don't want to help my case. When the youth counselors

see me sad, they talk to me and try to calm me down. But they are not allowed to hug me. I also

want to try to hug my girlfriends when they are crying, but [staff] won't let me." I spoke with

brothers who were separated at Homestead, one living on the North Campus for 17-year-olds and

the other on the South Campus for 13-16 year-olds. They could visit each other only once a week

for one hour and a half. Each told me how much they missed the other.
     Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 87 of 132




Previous court rulings interpreting the Flores settlement have set the grace period for detaining

children in unlicensed facilities at 20 days. According to ORR, the average length of detention at

homestead is 69 days. I spoke with multiple youth, however, that had been at homestead for much

longer than three months, including several who had been detained for over 7 months. Unlike

someone in the criminal justice system who will usually know the length of their sentence and can

"do their time," immigrant children detained by ORR have been told they will be released in a

week or two and that was three months ago.



Leaving aside the merits of describing an influx that has been happening at a consistent level for

nearly five years as a temporary emergency, the harmful practice of detaining children in huge

unlicensed facilities could be ended if ORB. would simply abide by the Flores agreement and

release children to sponsors without unnecessary delay. The constant calls to revoke the Flores

agreement by those within the Trump Administration in order to "protect children" are misplaced

and disingenuous. We would not tell a soldier in battle that they are safer without armor.



The Flores settlement agreement plays a critical role in protecting the safety and welfare of

unaccompanied children in federal immigration custody. Compliance with the settlement has been

an issue since its inception— and now the administration has indicated that it wants to get rid of the

settlement entirely. While Flores counsel and other legal organizations will continue to investigate

conditions of confinement and bring actions to enforce the letter and spirit of the Flores agreement,

it is vital that Congress play its role to ensure that the government of the United States lives up to

its legal and moral obligations to the children in its care.

Thank you.
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 88 of 132




                     EXHIBIT!
                      Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 89 of 132
McAllen, Texas, immigration processing center is largest in U.S.                                                                                                          Page 1 of 3

it NEWS
1_.p ;rrPr

McAlIen, Texas, humigratlon processing center Is largest in US.
NBC News was part ala group that went behind UrsuIs highly secured doors to see firsthand what mlgrarxs go through before separations occur.




people who%'e been taken Into custody related to cases of Illegal entry Into the U.S. alt in one of the cages at a facility In MOlten, Texas, on Sunday. U.S. Cu... and flordar Protactian



Jane 28. 2018, 6,38 N EDT / t,d.ted —. 15,        2018, 9,19 MI LOT

ByJacebsehoroffand Julia Ahauloy


McALLEN, texas - Hundreds of young migrants are being kept behind metal wire - the type you'd see on a neighborhood batting cage or a dog kennel - Inside the
country's largest Immigration processing center.

A Department of Homeland Security official called the facility, known as Ursula, the "epicenter" of the Trump administration's policy that has separated thousands
of children from their parents.

A total of 1,174 children have been taken away from their mothers and fathers in the Border Patrol's South Texas Rio Grande Valley sector, with many brought to
the Central Processing Station In McAllen, Texas, since the policy was announced on May 7, according to Manuel Padilla, the Border Patrol sector chief.

NBC News was part of a group that went behind Ursula highly secured doors Sunday to see firsthand what migrants go through before separations occur.




https://www.nbcnews.coin/news/us-news/mcallen-texas-immigration-proeessing-center-largest-u-... 4/11/2019
              Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 90 of 132
McAllen, Texas, immigration processing center is largest in U.S.                                                                                                     Page 2 of 3



  JUNE IR, 201102i51


The facility has spanned multiple presidential adsnlulstratlons but a new 'zero tolerance' policy -which Trump's own top staff and Cabinet officials have explicItly
said Is rauslog children tube taken from their parents as pan clan effort to deter border crossings - has turned the spotlight on it.

From Ursula, children will be sent to separate facilities run by the Department of Health and Human Services while their parents are sent to a detention center to
await prosecution before a federal judge.

U.S. policy dictates that no one of any age should be kept In one of these processing centers longer than 72 hours. But because of the backlog at HHS centers for
children, hundreds of minors are forced to stay out that timiL

As of Monday, the HHS had 11.785 minors In Its custody, a department official told NBC News.

That number Includes 'all minors at all shelters and facilities in the unaccompanied alien children program," the official said.

Cameras were not permitted on the Father's Day tour, but the Border Patrol provided handout images of the stark situation: 1,129 mIgrants were detained In the
77,000-square-foot facility, nearly all of them behind the metal wire.

Mylar blankets, the type marathon runners wrap themselves In after finishing a race, covered the bodies of migrants throughout as they lay on mattresses atop
concrete floors,




      Migrants rest wider mylar blankest at the Border Patrot, Central Processing Station is, McAllen, Tea on Sunday. This photo has been manipulated by authorities to Protect
      IdentIties. U.S. Gusto,,, ..,u eord.r F'rot.ctiaa


In the 55,000iquare4eet of the facility dedicated to families and unaccompanied minors, detainees were sorted based on age, gender and family status into what
the Border Patrol called four pods: one for girls 17 and under, another for boys 17 and under, mothers with children and lathers with children.

Agents are overwhelmed. John Lopez, the deputy patrol agent In charge, cold NBC News they lack manpower and the system Is strained - and here, they're only
separating less than half of the families so far.

Parents who are separated from their children aren't taken away until they are brought into processing to leave the facility - only at that moment do they find out If
they'll be prosecuted, Instead of taken to an ICE detention center with their children. They receive what is called a "tear sheer Informing them of their fate and
how they might find their children again.




                                           II. L•.        !'k

  JUNE II, 201103,03


For some, agents said, processing comes not with one of the ID permanent processing agents but with virtual ones - video chats with agents Intl Paso, En Centro
or Corpus Christi - an effort to provide support for a system they say Is understaffed.

Only four social workers were on hand to are for the hundreds of children, a backup system when Border Patrol agents are not prepared or qualified to deal with
the challenges that come with caring for a child.




https://www.nbcnews.com/news/us-newsimcallen-texas-hnmigration-processing-center-largest-u-... 4/11/2019
            Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 91 of 132
McAllen, Texas, immigration processing center is largest in U.S.                                                                                       Page 3 of 3

fl   cf4                   d with parents now find themselves alone In the facility before they are picked up and taken Into the custody of the HI-IS, which cares for
unaccom           migrant children. Others arrived on their own.

Padilla, the Border Patrol clilef, said agents In the Rio Grande Valley have allowed families with children under 5 to stay together htmostcases,

An advocate who spent several hours in the facility Friday told The Associated Press she was deeply troubled by what she found.

Michelle Brané, director of migrant rights at the Women's Refugee Commission, met with a 16-year-old girl who had been taking are of a young girl for three days.

"She had to teach other kids In the cell to change her diaper," the ÀY quoted Brand as saying. "She was so traumatized that she wasn't talking. She was Just curled
up in a little ball."




      A total of 1,129 mIgrants were detained in the 17,000-square-foot facility known as tjrstilaon Sunday. us. cu,tcc. — eorder Prot.,ti

Trump has repeatedly blamed Democrats opposed to his Immigration reform proposal
under President George W. Bush for the separations.

The detention of children apart from their parents Is a result of the policy mandated by Attorney General Jeff Sessions, and there Is no law that requires family
separation. As such, congressional action is not necessary to stop It. Sessions has said the intent is to eventually prosecute everyone who crosses the border
illegally.

Last week, Sessions save a thIl-throated defense of the policy leading to family separations, saying having children does not give migrants Immunity from
prosecution and citing the Bible as justification.

*Noncitizens who cross our borders unlawfully, between our ports of entry, with children are not an exception,' the attorney general said. 'They are the ones who
broke the law, they are the ones who endangered their own children on their trek,'

Jacob Soboroff reportS from McAllen, Texas, andJuila Ains)ey from Washington.



AnociatetJ Pp.,, cofltr thut. -




https:/fwww.nbcnews.com/news/us-news/mcallen-texas-inunigration-processing-center-largest-u-... 4/11/2019
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 92 of 132




                     EXHIBIT J
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 93 of 132

Frequently Asked Questions Regarding Unaccompanied Mien Children I HHS.gov                               Page 1 of 9

HHS.gov                                                                      U.S. Department of Health & Human Services




Frequently Asked Questions Regarding Unaccompanied Alien Children
ACEs Office of Refugee Resettlement (ORR) in the U.S. Department of Health and Human Services
provides funding and oversight to state-licensed shelters throughout the United States for children referred
to ORR, by the Department of Homeland Security (DHS). These children are known as unaccompanied
alien children (UAC). they include both children who enter the country without their parent or legal
guardian and children who for other reasons have been separated from their parent or legal guardian.

In recent days, there has been a great deal of misinformation about the UAC program. This
misinformation and the intentional perpetuation of it is a disservice to the hundreds of caseworkers and
care providers who are deeply committed to the quality care and safe and speedy placement of the
children with appropriate sponsors. Below are answers to frequently asked questions from community
members and media regarding the UAC program.

Q: Why is HHS caring for children separated from their parents?
A: When a child who has entered the country illegally and is not accompanied by a parent or legal
guardian, he or she is considered an unaccompanied alien child, and by law must be transferred to the
Office of Refugee Resettlement for care and custody.

HHS is legally required to provide care for all children until they are released to a suitable sponsor, almost
always a parent or close relative, while they await immigration proceedings. These children can also leave
HHS care if they return to their home countries, achieve 18 years of age, or gain legal immigration status.
The same procedure applies for children who have been separated from parents due to criminality or
jeopardy, or when the parent is detained to await trial or convicted of a criminal offense and must serve
time in federal custody.

Q: Is there a system for keeping parents and children connected if they are separated for immigration
proceedings?
A: Yes. When adults and minors are apprehended by immigration authorities, their information is entered
into government dataoases by which their cases can be tracked.

HHS has an electronic portal through which we track every child in our care - currently, more than 11,800
minors, including both children separated from their parents and those who arrived alone.

All minors in HHS care are assigned case managers. In the circumstance of children whose parents are in
federal custody, the case managers are in contact with the parents' ICE case managers, ICE agents, and
other federal law enforcement officials in order to verify their relationship and put the parents and children
in communication. U.S. Public Health Service Commissioned Corps officers and other resource staff have
been deployed to DHS facilities to assist parents in communicating with their children.


https://www,bhs.gov/programs/social-services/unaccompanied-alien-children/faqslindex.html                   4/9/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 94 of 132

Frequently Asked Questions Regarding Unaccompanied Alien Children I HHS.gov                         Page 2 of 9

HI-IS has long provided resources for parents, including those in OHS custody, to communicate with their
children in HHS care. Parents or guardians attempting to determine if their child is in HHS care should
contact the ORR National Call Center at 1-800-203-7001, or via email at informationORRNCC.com.
Personal information will be collected and sent to the HHS-funded facility where the minor is located. The
ORR National Call Center has numerous resources available for children, parents, guardians, and
sponsors.

Q: Is HHS confident that this large number of children and parents, dispersed across the country, can be
connected and reunited?
A: Yes. The UAC program has a wealth of experience in connecting the unaccompanied minors in its care
to their parents and discharging them to parents, other family members, or other suitable sponsors since
2063, and has developed resources and systems for doing so. This has included communication and
reunification with parents across the United States and around the world.

Q: What are the procedures for children separated from their parents to communicate with each other?
A: Within 24 hours of arrival, minors are given the opportunity to communicate with a verified parent,
guardian or relative living in or outside the United States. Every effort is made to ensure minors can
communicate (via telephone or video) at least twice per week. This communication is paid for by HHS.

Safety precautions are in place to ensure that an adult wishing to communicate with a minor is a family
member or potential sponsor. Attorneys representing minors have unlimited telephone access and the
minor may speak to other appropriate stakeholders, such as their consulate, case coordinator or child
advocate.

Q: Do children in HHS care have access to lawyers?
A: Yes. HHS fulfills all requirements of the Flares settlement agreement and informs all minors of their
rights by providing a Legal Resources Guide, Know Your Rights presentations, and HHS-funded legal
services.

Q: How can very young children or children who are non-verbal be reunified with their parents?
A. This challenge is not new for ORR, which has worked since 2003 to discharge the unaccompanied
alien children in its care to parents, other relatives or other suitable sponsors. ORR has procedures and
systems for identifying the parents of very young children and children who are non-verbal.

Q: What kind of conditions do children in HHS-funded facilities experience?
A: UAC shelters provide housing, nutrition, physical and mental healthcare, educational services, and
recreational activities such as television and sports. They provide an environment on par with facilities in
the child welfare system that house American children.

The facilities are operated by nonprofit grantees that are certified by state authorities responsible for
regulating such facilities housing children.



https://www.hhs.gov/prograzns/social-services/unaccompanied-alien-chuldrenlfaqs/indcx.html             4/9/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 95 of 132
Frequently Asked Questions Regarding Unaccompanied Alien Children I HHS.gov                          Page 3 of 9




0: What kind of access have the media been given to the HHS-funded facilities?
A: More than 50 separate media outlets have toured HHS-funded UAC facilities. There are restrictions on
what kind of media coverage is possible, due to the need for privacy regarding children in our care.

HHS is committed to transparency around our work with children, and has also made available photos and
video of facilities housing boys and girls taken recently and dating back to 2016, demonstrating continuity
of care across administrations

Q: What kind of access have members of Congress and local officials been given to the HHS-funded
facilities?
A: More than 70 members of Congress and more than 60 congressional staff members toured HHS-
funded UAC facilities in June 2018. HHS is working with the relevant authorities in Congress to regularly
schedule more tours, based on the availability of the facilities and prioritizing the safety and well-being of
the children in our care.

Q: Where are HHS-funded UAC facilities located? Are there any near me?
A: ENS currently operates a network of more than 100 shelters in 17 states and has a proven track record
of accountability and transparency for program operations, as well as being a good neighbor in the
communities where shelters are located. HHS policy is to not publish or publicize the addresses of
shelters to protect the privacy and security of the children and minimize disruption of the facilities.

Q: Does HHS have the capacity to care for an increasing number of children?
A: The UAC program has expanded and contracted over the years, driven by a variety of factors. It is
designed to work in this way, and HHS has developed processes for bringing both permanent and semi-
permanent UAC housing capacity online as needed.




https://www.hhs.gov/programs/social-services/unaccompanied-alien-childrenhfaqs/index.html                 4/9/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 96 of 132
Frequently Asked Questions Regarding Unaccompanied Alien Children I HHS.gov                         Page 4 of 9

HHS has a bed capacity framework with grant and contract mechanisms that allow for a sufficient base
number of standard beds, with the ability to quickly add temporary beds, which provides the capability to
accommodate changing flows.

HHS continues to update its bed capacity planning to account for the most recently available data,
including information from interagency partners, to leverage available funds to be prepared for changing
needs.

Given the numbers of unaccompanied alien children referred to its care since Oct. 1, 2017, HHS has
increased the number of shelter beds from about 6,500 to about 13,000 beds. To build this capacity HHS
re-opened a temporary emergency influx shelter for UAC in Homestead, Florida and established a new
temporary emergency influx shelter in Tornillo, Texas.

0: How are cheek sw3bs being performed?
A: ORR grantees are swabbing the cheeks of the children in ORR custody, while OHS personnel or field
teams deployed by HHS are swabbing the cheeks of the purported parents in ICE custody. The cheek
swabs are then sent to a third-party laboratory services provider to complete the DNA testing. The results
are then transmitted electronically to the Incident Management Team at the Secretary's Operations Center
(SOC), which shares them with the grantees. HHS will use the results only for verifying parentage.

Q: What happens to results after reunification?
A: HHS is using DNA testing - a practice normally used by ORR when regular documentation is not
available - to expedite verification of parentage and comply with the courts artificial deadlines. A DNA test
is done only when there is a specific purported parent-child relationship that needs to be validated. The
DNA sample is only compared to the parent that is believed to be linked to the child. HHS has instructed
the testing contractor to destroy both the DNA swabs and the results after verification is complete.

Q: Has ORR used DNA tests before?
A: Yes, it is done routinely in cases where verified documents are unavailable.

Q: Why doesn't HHS just quickly find family members, including parents, and immediately unify or re-
unify?
A: We are determined to do everything we can to ensure we release children to safe and suitable
sponsors with parents being the clear preference. To do so, we are working with other federal agencies to
perform background checks on purported parents. HHS staff (federal field specialists on the ground)
together with dedicated staff at grantees' shelters work hard to determine suitability and identity to help to
improve the chances that the minors will be well-taken care of when they leave HHS care.

Q: How does HHS go about confirming the identity of parents, and were there adults in the past year who
fraudulently claimed to be parents?




https://www.hhs.gov/programs/social-services/unaccompanied-alien-children/faqs/index.html              4/9/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 97 of 132
Frequently Asked Questions Regarding Unaccompanied Alien Children I HHS.gov                           Page 5 of 9

A: Reunification with most parents is in the best interest of the child, but proper and careful veiling for
child safety is essential. Historically, HHS provided the care of a child in our custody and then performed
criminal background checks on a sponsor and other adults in their household, ensured appropriate living
arrangements, and confirmed the sponsor's ability to care for a child.

In light of the recent district court ruling, new efforts have had to be made to specifically determine
whether a child was separated from a parent at the border and gather additional information about the
purported parent.

Some parents have been found unsuitable for reunification because of issues discovered during a criminal
background check, including child cruelty, child smuggling, narcotics crimes, robbery convictions, and a
warrant for murder.

Q: How do ORR permanent shelters affect our community?
A: The impact on the local community is minimal. Shelters are operated by nonprofit organizations. About
half of our shelters care for fewer than 50 unaccompanied alien children, These shelters are consistently
quiet and good neighbors in the communities where they are located.

ORR pays for and provides all services for the children while they are in care at a shelter. This includes
food, clothing, education, medical screening and any needed medical care to the children. Children spend
fewer than 57 days on average at the shelters and do not integrate into the local community. They remain
under staff supervision at all times.

Q: Do these children pose a health risk?
A: The Centers for Disease Control and Prevention believes that the children arriving at U.S. borders
pose lithe risk of spreading infectious diseases to the general public.

Countries in Central America, where most of the unaccompanied alien children are from (Guatemala, El
Salvador and Honduras), have childhood vaccination programs, and most children have received some
childhood vaccines. However, they may not have received a few vaccines, such as chickenpox, influenza
and pneumococcal vaccines. As a precaution, ORR is providing vaccinations to all children who do not
have documentation of previous valid doses of vaccine.

Children receive an initial screening for visible and obvious health issues (for example: lice, rashes,
diarrhea and cough) when they first arrive at Customs and Border Protection (CBP) facilities. Onsite
medical staff are available at CBP facilities to provide support, and referrals are made to a local
emergency room for additional care, if needed. Children must be considered "fit to travel" before they are
moved from the border patrol station to an ORR shelter.




https://www.hhs,gov/programs/social-services/unaccompanied-alien-children/faqs/index.html                 4/9/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 98 of 132
Frequently Asked Questions Regarding Unaccompanied Alien Children I HHS.gov                        Page 6 of 9

Children receive additional, more thorough medical screening and vaccinations at ORR shelter facilities. If
children are found to have certain communicable diseases, they are separated from other children and
treated as needed. The cost of medical care for the children while they are in ORR custody is paid by the
federal government.

Q; Are communities safe with these kids in it? There are rumors that some kids are gang members.
A: Many of these children are fleeing violent situations in their home country and choose to leave rather
than join a gang. They endure a long and dangerous journey to reach the border. When they are placed in
a standard shelter, they are, as a rule, relieved to be in a safe and caring environment where they can
wait for a sponsor to arrive to take custody.

ORR works in close coordination with local officials on security and safety of the children and the
community. These children do not attend local schools while in ORR care. The impact of these shelters on
the local community is minimal. Children spend 57 days on average at the shelters and do not integrate
into the local community while in HHS custody. They remain under staff supervision at all times.

Q: How can individuals or communities help?
A: Members of the public have expressed interest in donating or volunteering to help unaccompanied
alien children. The federal agencies supporting these facilities are unable to accept donations or
volunteers to assist the unaccompanied children program. However, there are several voluntary,
community, faith-based, or international organizations assisting unaccompanied children. You can find
resources and contacts in your state at the following online address: www.acf.hhs.gov/orr/state-proarams-
annual-overview

Q: How much does it cost to take care of the unaccompanied alien children?
A: The FY 18 appropriation for this program is $1.3 billion.

Q: Can I foster or adopt one or more of the unaccompanied alien children?
A: We have grantees in various parts of the United States who care for a small number of unaccompanied
alien children in foster homes, and many providers are looking to expand their number of foster parents,
particularly ones who are bilingual. ORR requires that all foster care parents be fully licensed by their
state. If you are not already licensed, you could begin by contacting one of the foster care providers who
care for unaccompanied alien children, such as the United States Conference of Catholic Bishops and the
Lutheran Immigration and Refugee Service who have provided foster care to unaccompanied refugee and
immigrant children for many years:

 • Lutheran lmmiqration and Refugee Service LIRSI

 • United States Conference of Catholic Bishops (USCCB)

Q: Are children who arrived as unaccompanied alien children ever enrolled in local schools?



https ://www.hhs.gov/programslsocial-services/unaccompanied-alien-chlldren/faqs/index.html            4/9/2019
             Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 99 of 132
Frequently Asked Questions Regarding Unaccompanied Mien Children I HHS.gov                             Page 7 of 9

A: ORR works in close coordination with local officials on security and safety of the children and the
community. These children do not attend local schools while in ORR care. The impact of these shelters
on the local community is minimal. Children spend 57 days on average at the shelters and do not
integrate into the local community while in HHS custody. They remain under staff supervision at all times.

When UAC are released to an appropriate sponsor, while awaiting immigration proceedings, they have a
right - just like other children living in their community - to enroll in local schools regardless of their or
their sponsors' actual or perceived immigration or citizenship status. State laws also require children to
attend school up to a certain age. A small number of children in HHS custody are placed in long-term
foster care instead of being released to a sponsor. These children do enroll in public school in the
community where their foster care is located. For more information about local educational agencies and
unaccompanied alien children, please visit: www.ed.gov/unaccomoaniedchildren.

Prevention of Sexual Abuse Q&As
Q: What are the reporting requirements for care providers when they learn of an allegation of sexual
abuse in their facility?
A: ORR has a zero-tolerance policy for all forms of sexual abuse and sexual harassment in all of its care
provider facilities. Care providers must report sexual abuse, sexual harassment, or inappropriate sexual
behavior that occur in ORR care immediately, but no later than four hours after learning of the allegation.
Care providers report this information via a sexual abuse significant incident report (SIR). Care providers
must follow state licensing requirements to report allegations of sexual harassment and inappropriate
sexual behavior.

Care providers report allegations of sexual abuse to Child Protective Services (CPS), the state licensing
agency, HHS/OIG, and the FBI. In the case of a sexual abuse allegation involving minors, CPS or state
licensing may cross-report to local law enforcement. If an allegation involves an adult, the care provider
must notify local law enforcement.

Q: How does ORR respond to an allegation of sexual abuse?
A: ORR reviews every report of sexual abuse submitted by care providers. When appropriate, ORR
issues corrective actions or stops further placement of unaccompanied alien children (UAC) until the care
provider addresses identified issues.

Additionally, ORR conducts monitoring activities of all care providers. ORR conducts desk monitoring and
site visits routinely. ORR attempts to conduct a formal monitoring visit at least once a year. Most of ORR's
care providers are state licensed and are therefore subject to monitoring by state licensing agencies.

Q: Does ORR have policies that specifically address sexual abuse?




https:f/www.hhs.gov/programs/social-services/unaccompanied-alien-childrenlfaqs/index.html                 4/9/2019
            Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 100 of 132
Frequently Asked Questions Regarding Unaccompanied Mien Children I HHS.gov                           Page 8 of 9

A: Section 4 of the ORR Policy Guide implements ORR's Interim Final Rule (IFR). The Violence Against
Women Reauthorization Act of 2013 contains a provision applying the Prison Rape Elimination Act
(PREA) to custodial facilities operated by HHS. The IFR adopts the national standards set forth in PREA
to prevent, detect and respond to sexual abuse and sexual harassment in ORR care provider facilities.
The IFS was published on Dec. 24, 2014, with an implementation date of June 24, 2015.

Q: What if an allegation involves a staff member?
A: If a sexual abuse allegation involves a staff member, the care provider is required by the IFS to
suspend the staff member from all duties that would provide the staff member with access to
unaccompanied alien children pending investigation.

After investigation by an oversight entity, a care provider facility must take disciplinary action up to and
including termination for violating ORR's or the care provider's sexual abuse-related policies and
procedures. Termination must be the presumptive disciplinary sanction for staff who engaged in sexual
abuse or sexual harassment.

Q: What does ORR do to avoid hiring staff who are at risk of committing sexual abuse?
A: ORR requires all care providers to hire staff who meet minimum requirements and qualifications. All
care providers must complete a pre-employment background check on all potential staff, contractors and
volunteers to ensure they are suitable to work with minors in a residential setting.

Care providers are prohibited from hiring or using the services of any applicant, contractor or volunteer
who has engaged in, attempted to engage in, or has been civilly or administratively adjudicated to have
engaged in sexual abuse, sexual harassment, or any type of inappropriate sexual behavior.

0: What training do staff receive prior to working with youth in ORR care? Is it ongoing?
A: Staff must complete a number of trainings pre-employment. These trainings ensure that staff
understand their obligations under ORR regulations and policies. Trainings include communicating with
UAC, avoiding inappropriate relationships, reporting procedures, and sensitivity regarding trauma. Care
providers must tailor trainings to the unique needs, attributes, and gender of the children at the individual
care provider facility. Staff must complete refresher trainings every year or with any policy change.
Additionally, ORR provides periodic trainings on topics related to preventing sexual abuse. ORS also
conducts monthly calls to update care providers on issues.

0: How can children and youth in ORR care report allegations of sexual abuse?
A: Children and youth in ORR care must have access and instructions on how to report sexual abuse,
sexual harassment and inappropriate sexual behavior verbally and in writing to care provider staff, child
protective services, the UAC Sexual Abuse Hotline, consular officials, and a local community service
provider or national rape crisis hotline if a local provider is unavailable.

Q: How can parents, sponsors or other stakeholders report an incident of sexual abuse in ORR care?



https://www.hhs.gov/programs/sociat-services/unaccompanied-alien-childrenlfaqs/index.html              4/9/2019
                    Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 101 of 132
Frequently Asked Questions Regarding Unaccompanied Alien Children I HHS.gov                        Page 9 of 9

A: Any child or third party, including family members, sponsors, legal service providers, or child advocates
can report knowledge or suspicion of sexual abuse or sexual harassment at a care provider to the UAC
Sexual Abuse Hotline.

The UAC Sexual Abuse Hotline is a toll-free number connected to live representatives, who are bilingual
in English and Spanish, 24 hours a day/seven days a week. ORR will immediately notify the care provider,
CPS, the state licensing agency, and/or the FBI and the 0113, as appropriate, of any allegations received
directly from any child or third party. The care provider must immediately follow up to ensure all children
and youth are safe and provided with appropriate services and that all required reports to ORR and
outside entities are completed.

Q: How often does sexual abuse occur in ORR care?
A: Care providers report to the FBI any allegations of sexual abuse that are subject to federal reporting
laws or could constitute violations of federal law. Sexual abuse is defined at 34 U.S.C. 20341 and in ORR
regulations at 45 C.F.R. 411.6. Sexual abuse can include allegations such as touching of the buttocks or
allegations of sexual assault, whether it was a minor-on-minor or staff-on-minor allegation. In FY 2017,
care providers reported 264 allegations of sexual abuse to the FBI. Of those 264 allegations, 53
allegations involved an adult.


ORR/ Division of Children Services/Unaccompanied Alien Children's Services program provides
unaccompanied alien children (UAC) with a safe and appropriate environment as well as client-focused
highest quality of cam to maximize the children's opportunities for success both while in care, and upon
discharge from the program to sponsors in the U.S. or return to home country.



Content created by Assistant Secretary for Public Affairs (ASPA)

Content last reviewed on August?. 2016




https:I/www.hhs.gov/programsfsociat-serviees/unaccompanied-alien-childrenlfaqa/index.htnil           4/9/2019
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 102 of 132




                    EXHIBIT K
         Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 103 of 132




                 CITY OF PHILADELPHIA
                 DEPARTMENT OF
                 LICENSES AND
                 INSPECTIONS

                         INITIAL NOTICE OF VIOLATION AND ORDER

                                                                     L&I Case Number:          671162
       OYR REALTY GROUP                                                 Date of Notice: 01/23/2019
       STONEHENGE ADVISORS INC
       SUITE 400
       1321 INTREPID AVE
       PHILADELPHIA PA 19112




 Property In Violation: 5201 OLD YORK RD

Dear Sir/Madam,

On 01/22/2019 the Department of License and Inspections conducted an inspection/investigation of
the above property and found it in violation of the Philadelphia Code. The results of the inspection
are included in the violation section below. A re-inspection will be conducted on or about
02/26/2019 to determine compliance with this order.

If you have any questions regarding this notice please contact Inspector Martin Raudenbush
(Martin.Raudenbush®phita.gov) or the District Office noted above.


     YOU ARE ORDERED TO CORRECT THE FOLLOWING VIOLATIONS PRIOR TO THE NEXT
                    REINSPECTION DATE INCLUDED ON THIS NOTICE
VIOLATIONS:

   A use registration permit is required for every new use commenced on any land or in any
   structure. Return the subject premise to its approved usage or secure the proper permit for Its
   present use. For zoning Information call 215-686-2455. (See A-301.1.5)
    Location: 5201 Old York Rd
    A new zoning permit is required for the Intended Use of 5201 Old York Rd as a facility for
    unaccompanied children who are detained by Federal Government, its Office of Refugee
    Resettlement ft its Contractors.
RIGHT TO APPEAL
 You have the right to appeal these violations within thirty (30) days of the Date of this Notice or
 five (5) days for Unsafe or Imminently Dangerous violations. Appeals must be submitted in writing
 on approved forms to the Boards Administration Unit 11th floor Municipal Services Building 1401
 John F Kennedy Blvd Philadelphia PA 191 02.The appeal form can be downloaded from the L&I
 website at wwwphita.gov/ll. If you have any questions call (215) 686-2427.

 PLEASE NOTE: TO APPEAL FIRE CODE VIOLATIONS ONLY, designated by an 'V prefix, you will need

                                         I     of     2
       Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 104 of 132



               CITY OF PHILADELPHIA
               DEPARTMENT OF
               LICENSES AND
               INSPECTIONS

                        INITIAL NOTICE OF VIOLATION AND ORDER

                                                                    L&I Case Number:           671162
 to file a FIRE CODE VIOLATION APPEAL with the Board of Safety and Fire Prevention.

 The appeal form and directions can be downloaded from the Fire Department website by going to
 www.phlla.govlfire and clicking on FORMS.



PENALTIES AND FEES
 Fines shalt be imposed from the date of this notice and shalt be assessed In the amount of $150 to
 $2000 per violation each and every day the violation remains uncorrected.


 Your failure to correct the violations may result in the revocation or suspension of certain licenses
 and permits. Your failure to correct the violations may also result in the City filing a legal action
 against you to obtain compliance, an injunction, and the imposition of fees and fines.

 Failure to comply with the terms of this Notice will result in an automatic assessment of
 reinspection fees In accordance with Section 901 of the Philadelphia Administrative Code.
 $100.00 will be imposed on the second failed reinspection, $200.00 on the third failed
 reinspection, and $350.00 for the fourth and any subsequent failed inspections.




                                         2     of     2
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 105 of 132




                    EXHIBIT L
                  Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 106 of 132




                                                                                   WHEN COMPLETED, MAIL TO:
       City of Philadelphia Zoning Board of Adjustment
                                                                                       CITY OF PHILADELPHIA
                       Application for                                     Dvartment of Planning & Development
                                                                               Zoning Board of Adjustment
    '• /                  Anneal                                                  One Parkway Building
                            rr                                                   1515 Arch St, 8" Floor
  CALENDARS                               (FOR OFFICE USE ONLY)                  Philadelphia, PA 19102
                      APPLICANT MUST COMPLETE AU. INFORMATION 99.0W PRINT CLEARLY AND PROVIDE RItA. DETAILS
 LOCATION OF PROPERTY (LEGAL ADDRESS)
                                             5201 Old York Road
 NWIc%1ERS NAMt       Tenant:                                       PROPERTY OWNERS ADDRESS (INCLUDE Gift STATE, AND ZIP)

                 VisionQuest National, LTD                               600 N. Swan Road
 PHONE #.. 520-881-3950
                                                                         Tucson, AZ 85711
  EMAIU    mark.contento@VQ.com

                    A CORPORATION MUST BE REPRESENTED BY AN ATTORNEY LICENSED TO PRACTICE IN PENNSYLVANIA
 APPUCAN'fl                                                         APPLICANTS ADDRESS (INCLUDE Cflt STATE, AND ZIP)
              Joseph Belier, Esquire                                 1801 Market Street, Suite 2300
 FIRMIGOt.iPANY                                                      Philadelphia, PA 19103
           Offit Kurman
    ONEt                                               E'MAL
          267-338-1314                                       jbeller@offitkunnan.com
 RELA1icNsPiO owa Q TOWITARSEE 0 Atroat Q MSIGNPROFESSIONAL 0 CONTRACTOR Q SWEDITOR 0OThER

 *ppaj. ptuiro to zoiaus REGISTRATION PERMIT APPLICATION # L&1 Case 4671162
      IFAVARIANCE IS REQUESTED, PLEASE PROVIDE AN EXPLANATION OF EACH OF THE FOLLOWING CRITERIA ASREOUIRED FOR THE
                                                 GRANTING OF A VARIANCE;
  Does ccquØajice with the requiremerds cflie zonhig coft muse an unneceawy IflWp due to the dz& taptcantcws or phycaI dmaiusbn of
  p01w piopeityt CM any action on your pail ==or asale the special coiidtisotdivanstences? E.icØafn.

   This is an appeal of a Notice of Violation, not a request for a Variance. The use is in compliance
   with a previously issued Permit.



  W9thevaflanceycuse*u......pthe            ..      ,.J':         code     ''   b ,..     !'' .   tr'rm        .. me
  N/A - No change in permitted use.
                                                                                                  MAR       42(119
                                                                                             pa
                                                                                           Dertment of
                                                                                                                  Inspections




  MI the valance you seek' L..d   wngeton In pWIc alma or In aw my aidangor the puc? Expbln.

  N/A - No change in permitted use.




8I4(I)(Rafla)                                                                                                              Page 1 of 3
                   Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 107 of 132




   Yrlil the variance you seek substantially orpennanendy harm your neighbors' use Of that properties or Impair anadequate supply at light and at to those
   Properties? Explain,
   N1A - No change in permitted use.




   Will the variance you seek substantially increase traffic congestion in public streets or place undue burden on watietainvar. sthool park or other public
   facilities? Explain.

   N/A - No change in permitted use.




   Will the variance you seek create environmental damage, pollution, erosion, or siltation, or increase the danger offlooding? Explain.

   N/A - No change in permitted use.




   REASONS FOR APPEAL:
   The tenant is appealing Violation Number 671162 which states that a new use permit is required for
   every new use. The premises is not going to be operated in a manner any differently than the as allowed
   under the existing use pennit. Specifically, in 2010 the ZBA issued a variance for the property to be used
   as group living. The use permit that was issued, Zoning Permit #254790, provided that the property could
   be used as follows: "for diagnostic, treatment, educational and residential facility for 145 residents
   between the ages of 13 and IS." The tenant proposes to use the facility in the same manner for the same
   age group. but fewer children. This is not a new use.
   Appeal tiled with Board of License & Inspection Review on February 21, 2019 attached hereto and made
   a part hereof.
                                                                                                                                           .    IVL-
                                                                                                                              MAR 142019
                                                                                                                                            s        Pttion


  I hereby certify that the statements contained herein are hue and correct to the best of my knowledge and ballet. I understandthat if I knowingly make any
  false statements herein lam subject to possible revocation of any licenses Issued as result of myfatse application, and such other penalties as may be
  prescribed by law.


  Applicant's Signature:              S
                                      ose.         4 er,       '
                                                                    '                            Date:         03
                                                                                                             MONTH
                                                                                                                               14
                                                                                                                             DATE
                                                                                                                                           2019
                                                                                                                                           YEAR



                                          J                       City of Philadelphia
                                                              Zoning Board of Adjustment
                                                              Application for Appeal
a1-4a(2)(nav./n)                                                                                                                                    Page 2eV 3
                      Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 108 of 132



       City of
                                                                  PROJECT INFORMATION FORM                           RESULTS
      Philadelphia


                                            City of Philadelphia
                             Project Information Form

PI Confirmation Page

Thank you for submitting your information. A copy of this information will be sent to your e-mail address. If you
entered in any of this information incorrectly, please complete and submit a new form with the updated
information.


NOTE TO APPLICANTS: You MUST print out your completed Project Information Form (PIF) and submit it to the
Zoning Board of Adjustment (ZBA) with your appeal paperwork. Per Section §14-303(1 5)(a)(.3)(.A) of the Philadelphia
Code, "an applicant who seeks either a special exception or a variance must submit to the Board, at the time the
appeal is filed, a copy of the Project Information Form for such application, if the preparation of a Project
Information Form is required for such application..?


View all projects submissions.



PRINT YOUR FORM




 Applicant Information

 Address of Development Project


      5201 OLD YORK RD


 Council District #
                                                                                        RECEIVED
                                                                                           MAR 142019
      9
                                                                                   Depa Board's Administration
                                                                                      rbrlent of Licenses & Inspections
 Name of Applicant


     Joseph Better


 Zoning Application Number
                       Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 109 of 132

     671162


Address of Applicant


     1801 Market Street
     Suite 2300
     Philadelphia, PA 19103


Contact information

Is the contact person the same as applicant?


          Yes



Name of Contact Person


     Joseph Belier


Phone Number of Contact Person


     (267) 338-1314


Email Address of Contact Person


     jbeller@offltkurman.com


Project Information

Is your project exclusively residential?


     No


Does your project result In a total of 2,500 square feet or more of floor area?


     No
                                                                                                 RECEIVED
Sign & Submit
                                                                                                    MAR 14 2019
Agreement:                                                                                        Board's Adminis#j0
                                                                                            Delmitment of Licenses & Inspections
          I understand that all information submitted on this form is public information.



Printed Name of Applicant


    Joseph Belier


Please sign with the initials of the Applicant
                Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 110 of 132

       jb


Data


   03/1412109




                                              Feedback


                           Terms of use Right to know (pdf) Privacy Policy




                                                                             MAR 74 2019

                                                                               Ltcensa,flr .f




                                                                                                3,3
                 Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 111 of 132



                City of Philadelphia
                Board of License and Inspection Review
                1401 John F. Kennedy Blvd.
                Municipal Services Building. 11th Floor                    Date:
                ATTN: Board of License and Inspection Review
                Philadelphia, PA 19102                                    Appeal No:
                                                           APPEAL
  The undersigned has been aggrieved by action taken by the City of Philadelphia and hereby appeals to the Board of
  License and Inspection Review.

 The action of the Department from which this appeal is taken:

 Premises Cited:           5201 Old York Road

 Date of Violation/Refusal Notice*          1-23-19                                                      I"


 Violation/Refusal Appealed:        New Zoning Permit required

 The grounds for appeal are as follows: 1. The existing permit allows for the use contemplated.
                                                                                                         -    I..,
                                            2.   The use has not commenced and therefore is not in violaonE




              267-338-1314 (Attorney)                                         Vision Quest National, LTD
                      Daytime Telephone Number                             Name of Appellant (PRINT CLEARLY)

              215-802-7075 (Attorney)                                          600N Swan Road
                      Evening Telephone Number                                       Appellant'
                                                                                              s Address


              jbe11er@offitkurman.com                                 Tucson                     A7            85711
                           E-mail Address                               City                   State                 ZIP

                267-338-1335                                             Joseph Belier,Esquire
                        Fax Number                                                   Attorney (If any)

                                                                   1801 Market Street Suite 2300
                                                                                     Attorneys Address

                                                                      Philadelphia             PA             19103
                gned                                                    City                 r-state~ ZIP
   Bysig       above appellant certifies that the statements
   come      d herein are true and correct to the best of the
               appellants knowledge and belief.
                                                                                                    MA!? 142079
                                        PLEASE READ THE FOLLOWING CAREFULLY:                         Board's Admjfl*.
Appeal must be signed by appellant or by attorney representing appellant. Representation          f t. M' S4esuire4
Two (2) copies of appeal must be filed at the office of the Board, at the address given above, within thirty •) days-ii /
the first notice of violation. Please attach two (2) copies of any notice or Letter from which you are appealing. If you
comply with the orders of the Department at any time after this application is filed, please notify the Board in writing at
the above address.
81-186 (Rev. 06/13)
       Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 112 of 132



                  CITY OF PHILADELPHIA
                  DEPARTMENT OF
                  LICENSES AND
                  INSPECTIONS

                          INITIAL NOTICE OF VIOLATION AND ORDER

                                                                     L&I Case Number:          671162
       VISION QUEST NATIONAL LTD                                        Date of Notice: 01/23/2019
       600 N SWAN ROAD
       TUSCON AZ 85711




 Property In Violation; 5201 OLD YORK RD

Dear Sir/Madam,
                                                                                          13
On 01/22/2019 the Department of License and Inspections conducted an inspection/inveatpj of
the above property and found it in violation of the Philadelphia Code. The results of the I n
areincluded in the violation section below. A re-Inspection wilt be conducted on or about
02/2612019 to determine compliance with this order.

If you have any questions regarding this notice please contact Inspector Martin Raudenbush
(Martin.Raudenbush@phila.gov) or the District Office noted above.


     YOU ARE ORDERED TO CORRECT THE FOLLOWING VIOLATIONS PRIOR TO THE NEXT
                   REINSPECTION DATE INCLUDED ON THIS NOTICE
VIOLATIONS:

   A use registration permit is required for every new use commenced on any land or in any
   structure. Return the subject premise to Its approved usage or secure the proper permit for its
   present use. For zoning information call 215-686-2455. (See A-301.1,5)
     Location: 5201 Old York Rd
    A new zoning permit is required for the Intended Use of 5201 Old York Rd as a facility for
    unaccompanied children who are detained by Federal Governrnant, Its Office of Refugee
    Resettlement & its Contractors.
RIGHT TO APPEAL
 You have the right to appeal these violations within thirty (30) days of the Date of this Notice or
 five (5) days for Unsafe or imminently Dangerous violations. Appeals must be submitted in writing
 on approved forms to the Boards Administration Unit 11th floor Municipal Services Building 1401
 John F Kennedy Blvd Philadelphia PA 191 02.The appeal form can be downloaded from the L&I
 website at www.phila.gov/tl. If you have any questions call (215) 686-2427.

 P1 FASE NOTE: TO APPEAL FIRE CODE VIOLATIONS ONLY, designated by an 'F prefix, you will need
 to file a FIRE CODE VIOLATION APPEAL with the Board of Safety and Fire Prevention.

                                         1      of     2
      Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 113 of 132



                CITY OF PHILADELPHIA
                DEPARTMENT OF
                LICENSES AND
                INSPECTIONS

                         INITIAL NOTICE OF VIOLATION AND ORDER

                                                                     L&I Case Number:            671162


 The appeal form and directions can be downloaded from the Fire Department website by going to
 www.phlta.gov/fire and clicking on FORMS.



PENALTIES AND FEES
 Fines shall be imposed from the date of this notice and shall be assessed in the amount of $150 to
 $2000 per violation each and every day the violation remains uncorrected.

 Your failure to correct the violations may result In the revocation or suspension of certain licenses
 and permits. Your failure to correct the violations may also result in the City filing a legal action
 against you to obtain compliance, an injunction, and the imposition of fees and fines.

 Failure to comply with the terms of this Notice will result in an automatic assessment of
 reinspection fees in accordance with Section 901 of the Philadelphia Administrative Code.
 $100.00 will be imposed on the second failed reinspection, $200.00 on the thi,4 failed. n
 reinspection, and $350.00 for the fourth and any subsequent failed inspectlonE              e




                                        2      of     2
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 114 of 132




                EXHIBIT
           Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 115 of 132




                              Services at The Grace Dix Center
VisionQuest has a 45 year history of providing the highest quality services to youth involved in child
welfare, juvenile justice and mental health care systems. VisionQuest has expertise in developing
innovative programs for at-risk youth, including those designated for human trafficking, youth who
require a high level of care, unaccompanied minors and refugee populations.

The VisionQuest Grace Dix Center offers residential services for Unaccompanied Children (UC)
placed through the Office of Refugee Resettlement because the law states that youth who arrive in
America alone (without guardians or parents) will not be deported. This program was created to
provide support for the children and a safe place for them to live while they transition to permanent
housing. This program supports children under the age of 18 who have come to America alone. This
is not a part of President Trump's current immigration program which separates immigrant children
from their parents and puts them in detention centers when they arrive in America.

We know that Philadelphia is a "sanctuary city" and that is just what this center is doing - providing
sanctuary - a temporary living place and safe haven - for the children who would otherwise be
homeless or in a shelter. VisionQuest has been working with the city for over 35 years serving over
100,000 youth and still currently has other contracts with the city to provide services for youth.
VisionQuest will provide temporary residential dormitory style housing for male children as staff work
to identify sponsors and permanent residency opportunities for the children in our care.

Youth will receive the following services while on campus:

      • Classroom Education through ASPIRA Charter School
      • Comprehensive Health Care
      • Socialization and Recreation
      • Mental Health Services through WES Health Systems
      • Legal services through HAS (Hebrew Immigrant Aid Society)
      • In House Case Management Teams provide: Sponsorship Identification & Family
        Reunification Services
      • In House Clinical Teams Provlde:Trauma Focused- Cognitive Behavioral Therapy and
        Other Clinical Services
      • Vocational Training
      • Catered meals by Betty the Caterer Catering Company
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 116 of 132




                EXHIBIT N
      NOIIV[AJ )JOJNI lVa N3C]I*403 ISBuONOtSIA




                                                  610? HJUV L/N


                                    VIHd19GV1IHd JO ,kiI




n
r
r
    flI
      11ktfl!
            S.$1LsNflN.
                                                                  Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 117 of 132
                                      Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 118 of 132




                                                                                  -'. --1 wm-i

                                           —W
                                                               U            In.   -I                       035-
                                                                                                           3 *o
                                                                                                           3nW
                                                                                                              w c
                                                               30
                                                ta                          .-~m
                                                                            E3.0)
                                                                                                      rD   g
                                                                        -              (n
                                           C-0                 IM   0       0                              CD - 0
                                           c rD                                              93,
                                                                                               2           cu
                                                                            --b
                                                                                             3tr.t         rP—•fl
                                                            an                                   rt(fl     0 0 >
                                           0- zrO> (D                                            LA (D
                                           <CD 0 z 30 -•n                                                            ca.
                                                   vB                                                      (Dv Ln
                                           (DO<(D         — 0 CL                             —             Dh0
                                             '—can <—
                                                          t*t(D                                  05        =0)-,
                                                        3 r (D                                             cnfln
                                           cn0
                                                   .... t B &3r                              0   p9
                                           - rtor
                                           CD                                                              cu
                                           03                               an 0D
                                                               0 CA         NJ                             0)        CD
                                                                                                                     rD
                                                                                                                           0
NOI1VNeIOJN4E IVIA3OHNODIS300NOtSIA




                                                      CT) r*   q                             S0rt
                                                                     3                                          0)0
                                           83o                                         0     Wr* r-$.           00
                                                                     3                 _,,       uc
                                           0 90..-a                               0<             00.-
                                                                    -a                                          0 3
                                                                                  __
                                                                                                                 r.
                                                                                                                 -. 1,,
                                                                                                 O)rt           -w u1

                                                                                  00                            ojO
                                                                                                                (/1=
                                           W rD          CL 0e-t
                                                                                                 (n o                0-
                                                               (D 2.
                                                                                  CU
                                           CA                     o)              -'
                                                                                                                     C;-
                                                0 r*(fl  0)3                        3  (Du                           <
                                                C<    Ln O                        0 t CD                        r+
                                                (D CL ~
                                                         E                        (D<
                                                uR         '<                                    Ca- rD
                                                   (D 3                           -o3            rD             3p
                                                cng—     c3
                                                CD                                                              -Dc
                                                                                                                 0)0
                                                                                                 rtfl            flu,
                                                                                  (DO                            rtrf
                                                                                                 (Do)            00
                                                cn5(D          (D
                                                C0..(D              fl            3                             rPr+
                                                gg                                                              'no
                                                                                                                Ow
                                                                                                                               Dli'SdOSIAGV3D flOSa




                                                                                                 -tofl.         CD
                                                                    an                           -Do_           -.'
                                                                                                                cu
                                                                                                                rtO
                                                                                                                0=
                                                                                  CD M           CL
                                                                    rP                           —              cr3
                                                                                       CD

                                                                                                                V
                                                (I,
                                                —
                                                —
                                                                                       a;-
                                                                                       Ln
      NOIIVLNUOJ NI1VLN3UJ N0J IS3flON OISIA




                             Data based on PA Departmentof Labor & I nd ust ry




OR
                                                117161 apoj d!Z




     LI' a
     NJObO
                                         CD




     JO a3u eJodw !
                                               —h




     SO1EH                1ua w Aol dwoun
                                                                                 Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 119 of 132
                                         Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 120 of 132




                                                                             ET 3
                                                                                                    (I,   -'
                                                                                                    rP    C     S


                                                                  CD    g           0
                                                                                                    t:
                                                                                                    a--
                                                                  Dilrorrrpo.,                —
                                                                             MI     -               -s
                                                                                                          —
                                                                  -t       3Ccj1  7Lfl
                                                                        (fluici.
                                                                        -' -     CD rP
                                                                  coDirm -, —CD                                 3

                                                                  CD            rt
                                                                  rD         rt

                                                                                                    (DC
                                                                  '<1
                                                                        rP    t     Q)Q
                                                                                                          -'
                                                                                                    ow
NOI.LVVd)JOJNI 1VLN3GIdNOJ 1S3flONOSIA




                                                                  Q)flCDQO).<
                                                                                                    C —
                                                                            rP
                                                                   ' rt                  -' -5            -'
                                                                  rt-                    D    rt
                                                                                                          —
                                                                  CD -- -                                 CD
                                                                             -.,.             •I
                                                                   t.        I
                                                                                                          C
                                                                                                          E
                                                                                                          W
                                                                                              7;-         —
                                                                                    cu   o (.n            CD
                                                                                                          0..

                                                                  o0C                    — rD
                                                                                                          -v
                                                                                                          Di
                                                                                                          0
                                                                        M                                 IV
                                                                                                          D
                                                                  o cu 0=                en
                                                                  poIoJd 40odos                                                                                    Dli 'SSOS!AOV 3DdflO Sa8
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 121 of 132




                                                                                                 0"




                                                                                                                                        n
                                                                                                 0-u,




                                                                                                                                                  0-




                                                                                                                                                                            :3-
                                                                                                                                  zr
                                                                                                                                 rt
                                                                                       N)
                                                                  OQm




                                                                                                                                         rt
                                                                                                                  rt
                                                                                            CD




                                                                                                                0-rt




                                                                                                                                                          n




                                                                                                                                                                        n
                                                                                  FT




                                                                                                                                                                              0
                                                                                                                                                                              0
                                                                                                                                                               0




                                                                                                                                                                                       0
                                                                                                 0-0

                                                                                                          0)3




                                                                                                                                                  U,
                                                                    -<0)




                                                                                                                                                               C
                                                                                                                                                  C)




                                                                                                                                                                                  C)
                                                                                                      m




                                                                                                                                                                       Cr
                                                                                                                                       CD



                                                                                                                                                  CD



                                                                                                                                                          CD
                                                                                                                                                  CD
                                                                                                                                        -c
                                                                                                                       rD
                                                                                                         -S
                                                                                       0)




                                                                                                         -5
                                                                        3




                                                                                                                            CD
                                                                                                        -<

                                                                                                          -S


                                                                                                                        -S

                                                                  Projected Cost: $5.6 millionperyear(2019-2021)
                                                                             8 Full-Time Equivalentsaveragesalary $59,000
                                                                           :Joqel paIlpis
                                                                             101 Full-Time Equivalentsaveragesalary$32,000
                                                                  Targeted start-up date:Spring 2019
                                                                                                                   NO[iVLNbOJNI 1VIIN3GISNODLS3I1ONONIA
                                       Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 122 of 132




                                                                                              II,
                                                                                              C)
                                                                                              0
                                                                                              0

                                                                                              n
                                                                       3! W OU OD3
NOUVV8OJN4I 1VIIN3GI3NOD IS3nONOISIA




                                                                        spedw
                                     Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 123 of 132




                                                                                                        -,(Dr-
                                                                                                            —I
                                                                                       0) r*   -        C CD


                                                                                 ,   -iO (D0
                                                                                    COtn
                                                                                 Er 3 L.V)82:                    0
                                                                                 CD
                                                                                 -                          0)
                                                                                 :3                              C)
                                                                                 (D
                                                                                    o oi
                                                                                 = -i-,cm
                                                                                            -O
                                                                                          CD Ocn
                                                                                 -'OQOtnC
                               SIA




                                                                                 r1 CL     E0 o
NOUNVJHW NI]vRN3GHNOJLS3flONOI




                                                                                 5(/)
                                                                                       0)    a--
                                                                  UOIPflJ4SUO3




                                                                                                 CD
                                                              m
                                                                                 -
                                                                                 -
                                                                                 I1\ 1
                                                                                 '-I
                                                                                       CL
                                                                                 rt(D tc
                                                                                        'I' - h
                                                                                        -—.n
                                                                                        rt
                                                                                     C (1 =
                                                                                       -.
                                                                                               Ln
                                                                                              CDrt
                                                                                               - rt
                                                                                            " nwCU
                                                                                              rt -
                                                                                                        -



                                                                                     (D0)"r-pC
                                                                                    -(a
                                                                                                            a-
                                                                                       =r
                                                                                       (D
                                                                                             0-. CL CD
                                                                                             r ps%
                                                                                                    0
                                                                                       <rn -CDSr-p ...'
                                                                                       CD a.
                                                                                       rtSrP3     0  -
                                                                                         (D
                                                                                       3 nwa
                                                                                       BCD
                                                                                                   La
                                                                                            0- 0
                                                                                       rP-1
                                                                                       -.   —.     a)
                                                     U,
                                                                                            Q_ rD  rt
                                                                                               rD CD

                                                                                        (D         (D
                                                                                                   L.....CL 0)
                                                                                         - 0 •_+
                                                                                        a) 0- 0
                                                                                        -    U,
                                    Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 124 of 132

NOUMHOINt1v1NBaIJN03 IS3flONOISIA




                                                                      0)

                                                                      C    -•ao-
                                                                           " r
                                          Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 125 of 132




                                                                        U.'O Q,H
                                                                                 _          -'
                                                                        -
                                                                                                   CD
                                                                         On m                           0
                                                                         cowCD0i°                       (I
                                                                                       CL
                                                                                                        Di
                                                                         • C 0

                                                                            o r.i.ri.WCD
                                                                                            rD          K
                                                                   .4       rD O(D 0-9
                                                                            _C CL Cr
                                                                            LUOQ .- --
                                                                                                        0
                                                                                     -Di
                                                                            CD
                                                                            01Jrt 1r-t
                                                                               o° o0   -t               CD
NOiIV L'ãUONF 1vl1NcJIdNoJ IS3nONOISF A




                                                                                    rP
                                                                            rP IV)t :3-
                                                                                 • n rD
                                                                                 -
                                                                            CD tnt Di -D
                                                                            t CD
                                                                             1


                                                                            CD 0-o
                                                                            n

                                                                                       CD 0 Di

                                                                                                   CD
                                                                                 r*                Di

                                                                                       rP~
                                                                              00'
                                                                            DiC
                                                                            --Di
                                                                            Di
                                                                                                             311'SHOSIACY 33d flOS3




                                                                            _. r       CDCDr$•
                                                                            0c:30

                                                                                                                                      5
                                                                                 'I-   -.   (-I.
                                                                                                   cu
                                                                            cu         fl
                                                                                 St
                                                                                  DiDiDi
                                                                                 0- r+
                                                                                    0 00)
                                                                                       -h

                                                                                                                                      r
                                       Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 126 of 132




                                       SACMII EH p apeifldn
NOIIVN80JNFIVI1N CI dNOJ1SdflONOlS A




                                                                                                   S
                                          co
                                          CD
                                          a-
                                           1
                                          0
                                          0
                                           B
                                           In
                                           Lounge Area for St udy/Relaxing
                                        Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 127 of 132

NOLLVVThONI vaN30IdNOD IS3flONOIS II\
                                       Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 128 of 132




                                                                                                     numberof job screated : 216
                                                                                                                                   m oney i m pacttoth eCity:$107.1M
                                                                        Di rect Tax I m pact :
                                                                                             $1.2M
NOrJVVOiNE1VIINJGIJNOJ ISB flONOISIA




                                                           00
                                          = -     3
                                                           00
                                           LU
                                             - t-t
                                             -a            t%1
                                           na_fl                 0
                                                           2<
                                                                                                                                                                       Dli 'SdOSIAa V 3DkJ flO S3J
                                     Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 129 of 132




                                                                    -        &0        ("Inc

                                                                         on  Or+
                                                                                       no
                                                                                       rrrD
                                                                                       CQ
                                                         C
                                              0ago3 (D(ü)3 -<00
                                                                1       r*V
                                              rtrbfl C<
                                              CL       r -D
                                                          0 °_ -o°3
                                              B<Q-ck CD0    CDo      czrrt
                                                 (n rb         rP fl
                                              3             CL
                                                       :-   C tmo    0_n
                                                            n mCD    rD
                                                       -                rD
                                                    rb         m        CL
                                                                           CL                         -S
                                              •                            m 2:
                                                                        Oflj;j 0)
                            ONONIA




                                                      __•:--                   w
                                                  _.r:3-                fl)—
                                                  0     -                                  rD




                                                                                                  I
rOIIVLNUOdNI1VIiNOIdNOJ 1S3(1




                                                                                        rtQ)
                                                       -h
                                                                                        0
                                                  n         0                     0_
                                                       CD
                                                                        aB 0            CD
                                                                                        CC
                                                                                        :n)
                                                                                  0)    0(11

                                                                        Qrt
                                                                                             fl
                                                                        Cow                  CD
                                                  (DD
                                                                        Orfl
                                                  rPO
                                                            Q           CD
                                                            0           CL              CD
                                                                                             0
                                                  cDCrO
                                                  j - L'                     rD
                                                                        gaB
                                                  D                     LA        CD
                                                            0
                                          Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 130 of 132




                                             r*_In5"                    3,> °>
                                             rr 0ç
                                                     C
                                                       9tfl
                                                                         (I)
                                                                        0a)
                                                                             0 mao                    n
                                             =F _0 3nt
                                             0_s cOt)               "
                                                                                                      0
                                                                a)                — m      UV   n
                                                          B 0-+1r                 0
                                            oB
                                                                        < rr
                                                                        a
                                                                          n                           n
                                                                        0-s
                                                 a-                     a
                                                                          -c -.0_hr                   C
                                                                        Qfl 0    0rt                  c/fl
                                                                        c        -' r
                                             :3 LnCD                         r — flCD
                                                 aq
                                                          3m
                                                          0-            .;
                                                                        r*0                           as
                                                          ma            02:
                                                         - 0
                                                                        tar
NOLLV LNOJNiF 1VIJ.NUkJNOJ LS31iON OSlA




                                             (DO
                                                         O,*            C

                                                 0          fl
                                                            r+
                                                                        0r
                                                 cr*        LA          rW        (DC(D
                                            70   aq
                                                  —'      Cc
                                                          CD—.
                                                                        Or        CWBrt
                                                                        CO
                                                                        "U,
                                                          3°                 r*
                                                                             r
                                                                        a)   (D
                                                                             0    c0n
                                                               CD       a-D
                                                                        CD 0      CL M
                                                          CL
                                                          rtfl)
                                                                        a-,
                                                                        C
                                                                                  0
                                                                                  cfl-
                                                                                      °-o CL
                                                                        fl C
                                                               a-       o:
                                                                        tt
                                             (DO                                  (DE(DC
                                             -s           Cc
                                             (D0         (D0            ,0
                                             Ln           =3r           CD
                                             00)                        —'     3 ¼_IC CD
                                                          CD            <B
                                              vmro                         a--
                                                                        m      0(DCD
                                                                                 cu    m
                                                 2:                                             (1,
                                                 0)                          rt       0
                                                                             M        tn
Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 131 of 132




                 EXHIBIT 0
                Case 2:19-cv-02280-PD Document 1 Filed 05/24/19 Page 132 of 132
                                                                                 City of Philadelphia

NOTICE OF DECISION                                                    ZONING BOARD OF ADJUSTMENT
                                                                      One Parkway Building
                                                                      1515 Arch Street- 18th Floor



APPLICATION #: VIOLATION 671162               DATE OF DECISION: 04/03/19            CAL #: 36782

ATTORNEY:       JOSEPH BELLER, ESQ.
                OFFIT KURMAN
                1801 MARKEt ST SUITE 2300
                PHILADELPHIA PA 19103


APPLICANT:      JOSEPH BELLER, ESO.
                OFFIT KURMAN
                1801 MARKET ST SUITE 2300
                PHILADELPHIA PA 19103


OWNER:          OYR REALTY PARTNERS LP
                STONEHENGE ADVISORS
                1321 INTREPID AVE SUITE 400
                PHILADELPHIA PA 19112

PREMISES: 5201 OLD YORK RD

      THIS                       IS              NOT               A         PERMIT
 The Zoning Board of Adjustment, having held a public hearing in the above numbered appeal,
 after proper public notice thereof, has decided that the request for an APPEAL AGAINST L&l is:


                                                      DENIED



 ALL VARIANCES / CERTIFICATES I SPECIAL USE PERMITS GRANTED HEREIN ARE SUBJECT TO THE
 FOLLOWING CONDITIONS:

 l.A PERMIT MUST BE OBTAINED FROM THE DEPARTMENT OF LICENSES AND INSPECTIONS,
   PUBLIC SERVICE CONCOURSE, 1401 J. F. K. BLVD., WITHIN THREE CALENDAR YEARS FROM THE
   DATE OF THIS DECISION.
 2.ALL CONSTRUCTION MUST BE IN ACCORDANCE WITH PLANS APPROVED BY THE ZONING
   BOARD OF ADJUSTMENT.
 3.A NEW APPLICATION AND NEW PUBLIC HEARING WILL BE REQUIRED FOR FAILURE TO COMPLY
   WITH THE FOREGOING CONDITIONS.
 4.FURTHER CONDITIONS:
    Appeal against L&l Denied




                                                               By Order of the ZONING BOARD OF ADJUSTMENT
                                                                            CAROL B. TIMARI, Sec.

NOTE: All appeals from this decision are to be taken to the Court of Common Pleas of Philadelphia County within 30
       days from the date of this decision.

81-2000(8/90)
